Exhibit 10.1

 

 

DELAYED DRAW TERM LOAN AND BRIDGE LOAN CREDIT AGREEMENT

among

PAR PETROLEUM CORPORATION

as Borrower,

THE OTHER CREDIT PARTIES HERETO from time to time,

THE LENDERS PARTY HERETO from time to time,

as Lenders,

and

JEFFERIES FINANCE LLC,

as Administrative Agent

July 11, 2014

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS, ACCOUNTING TERMS AND CONSTRUCTION

     2   

Section 1.1

  Certain Defined Terms      2   

Section 1.2

  Computation of Time Periods      2   

Section 1.3

  Accounting Terms; Changes in GAAP      2   

Section 1.4

  Miscellaneous      2   

Section 1.5

  Amended and Restated      3   

Section 1.6

  Reaffirmation and Grant of Security Interests      3   

ARTICLE II. CREDIT FACILITIES

     4   

Section 2.1

  Term Loan      4   

Section 2.2

  Bridge Loan      6   

Section 2.3

  Funding Limitations      7   

Section 2.4

  Evidence of Debt; Repayment of Loans      8   

Section 2.5

  Fees and Original Issue Discount      8   

Section 2.6

  Interest      10   

Section 2.7

  Termination of Commitments; Reduction of Commitments      12   

Section 2.8

  Optional and Mandatory Prepayments      12   

Section 2.9

  Increased Costs      19   

Section 2.10

  Breakage Payments      20   

Section 2.11

  Payments Generally; Pro Rata Treatment; Sharing of Set Off      21   

Section 2.12

  Taxes      22   

Section 2.13

  Mitigation Obligations; Replacement of Lenders      26   

Section 2.14

  Defaulting Lenders      27   

Section 2.15

  Usury Recapture      28   

ARTICLE III. CONDITIONS

     28   

Section 3.1

  Conditions to the Making of the First Advance and Effectiveness of this
Agreement      28   

Section 3.2

  Conditions to Making the First Advance, Second Advance and Third Advance     
31   

Section 3.3

  Conditions to Making the Bridge Loan      33   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     35   

Section 4.1

  Existence      35   

Section 4.2

  Power      35   

Section 4.3

  Authorization and Approvals      36   

Section 4.4

  Enforceable Obligations      36   

Section 4.5

  Financial Reporting      37   

Section 4.6

  True and Complete Disclosure      37   

Section 4.7

  Litigation; Compliance with Laws      37   

Section 4.8

  Use of Proceeds; Federal Reserve Regulations      38   

Section 4.9

  Investment Company Act      38   

Section 4.10

  Taxes      38   

Section 4.11

  Pension Plans      39   

 

i



--------------------------------------------------------------------------------

Section 4.12

  Condition of Property; Casualties      39   

Section 4.13

  No Burdensome Restrictions; No Defaults      40   

Section 4.14

  Environmental Condition      40   

Section 4.15

  Permits, Licenses, Etc.; Intellectual Property      41   

Section 4.16

  Gas Contracts      41   

Section 4.17

  Liens; Titles, Leases, Etc      42   

Section 4.18

  Solvency      42   

Section 4.19

  Hedging Agreements      42   

Section 4.20

  Material Agreements      42   

Section 4.21

  Equity Interests; Subsidiaries      42   

Section 4.22

  Labor Matters      43   

Section 4.23

  Insurance      43   

Section 4.24

  Foreign Assets Control Regulations      43   

Section 4.25

  Anti-Terrorism Law      44   

Section 4.26

  Condition      45   

Section 4.27

  Approvals      45   

Section 4.28

  Leases      45   

Section 4.29

  Brokers      45   

Section 4.30

  No Undisclosed Liabilities      45   

Section 4.31

  Affiliate Transactions      45   

ARTICLE V. AFFIRMATIVE COVENANTS

     45   

Section 5.1

  Reserved      45   

Section 5.2

  Maintenance of Insurance      46   

Section 5.3

  Preservation of Corporate Existence, Etc      47   

Section 5.4

  Payment of Taxes, Etc      48   

Section 5.5

  Maintenance of Records; Visitation Rights      49   

Section 5.6

  Reporting Requirements      49   

Section 5.7

  Maintenance of Property      52   

Section 5.8

  Agreement to Pledge      52   

Section 5.9

  Use of Proceeds      52   

Section 5.10

  Title Evidence and Opinions      53   

Section 5.11

  Further Assurances; Cure of Title Defects      53   

Section 5.12

  Additional Collateral; Additional Guarantors      54   

Section 5.13

  Leases; Development and Maintenance      55   

Section 5.14

  Litigation and Other Notices      55   

Section 5.15

  Employee Benefits      55   

Section 5.16

  Compliance with Environmental Laws      56   

Section 5.17

  Information Regarding Collateral      56   

Section 5.18

  Approvals      57   

Section 5.19

  Conditions Subsequent      57   

Section 5.20

  Delivery of HPE Pledge Agreement, the Limited Recourse Guaranty and Legal
Opinion      57   

Section 5.21

  Solvency      58   

 

ii



--------------------------------------------------------------------------------

ARTICLE VI. NEGATIVE COVENANTS

     58   

Section 6.1

  Liens, Etc      58   

Section 6.2

  Debts, Guarantees, and Other Obligations      62   

Section 6.3

  Agreements Restricting Liens      64   

Section 6.4

  Merger or Consolidation; Asset Sales      64   

Section 6.5

  Restricted Payments      67   

Section 6.6

  Transactions with Affiliates      68   

Section 6.7

  Investments      68   

Section 6.8

  Gas Imbalances, Take-or-Pay or Other Prepayments      70   

Section 6.9

  Compliance with ERISA      71   

Section 6.10

  Sale-and-Leaseback      71   

Section 6.11

  Change of Business; Accounting Change      72   

Section 6.12

  Organizational Documents, Other Documents      72   

Section 6.13

  Use of Proceeds      73   

Section 6.14

  Hedging      73   

Section 6.15

  Additional Subsidiaries      73   

Section 6.16

  Schedules      74   

Section 6.17

  Anti-Terrorism; Anti Money Laundering      74   

Section 6.18

  Embargoed Person      74   

Section 6.19

  Optional Prepayments of Debt      75   

Section 6.20

  Negative Pledge      75   

Section 6.21

  Deposit Accounts      76   

Section 6.22

  Reserved      76   

Section 6.23

  Limitation on Certain Restrictions on Subsidiaries      76   

Section 6.24

  JV Holding Sub      77   

Section 6.25

  Negative Pledge      77   

ARTICLE VII. EVENTS OF DEFAULT; REMEDIES

     78   

Section 7.1

  Events of Default      78   

Section 7.2

  Optional Acceleration of Maturity      82   

Section 7.3

  Automatic Acceleration of Maturity      83   

Section 7.4

  Right of Set off      83   

Section 7.5

  Non-exclusivity of Remedies      84   

Section 7.6

  Application of Proceeds      84   

ARTICLE VIII. ADMINISTRATIVE AGENT

     85   

Section 8.1

  Appointment, Authorization and Action      85   

Section 8.2

  Administrative Agent’s Reliance, Etc      85   

Section 8.3

  The Administrative Agent and Its Affiliates      87   

Section 8.4

  Exculpatory Provisions      87   

Section 8.5

  Delegation of Duties      88   

Section 8.6

  Reserved      88   

Section 8.7

  Lender Credit Decision      89   

Section 8.8

  Indemnification      89   

Section 8.9

  Successor Administrative Agent      90   

Section 8.10

  Collateral Matters      91   

 

iii



--------------------------------------------------------------------------------

ARTICLE IX. GUARANTEE

     93   

Section 9.1

  The Guarantee      93   

Section 9.2

  Obligations Unconditional      93   

Section 9.3

  Reinstatement      95   

Section 9.4

  Subrogation; Subordination      95   

Section 9.5

  Remedies      95   

Section 9.6

  Instrument for the Payment of Money      95   

Section 9.7

  Continuing Guarantee      95   

Section 9.8

  General Limitation on Guarantee Obligations      95   

Section 9.9

  Release of Guarantors      96   

Section 9.10

  Right of Contribution      96   

ARTICLE X. MISCELLANEOUS

     96   

Section 10.1

  Amendments, Etc      96   

Section 10.2

  Notices, Etc      98   

Section 10.3

  No Waiver; Remedies      100   

Section 10.4

  Costs and Expenses      101   

Section 10.5

  Binding Effect; No Third Party Beneficiaries      101   

Section 10.6

  Lender Assignments and Participations      101   

Section 10.7

  Indemnification; Waiver      105   

Section 10.8

  Execution in Counterparts      106   

Section 10.9

  Survival of Representations, Etc      106   

Section 10.10

  Severability      106   

Section 10.11

  Reserved      106   

Section 10.12

  Governing Law; Submission to Jurisdiction      107   

Section 10.13

  USA PATRIOT Act      108   

Section 10.14

  WAIVER OF JURY TRIAL      108   

Section 10.15

  NO ORAL AGREEMENTS      108   

Section 10.16

  Confidentiality      108   

Section 10.17

  Reserved      109   

Section 10.18

  Obligations Absolute      109   

Section 10.19

  Intercreditor Agreement      109   

Section 10.20

  Automatic Release      110   

APPENDICES:

Appendix I – Definitions

EXHIBITS:

 

Exhibit A    –    Form of Assignment and Acceptance Exhibit B    –    Form of
Responsible Officer’s Certificate Exhibit C    –    Properties to be Encumbered
Exhibit D    –    Form of Mortgage Exhibit E-1    –    Form of Term Note Exhibit
E-2    –    Form of Bridge Note Exhibit F    –    Form of HPE Pledge Agreement
Exhibit F-1    –    Form of Limited Recourse Guaranty Exhibit F-2    –    Form
of Negative Pledge Agreement

 

iv



--------------------------------------------------------------------------------

Exhibit G   –    Borrowing Request Exhibit H(1)   –    U.S. Tax Compliance
Certificate (Non-Partnerships) Exhibit H(2)   –    U.S. Tax Compliance
Certificate (Partnerships) Exhibit I   –    Form of Amended and Restated Pledge
and Security Agreement Exhibit J   –    Form of Perfection Certificate

SCHEDULES:

 

Schedule I   –    Commitments Schedule II   –    Notice Information Schedule 4.5
  –    Existing Debt Schedule 4.12(a)   –    California Oil and Gas Properties
Schedule 4.12(b)   –    Real Property and Property Schedule 4.15   –   
Violations of Intellectual Property Rights Schedule 4.19   –    Hedging
Contracts Schedule 4.20   –    Material Agreements Schedule 4.21   –    Equity
Interests; Subsidiaries Schedule 4.23   –    Insurance Schedule 5.19   –   
Conditions Subsequent Schedule 6.1   –    Liens Schedule 6.3   –    Agreements
Restricting Liens and Distributions Schedule 6.6   –    Transactions with
Affiliates Schedule 6.7   –    Investments Schedule 6.21   –    Deposit Accounts
ANNEXES:      Annex 1   –    Bridge Interest Rate Schedule

 

v



--------------------------------------------------------------------------------

DELAYED DRAW TERM LOAN AND BRIDGE LOAN CREDIT AGREEMENT

This Delayed Draw Term Loan and Bridge Loan Credit Agreement dated as of
July 11, 2014, is among Par Petroleum Corporation, a Delaware corporation
(“Borrower”), the Guarantors party hereto from time to time (together with the
Borrower, each a “Credit Party” and collectively, the “Credit Parties”), the
lenders party hereto from time to time (the “Lenders”), and Jefferies Finance
LLC, as administrative agent for such Lenders (in such capacity, the
“Administrative Agent”).

Recitals

A. WHEREAS, the Credit Parties, the Administrative Agent, and the lenders party
thereto from time to time, entered into that certain Delayed Draw Term Loan
Credit Agreement dated as of August 31, 2012 (as amended by the First Amendment
to Delayed Draw Term Loan Credit Agreement dated as of September 28, 2012, as
amended by the Waiver and Second Amendment to Delayed Draw Term Loan Credit
Agreement dated as of November 29, 2012, as amended by the Third Amendment to
Delayed Draw Term Loan Credit Agreement, Joinder, Waiver, Consent and Omnibus
Amendment Agreement dated as of December 28, 2012, as amended by the Fourth
Amendment to Delayed Draw Term Loan Credit Agreement dated as of April 19, 2013,
as amended by the Fifth Amendment to Delayed Draw Term Loan Credit Agreement
dated as of June 4, 2013, as amended by the Sixth Amendment to Delayed Draw Term
Loan Credit Agreement dated as of June 12, 2013, as amended by the Seventh
Amendment to Delayed Draw Term Loan Credit Agreement dated as of June 17, 2013,
as amended by the Eighth Amendment to Delayed Draw Term Loan Credit Agreement
and Omnibus Amendment Agreement dated as of June 24, 2013, as amended by the
Ninth Amendment to Delayed Draw Term Loan Credit Agreement dated as of August 1,
2013, as amended by the Tenth Amendment to Delayed Draw Term Loan Credit
Agreement dated as of September 25, 2013, as amended by the Eleventh Amendment
to Delayed Draw Term Loan Credit Agreement dated as of January 23, 2014, as
amended by the Side Letter Agreement dated as of May 29, 2014 and as amended by
the Twelfth Amendment to Delayed Draw Term Loan Credit Agreement dated as of
May 30, 2014 (as so amended, the “Existing Credit Agreement”));

B. WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated to, among other things, provide for a Bridge Loan of up to
$75 million and Term Loans of up to $50 million (inclusive of the Existing Term
Loans (hereinafter defined) outstanding immediately after giving effect to this
Agreement), in each case, subject to the terms and conditions set forth herein;
and

C. WHEREAS, the Term Lenders that are “Lenders” under the Existing Credit
Agreement have agreed to so amend and restate the Existing Credit Agreement and
to make such Term Loans and the Bridge Lenders have agreed to make such Bridge
Loan, in each case, subject to the terms and conditions set forth herein.

 

1



--------------------------------------------------------------------------------

Agreements

For good and valuable consideration, the receipt and sufficiency of which are
acknowledged by each of the parties, Credit Parties, Lenders and Administrative
Agent hereby agree as follows:

ARTICLE I.

DEFINITIONS, ACCOUNTING TERMS AND CONSTRUCTION

Section 1.1 Certain Defined Terms. As used in this Agreement, the capitalized
terms defined above shall have the meanings set forth therein and the other
capitalized terms used in this Agreement shall have the meanings set forth on
Appendix I (unless otherwise indicated, such meanings to be equally applicable
to both the singular and plural forms of the terms defined).

Section 1.2 Computation of Time Periods. In this Agreement, with respect to the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.

Section 1.3 Accounting Terms; Changes in GAAP. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders hereunder shall (unless otherwise
disclosed to the Administrative Agent and/or the Lenders in writing at the time
of delivery thereof) be prepared, in accordance with GAAP applied on a basis
consistent with the preparation of the latest financial statements furnished to
the Administrative Agent and/or the Lenders hereunder. All calculations made for
the purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of GAAP applied on a
basis consistent with the preparation of the annual or quarterly financial
statements furnished to the Administrative Agent and/or the Lenders pursuant to
Section 5.6 most recently delivered prior to or concurrently with such
calculations. If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth herein, and either Borrower or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Requisite Lenders); provided that, until so amended,
(a) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein, and (b) Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

Section 1.4 Miscellaneous. Article, Section, Schedule, and Exhibit references
are to Articles and Sections of and Schedules and Exhibits to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts,
and agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, restated, supplemented, and otherwise
modified from time to time, unless otherwise specified. The words “hereof”,
“herein”, and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term “including” means “including, without
limitation,”. Paragraph, article and/or section headings have been inserted in
this Agreement as a matter of convenience for reference only and it is agreed
that such paragraph, article and/or section headings are not a part of this
Agreement and shall not be used in the interpretation of any provision of this
Agreement.

 

2



--------------------------------------------------------------------------------

Section 1.5 Amended and Restated. It is the intention of each of the parties
hereto that the Existing Credit Agreement be amended and restated so as to
preserve the perfection and priority of all security interests and Liens
securing all Obligations (as defined in the Existing Credit Agreement) of the
Credit Parties under the Existing Credit Agreement, that all of the Obligations
and other Debt of the Credit Parties hereunder and thereunder be secured by the
Liens created by the Loan Documents, that the Term Loan Obligations and Bridge
Loan Obligations be secured by pari passu security interests in and Liens on the
Collateral and that this Agreement not constitute a novation of the obligations
and liabilities existing under the Existing Credit Agreement. The parties hereto
further acknowledge and agree that this Agreement constitutes an amendment of
the Existing Credit Agreement made in accordance with the terms of Section 10.1
of the Existing Credit Agreement. In addition, unless specifically amended
hereby or amended or amended and restated in connection herewith, each of the
Loan Documents shall continue in full force and effect and, from and after the
Closing Date, all references to the “Agreement” or “Credit Agreement” contained
therein shall be deemed to refer to this Agreement.

Section 1.6 Reaffirmation and Grant of Security Interests.

(a) Each Guarantor, subject to the terms and conditions contained herein and in
the other Loan Documents, has (i) guarantied the Obligations and (ii) created
Liens in favor of the Administrative Agent for the benefit of the Secured
Parties on the Collateral to secure the Guaranteed Obligations and all of its
other obligations under the Loan Documents. Each Guarantor hereby acknowledges
that it has reviewed the terms and provisions of this Agreement and consents to
the amendment and restatement of the Existing Credit Agreement effected pursuant
to this Agreement. Each Credit Party hereby (i) confirms that each Loan Document
to which it is a party or is otherwise bound and all Collateral encumbered
thereby will continue to guarantee and/or secure, as the case may be, to the
fullest extent possible in accordance with such Loan Document, the payment and
performance of the Obligations (including the Guaranteed Obligations), as the
case may be, including, without limitation, the payment and performance of all
such applicable Obligations that are joint and several obligations of any Credit
Party now or hereafter existing, and (ii) grants to the Administrative Agent for
the benefit of the Secured Parties a continuing Lien on and security interest in
and to such Credit Party’s right, title and interest in, to and under all
Collateral as collateral security for the prompt payment and performance in full
when due of all Obligations (including the Guaranteed Obligations) subject to
the terms and conditions contained herein and in the Loan Documents (whether at
stated maturity, by acceleration or otherwise).

(b) Each Credit Party acknowledges and agrees that the Loan Documents (as
amended, restated, amended and restated, supplemented or otherwise modified in
connection herewith) to which it is a party or otherwise bound shall continue in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of the amendment and restatement of the Existing Credit Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE II.

CREDIT FACILITIES

Section 2.1 Term Loan.

(a) Existing Term Loans. The parties hereto acknowledge and agree that the Term
Lenders on the Closing Date held an aggregate principal amount of $34,463,549.77
of New Tranche B Loans immediately after capitalizing all un-capitalized PIK-B
Interest (as defined in the Existing Credit Agreement) accrued on account of the
New Tranche B Loans but before giving effect to this Agreement. The Credit
Parties and Term Lenders agree (and the Bridge Lenders acknowledge) that such
New Tranche B Loans are hereby converted to Term Loans for all purposes
hereunder, such that, as of the Closing Date and immediately after giving effect
to this Agreement (but before the making of any Advances hereunder), an
aggregate principal amount of $34,463,549.77 of Term Loans were outstanding
(collectively, and expressly excluding the New Term Loans (hereinafter defined),
the “Existing Term Loans”).

(b) New Term Loans.

(i) Term Loan Commitments. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Term
Lender severally, and not jointly, agrees to make its Pro Rata Share of the new
Term Loans available to the Borrower in Dollars during the Term Loan
Availability Period in accordance with Sections 2.1(b) and 2.1(c) hereof (such
new Term Loans made by the Term Lenders, the “New Term Loans”); provided,
however, (i) with regard to each Term Lender individually, the sum of such Term
Lender’s Pro Rata Share of the aggregate principal amount of the outstanding New
Term Loans (excluding all Term Loan PIK Interest) shall not at any time exceed
such Term Lender’s Term Loan Commitment, which is set forth in Schedule I
attached hereto, (ii) with regard to the Term Lenders collectively, the sum of
the aggregate principal amount of the Advances (excluding all Term Loan PIK
Interest and any payments on account of such Advances) made hereunder shall not
at any time exceed the Total Term Loan Commitment, (iii) in no event shall any
Advance be made hereunder which would exceed the amount of the Borrowing
Availability then available and (iv) the Term Lenders shall not be required to
make more than three (3) Advances hereunder (and each of such Advances shall be
made in accordance with Section 2.1(c) hereof). Upon any Term Lender funding its
entire Term Loan Commitment in accordance with the provisions hereof, such Term
Lender will have no further commitment to fund New Term Loans hereunder. The
failure of any Term Lender to make any New Term Loan shall not in itself relieve
any other Lender of its obligation to lend hereunder (it being understood,
however, that no Lender shall be responsible for the failure of any Term Lender
to make any New Term Loan required to be made by such Term Lender). Amounts
repaid or prepaid on any Term Loan shall not be reborrowed.

(ii) Each Term Lender shall make the New Term Loans by wire transfer of
immediately available funds to such account as the Administrative Agent may
designate not later than 1:00 p.m., New York City time, on the date of such
Borrowing and, with respect to the First Advance, upon satisfaction of the
conditions precedent set forth in Sections 3.1 and 3.2 hereof, and, with respect
to the Second Advance and Third Advance, upon satisfaction of the conditions
precedent set forth in Section 3.2 hereof, the Administrative Agent shall
promptly credit and/or remit the amounts so received to an account as directed
by the Borrower in the Borrowing Request or, if a Borrowing shall not occur on
such date because any condition precedent herein specified shall not have been
met or waived by Term Lenders, return the amounts so received to the respective
Term Lenders.

 

4



--------------------------------------------------------------------------------

(iii) The Administrative Agent shall only be required to advance funds to the
Borrower with respect to the New Term Loans to the extent that the
Administrative Agent shall have received such funds from the Term Lenders.

(iv) To request the New Term Loans, the Borrower shall deliver, by hand delivery
or telecopier, a duly completed and executed Borrowing Request to the
Administrative Agent and each Term Lender three (3) Business Days before the
date of such Borrowing (or four (4) Business Days before the date of such
Borrowing if the Borrowing Request is received after 1:00 p.m. New York City
time, by the Administrative Agent or any Term Lender) (or such shorter period of
time before such Borrowing agreed to by Administrative Agent and Term Lenders).
The Borrowing Request shall be irrevocable and shall specify the following
information in compliance with the foregoing provisions of Section 2.1:

(A) the aggregate amount of such requested Borrowing;

(B) the date of such Borrowing, which shall be a Business Day;

(C) the location and number of Borrower’s account to which funds are to be
disbursed; and

(D) with respect to the First Advance, the conditions set forth in Sections 3.1
and 3.2 have been satisfied (or waived by the Term Lenders and, in the case of
the condition set forth in Section 3.2(i) hereof, the Administrative Agent) as
of the date of the notice and, with respect to the Second Advance and the Third
Advance, that the conditions set forth in Section 3.2 have been satisfied (or
waived by the Term Lenders), in each case, as of the date of the notice.

(v) Promptly following receipt of a Borrowing Request in accordance with this
Section 2.1, the Administrative Agent shall advise each Term Lender of the
details thereof.

(c) Advances. Subject to the other terms and conditions set forth herein
(including without limitation, the provisions set forth in Section 2.1(b)
hereof), the New Term Loans shall be advanced to Borrower as follows:

(i) upon satisfaction (or waiver by the Term Lenders and in the case of
Section 3.2(i) hereof, the Administrative Agent) of the conditions precedent set
forth in Sections 3.1 and 3.2, an initial Advance of a New Term Loan in an
amount equal to the lesser of (x) the amount of the Borrowing Request and
(y) the remaining amount of Borrowing Availability (“First Advance”) provided
that the Borrower hereby irrevocably directs the Term Lenders to use a portion
of the proceeds of the First Advance to pay the Closing Payment in full and as
such, each Term Lender who funds the First Advance shall net fund its Pro Rata
Share of the First Advance to facilitate the payment to such Term Lender of its
Pro Rata Share of the Closing Payment;

 

5



--------------------------------------------------------------------------------

(ii) after the Closing Date but prior to the expiration of the Term Loan
Availability Period, upon satisfaction of the conditions set forth in
Section 3.2, a second advance of a Term Loan in an amount equal to the lesser of
(x) the amount of the Borrowing Request and (y) the remaining amount of
Borrowing Availability (“Second Advance”); and

(iii) after the Closing Date but prior to the expiration of the Term Loan
Availability Period, upon satisfaction of the conditions set forth in
Section 3.2, a third advance of a Term Loan in an amount equal to the lesser of
(x) the amount of the Borrowing Request and (y) the remaining amount of
Borrowing Availability (“Third Advance”).

(d) All Term Loan Obligations shall become due and payable on the Term Loan
Maturity Date.

Section 2.2 Bridge Loan.

(a) Subject to the terms and conditions hereof and in reliance upon the
representations and warranties set forth herein, each Bridge Lender severally,
and not jointly, agrees to make its Pro Rata Share of the bridge loan available
to the Borrower in Dollars during the Bridge Loan Availability Period in
accordance with Section 2.2(a) and Section 2.2(b) hereof (the bridge loan made
(or contemplated to be made) in accordance with this Section 2.2, the “Bridge
Loan”) provided, however, (i) with regard to each Bridge Lender individually,
the sum of such Bridge Lender’s Pro Rata Share of the aggregate principal amount
of the outstanding Bridge Loan (excluding all Bridge Loan PIK Interest) shall
not at any time exceed such Bridge Lender’s Bridge Loan Commitment, which is set
forth in Schedule I attached hereto, (ii) with regard to the Bridge Lenders
collectively, the sum of the aggregate principal amount of the Bridge Loan made
by all Bridge Lenders (excluding all Bridge Loan PIK Interest) shall not at any
time exceed the Total Bridge Loan Commitment, and (iii) the Bridge Lenders shall
not be required to make more than one (1) Bridge Loan hereunder. Upon any Bridge
Lender funding its entire Bridge Loan Commitment in accordance with the
provisions hereof, such Bridge Lender will have no further commitment to fund
any portion of the Bridge Loan hereunder. The failure of any Bridge Lender to
make any portion of the Bridge Loan shall not in itself relieve any other Lender
of its obligation to lend hereunder (it being understood, however, that no
Lender shall be responsible for the failure of any Bridge Lender to make any
portion of the Bridge Loan required to be made by such Bridge Lender). Amounts
repaid or prepaid on the Bridge Loan shall not be reborrowed.

(i) Each Bridge Lender shall make its portion of the Bridge Loan by wire
transfer of immediately available funds to such account as the Administrative
Agent may designate not later than 1:00 p.m., New York City time, on the date of
such Borrowing and, upon satisfaction of the conditions precedent set forth in
Section 3.3 hereof, the Administrative Agent shall promptly credit and/or remit
the amounts so received to an account as directed by the Borrower in the
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met or waived by the
Bridge Lenders, return the amounts so received to the respective Bridge Lenders.

 

6



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall only be required to advance funds to the
Borrower with respect to the Bridge Loan to the extent that the Administrative
Agent shall have received such funds from the Bridge Lenders.

(iii) To request the Bridge Loan, the Borrower shall deliver, by hand delivery
or telecopier, a duly completed and executed Borrowing Request to the
Administrative Agent and each Bridge Lender three (3) Business Days before the
date of such Borrowing (or four (4) Business Days before the date of such
Borrowing if the Borrowing Request is received after 1:00 p.m. New York City
time, by Administrative Agent or any Bridge Lender) (or such shorter period of
time before such Borrowing agreed to by Administrative Agent and Bridge
Lenders). The Borrowing Request shall be irrevocable and shall specify the
following information in compliance with the foregoing provisions of
Section 2.2:

(A) the aggregate amount of the requested Borrowing;

(B) the date of such Borrowing, which shall be a Business Day;

(C) the location and number of the account(s) to which funds are to be
disbursed; and

(D) the conditions set forth in Section 3.3 have been satisfied (or waived by
Bridge Lenders and, in the case of the condition set forth in Section 3.3(j)
hereof, the Administrative Agent) as of the date of the notice.

(b) Promptly following receipt of a Borrowing Request in accordance with this
Section 2.2, the Administrative Agent shall advise each Bridge Lender of the
details thereof.

(c) Subject to the other terms and conditions set forth herein (including
without limitation, the provisions set forth in Sections 2.2(a) and 2.2(b)
hereof) and solely to the extent that the conditions set forth in Section 3.3
have been satisfied (or waived by the Bridge Lenders) prior to the expiration of
the Bridge Loan Availability Period, upon Borrower’s delivery of the Borrowing
Request (requesting the Bridge Loan) in accordance with the provisions hereof,
the Bridge Loan shall be advanced to Borrower in an amount equal to the lesser
of (x) the amount of such Borrowing Request and (y) the amount of the Total
Bridge Loan Commitment.

(d) All Bridge Loan Obligations shall become due and payable on the Bridge Loan
Maturity Date.

Section 2.3 Funding Limitations. For the avoidance of doubt, Administrative
Agent shall have no Commitments (to make any Loans) in its capacity as
Administrative Agent and Administrative Agent’s requirement to make the Loans
(from proceeds of the Loans received from the applicable Lenders) in accordance
with the provisions hereof shall be limited to the funds that it receives from
the Lenders (to fund their respective Loan(s)).

 

7



--------------------------------------------------------------------------------

Section 2.4 Evidence of Debt; Repayment of Loans.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of (i) the Term Lenders, the unpaid principal amount of
the Term Loans and all other Term Loan Obligations on the Term Loan Maturity
Date and (ii) the Bridge Lenders, the unpaid principal amount of the Bridge Loan
and all other Bridge Loan Obligations on the Bridge Loan Maturity Date. All
payments or repayments of the Loans made pursuant to this Section 2.4(a) shall
be made in Dollars.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the portion of the Loans funded by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of the Loans made hereunder; (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder; and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded in the absence of manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the Borrower
to repay the Loans in accordance with their terms. In the event of a conflict
between records maintained by any Lender and the records of the Administrative
Agent in respect of such matters, the records of the Administrative Agent shall
control in the absence of manifest error.

(e) Any Lender by written notice to the Borrower (with a copy to the
Administrative Agent) may request that the portion of the Loans funded by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) in the
form of Exhibit E-1 or Exhibit E-2, as applicable. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.6) be represented by one or
more promissory notes in such applicable form payable to the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered as signs).

Section 2.5 Fees and Original Issue Discount.

(a) Administrative Fee. Borrower shall pay (i) the Administrative Agent an
annual administrative fee (the “Administrative Fee”) as set forth and in
accordance with the terms and provisions of the Administrative Agent Fee Letter
and (ii) the Lenders a closing payment (the “Closing Payment”) as set forth and
in accordance with the terms and provisions of the Closing Payment Letter. The
Administrative Fee and the Closing Payment, each, shall be earned in full on the
Closing Date and shall be payable in accordance with the provisions of the
Administrative Agent Fee Letter or the Closing Payment Letter, as applicable.
Neither the Administrative Fee nor the Closing Payment shall in any way limit
Borrower’s obligations to pay any other amount hereunder, or reimburse the
Administrative Agent or the Lenders for any cost or expense, under the Loan
Documents.

 

8



--------------------------------------------------------------------------------

(b) Term Loan.

(i) Reserved.

(ii) Original Issue Discount. The New Term Loans shall be issued with an
original issue discount of 5% such that the Term Lenders shall lend 95 cents of
each $1 of New Term Loans made pursuant to Sections 2.1(b) and (c) hereof.

(iii) Term Loan Exit Fee. Any Term Loan prepaid or repaid (whether voluntary or
mandatory) after the third anniversary of the Closing Date shall be accompanied
by an exit fee equal to three percent (3%) of the amount so prepaid or repaid,
which amount prepaid or repaid shall include, for the avoidance of doubt, any
capitalized Term Loan PIK Interest (such exit fee, the “Term Loan Exit Fee”).
The Term Loan Exit Fee shall be fully earned and due and payable in cash on the
date on which such prepayment or repayment is made. For the avoidance of doubt,
the Term Loan Exit Fee shall be due in connection with any repayment or
prepayment of any of the Term Loan Obligations after the third anniversary of
the Closing Date whether or not such prepayment or repayment (x) is optional by
the Borrower, (y) occurs as a result of a mandatory prepayment pursuant to
Section 2.8, or (z) occurs pursuant to or following an acceleration of the Term
Loan Obligations as set forth in Sections 7.2 or 7.3 including, but not limited
to, as a result of the Administrative Agent’s or the Lenders’ exercise of their
rights and remedies following the occurrence of an Event of Default and/or
during a Debtor Relief Law proceeding.

(c) Bridge Loan.

(i) Commitment Fee. On the date on which the First Advance is made, the Borrower
shall pay to each Bridge Lender in cash, its Pro Rata Share of a commitment fee
in the amount of $1,875,000 (the “Commitment Fee”) provided that Borrower shall
not pay to (x) Chatham Asset High Yield Master Fund, LTD its Pro Rata Share of
the Commitment Fee until it has submitted its IRS Forms W-8BEN-E and US Tax
Compliance Certificate to Administrative Agent and (y) Omega Charitable
Partnership, L.P its Pro Rata Share of the Commitment Fee until (1) each of the
partners of Omega Charitable Partnership, L.P has submitted to Administrative
Agent its W-9 or W-8BEN (if such partner is a foreign individuals) or W8-BEN-E
(if such partner is any other foreign entity) and (2) Omega Charitable
Partnership, L.P has submitted to Administrative Agent its US Tax Compliance
Certificate if any of its partners is relying on the portfolio interest
exception . The Commitment Fee shall be fully earned and nonrefundable on the
Closing Date, whether or not the Bridge Loan is made hereunder.

(ii) Funding Fee. On the date on which the Bridge Loan is made, the Borrower
shall pay to each Bridge Lender that funds its Pro Rata Share of the Bridge
Loan, a funding fee, in cash, in an amount equal to two percent (2%) of the
principal amount of the Bridge Loan funded by such Bridge Lender (the “Funding
Fee”). The Funding Fee shall be fully earned and nonrefundable on the date on
which the Bridge Loan is made. Notwithstanding the foregoing, each Bridge Lender
shall be permitted to elect that the Funding Fee be paid in the form of original
issue discount when the Bridge Loan is made rather than in the form of a cash
payment on the date on which the Bridge Loan is made provided that each such
Bridge Lender notifies the Borrower in writing of such election at least two
(2) Business Days before the Bridge Loan is made.

 

9



--------------------------------------------------------------------------------

(iii) Extension Fee. If any portion of the Bridge Loan is made and remains
outstanding on the Extension Date, the Borrower shall pay to each Bridge Lender
that made its Pro Rata Share of such Bridge Loan, an extension fee (the
“Extension Fee”) in an amount equal to two and one half percent (2.50%) of the
aggregate principal amount of the portion of the Bridge Loan owed to such Bridge
Lender on the Extension Date (including all additional principal that represents
Bridge Loan PIK Interest), which fee shall be fully earned and due and payable
by the Borrower on the Extension Date.

(iv) Bridge Loan Exit Fee. If any portion of the Bridge Loan is prepaid or
repaid (whether voluntary or mandatory) after the Extension Date, such
prepayments shall be made, together with an exit fee (an “Bridge Loan Exit
Fee”), in cash, in an amount equal to (a) in the case of prepayments or
repayments made after the Extension Date to and including the second anniversary
of the Closing Date, two percent (2%) of the aggregate principal amount of the
portion of the Bridge Loan prepaid or repaid on such date which amount prepaid
or repaid shall include, for the avoidance of doubt, any capitalized Bridge Loan
PIK Interest and (b) in the case of prepayments or repayments made on any date
after the second anniversary of the Closing Date, five percent (5%) of the
aggregate principal amount of the portion of the Bridge Loan prepaid or repaid
on such date which amount prepaid or repaid shall include, for the avoidance of
doubt, any capitalized Bridge Loan PIK Interest. The Bridge Loan Exit Fee shall
be fully earned and due and payable in cash on the date on which such prepayment
or repayment is made.

Section 2.6 Interest.

(a) Term Loan Interest.

(i) The Term Loans shall bear interest, at the election of the Borrower, subject
to the terms and conditions hereof, as follows (“Term Loan Interest”):

(A) at a rate per annum equal to ten percent (10%), which shall accrue daily
from and including the Closing Date and be payable in cash on a quarterly basis
in accordance with Section 2.6(d) hereof (“Term Loan Cash Interest”); or

(B) at a rate per annum equal to twelve percent (12%) which shall accrue daily
from and including the Closing Date and be paid in kind and capitalized (and
thereby added to principal, which shall thereafter accrue interest) on the last
day of each fiscal quarter of the Borrower (“Term Loan PIK Interest”);

(ii) Term Loan Interest shall be payable as Term Loan PIK Interest unless the
Administrative Agent and each Term Lender shall have received a written notice
from Borrower electing to pay Term Loan Cash Interest at least thirty (30) days
prior to the date on which the next interest payment is due.

(b) Bridge Loan Interest.

 

10



--------------------------------------------------------------------------------

(i) The Bridge Loan shall bear interest, subject to the terms and conditions
hereof, as follows:

(A) from and including the Closing Date to but excluding July 1, 2015, at a rate
per annum equal to nine percent (9%) which shall accrue daily and be paid in
kind and capitalized (and thereby added to principal, which shall thereafter
accrue interest) on the last day of each fiscal quarter of the Borrower (any
such interest paid in kind by adding such amounts to the outstanding principal
amount of the Bridge Loan, the “Bridge Loan PIK Interest”);

(B) from and including July 1, 2015, at a rate per annum equal to eleven percent
(11%), which shall accrue daily and be payable in cash in accordance with
Section 2.6(d) hereof and which interest rate shall increase by 0.50% per annum
immediately after the end of each three month period thereafter (any such
interest accruing on the Bridge Loan and payable in cash, the “Bridge Loan Cash
Interest”) provided that from and including July 1, 2015 to but excluding
July 1, 2016, the Borrower may at its sole election, pay up to fifty percent
(50%) of the interest due and payable on any such quarterly Interest Payment
Date during such period in the form of Bridge Loan PIK Interest provided that
(x) the interest rate due upon the Borrower so electing to pay Bridge Loan PIK
Interest shall increase by 0.75% in excess of the then applicable interest rate,
as depicted in the Bridge Interest Rate Schedule attached hereto as Annex 1 and
(y) the Administrative Agent and Bridge Lenders shall have received a written
notice of Borrower’s election to pay Bridge Loan PIK Interest within ten
(10) Business Days prior to the next quarterly Interest Payment Date. From and
after July 1, 2016, all interest accruing in respect of the Bridge Loan shall be
paid in cash at the interest rate otherwise applicable in regards to Bridge Loan
Cash Interest.

(c) Notwithstanding the foregoing, from and after the date that an Event of
Default shall have occurred and be continuing, (i) all outstanding Obligations
shall, to the extent permitted by applicable law, bear interest at a rate per
annum equal to the interest rate then in effect as provided in Sections 2.6(a)
and 2.6(b) hereof plus two percent (2%) per annum from the initial date on which
such Event of Default occurred (the “Default Rate”) and (ii) all interest
accrued and accruing shall be payable in cash on demand.

(d) Interest accruing on the (i) Term Loans pursuant to Section 2.6(a)(i)(A)
shall be payable in arrears on each Interest Payment Date in accordance with
Section 2.6(a)(i)(A); provided that (A) interest accrued at the Default Rate
pursuant to Section 2.6(c) shall be payable on demand and (B) in the event of
any repayment or prepayment of the Term Loans (or any portion thereof), all
interest accrued on the principal amount repaid or prepaid under Sections
2.6(a)(i)(A) and 2.6(a)(i)(B) (in the case of Section 2.6(a)(i)(B), to the
extent such interest has not been capitalized) shall be payable on the date of
such repayment or prepayment and (ii) Bridge Loan payable in cash shall be
payable in arrears on each Interest Payment Date; provided that (A) interest
accrued at the Default Rate pursuant to Section 2.6(c) shall be payable on
demand and (B) in the event of any repayment or prepayment of the Bridge Loan
(or any portion thereof), all interest accrued on the principal amount repaid or
prepaid (including any accrued Bridge Loan PIK Interest which has not been
capitalized yet) shall be payable on the date of such repayment or prepayment.

 

11



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 365 or
366 days, as the case may be, and in shall be payable quarterly for the actual
number of days elapsed (including the first day but excluding the last day).

Section 2.7 Termination of Commitments; Reduction of Commitments. All
outstanding unfunded (x) Bridge Loan Commitments shall automatically terminate
upon the expiration of the Bridge Loan Availability Period and (y) Term Loan
Commitments shall automatically terminate upon the expiration of the Term Loan
Availability Period. The Borrower may, upon not less than three (3) Business
Days’ prior written or telephonic notice confirmed in writing to the
Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time permanently reduce in
part, any of the Commitments; provided, (i) any such partial reduction of the
Commitments shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount and (ii) all reductions in
Commitments shall be pro rata as among the same Class of Loan. The Borrower’s
notice to the Administrative Agent shall designate the date (which shall be a
Business Day) of such termination or reduction and the amount of any partial
reduction, specifying the Class of Commitments to be so reduced (and the amount
of such reduction within such Class), and such termination or reduction of the
applicable Commitments shall be effective on the date specified in the
Borrower’s notice.

Section 2.8 Optional and Mandatory Prepayments.

(a) Optional Payments.

(i) Subject to Sections 2.5(a)(iii) above and 2.8(a)(iii) below, the Borrower,
at its option, may voluntarily repay the Term Loan Obligations, in whole or in
part at any time. Each such repayment shall be accompanied by all accrued and
unpaid interest on the portion of the Term Loan Obligations being repaid
(including, but not limited to, all uncapitalized Term Loan PIK Interest accrued
on account of such amount repaid) through the Repayment Date and the Term Loan
Exit Fee due in accordance with Sections 2.5(a)(iii) above and 2.8(a)(iii)
below; provided that each partial repayment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000 or, if less, the
outstanding principal amount of the Term Loan Obligations.

Subject to Sections 2.5(b)(iv) above and 2.8(a)(iii) below, the Borrower, at its
option, may voluntarily repay the Bridge Loan Obligations, in whole or in part
at any time. Each such repayment shall be accompanied by all accrued and unpaid
interest on the portion of the Bridge Loan Obligations being repaid (including,
but not limited to, all uncapitalized Bridge Loan PIK Interest accrued on
account of such amount repaid) through the Repayment Date and the Bridge Loan
Exit Fee due in accordance with Sections 2.5(b)(iv) above and 2.8(a)(iii) below;
provided that each partial repayment shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 or, if less, the outstanding
principal amount of the Bridge Loan Obligations.

 

12



--------------------------------------------------------------------------------

(ii) If the Borrower elects to repay the Loans pursuant to this Section 2.8(a),
at least five (5) days prior to the Repayment Date (unless a shorter notice
shall be agreed to in writing by the Administrative Agent and the Lenders) but
not more than sixty (60) days before the Repayment Date, the Borrower shall
notify the Administrative Agent in writing (which writing may be by electronic
communication in accordance with Section 10.2(b)) of the Repayment Date, the
principal amount of such Loans (or the portion thereof) to be repaid and the
amount of the Term Loan Exit Fee and/or Bridge Loan Exit Fee to be paid, and
deliver to the Administrative Agent, no later than two (2) Business Days prior
to the Repayment Date, an Officer’s Certificate stating that such repayment will
comply with the conditions contained in this Section 2.8(a). Promptly following
receipt of any such notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof.

(iii) Once the notice of repayment described in Section 2.8(a)(ii) is provided,
the Loans (or the portion thereof) to be prepaid shall become irrevocably due
and payable on the Repayment Date, including the applicable Term Loan Exit Fee
and/or Bridge Loan Exit Fee, as applicable, plus interest accrued through the
Repayment Date; provided, however that notwithstanding the foregoing, the
Borrower may revoke its notice of repayment if such repayment was conditioned on
a financing or refinancing and such financing or refinancing is not consummated.

(b) Reserved.

(c) Asset Sales.

(i) Not later than ten (10) Business Days following the receipt of any Net Cash
Proceeds of any Disposition of any Property of any Credit Party or any of its
Subsidiaries (other than the Excluded Subsidiaries (unless the Equity Interests
of such Excluded Subsidiary constitutes Collateral in which case the proceeds
from the sale of any of such Equity Interests shall be applied in accordance
with this Section 2.8(c)) and except for Dispositions of the JV Interests or
Dispositions of the type described in Sections 2.8(c)(iii), (d), (e), (f) and
(g)) now owned or hereafter acquired, the Borrower shall send a written notice
to Administrative Agent and each Lender specifying that it intends to use such
Net Cash Proceeds to apply to the Obligations, the proposed repayment date, the
principal amount of the applicable Loans to be repaid, the amount of accrued
interest due in connection therewith and the amount of any Bridge Loan Exit Fee
and/or Term Loan Exit Fee due and payable in connection therewith and within
twenty (20) days after receipt of such Net Cash Proceeds, Borrower shall apply
100% of such Net Cash Proceeds to make repayments of the Bridge Loan Obligations
and Term Loan Obligations in accordance with Sections 2.8(h) and (i); provided
that no such repayment shall be required under this Section 2.8(c)(i) with
respect to (A) Dispositions for fair market value resulting in no more than an
aggregate of $2,000,000 in Net Cash Proceeds per year, (B) any Disposition to
the extent no Obligations are then outstanding on the date of receipt of such
Net Cash Proceeds, or (C) Dispositions permitted by Section 6.4(b) other than
Sections 6.4(b)(iii)(A) and (B), 6.4(b)(vi), 6.4(b)(vii), and 6.4(b)(xiii)
(other than in regards to joint ventures that constitute Excluded Subsidiaries);
and provided, further that, so long as no Default or Event of Default shall have
occurred and be continuing or arise therefrom, the Borrower shall have the
option upon written notice stating its intention to the Administrative Agent and
each Lender (or by filing materials with the SEC stating Borrower’s intention
and contemporaneously delivering such materials to the Administrative Agent and
each Lender) within ten (10) Business Days of receipt of Net Cash Proceeds from
such Disposition, directly or through one or more Credit Party, to invest or
commit to invest such Net Cash Proceeds, (I) within one (1) year of receipt
thereof to the costs of replacement of the properties or assets that are the
subject of such Disposition or the cost of purchase or construction of other
assets useful in the business of the Credit Parties or of the general type used
in the business of the Credit Parties, in each case, to the extent that the
replacement properties and assets and/or such other assets so purchased or
constructed constitute Collateral subject to the Lien granted pursuant to the
Security Instruments in favor of the Administrative Agent for the benefit of the
Secured Parties in accordance with Sections 5.8, 5.11, 5.12 and 6.15, including
through Acquisitions permitted hereunder; provided that if any amount is so
committed to be reinvested within such one-year period, but is not reinvested
within the later to occur of (x) six (6) months of the date of such commitment
and (y) the end of such one-year period, the Borrower shall repay the
Obligations in accordance with this Section 2.8(c)(i) in accordance with the
procedures outlined above without giving further effect to such reinvestment
right or (II) as a capital contribution or loan to the JV Company within twenty
(20) Business Days of receipt thereof; provided that if any amount is so
committed to be reinvested but is not reinvested within twenty (20) Business
Days of receipt of such Net Cash Proceeds, the Borrower shall repay the
Obligations in accordance with this Section 2.8(c)(i) in accordance with the
procedures outlined above without giving further effect to such reinvestment
right; and

 

13



--------------------------------------------------------------------------------

(ii) Not later than one (1) Business Day following the receipt of any Net Equity
Proceeds from the Disposition of any JV Interests, such Credit Party shall (or,
shall cause its applicable Subsidiary to), subject to the Intercreditor
Agreement, apply 100% of such Net Equity Proceeds to make repayments of the
Obligations, if any are then outstanding, in accordance with Sections 2.8(h) and
(i); provided that no such repayment shall be required under this
Section 2.8(c)(ii) with respect to (A) any such Disposition to the extent no
Obligations are then outstanding on the date of receipt of such Net Equity
Proceeds, (B) any such Dispositions for fair market value resulting in no more
than an aggregate of $1,000,000 in Net Equity Proceeds through the Stated Term
Loan Maturity Date or (C) any such Disposition which results in the receipt by
Credit Parties or their applicable Subsidiary of any Equity Interests with a
fair market value equal to or greater than the fair market value of the JV
Interests sold, as evidenced by a fairness opinion prepared by an investment
bank, satisfactory to the Requisite Term Lenders and Requisite Bridge Lenders,
in form and substance satisfactory to the Requisite Term Lenders and Requisite
Bridge Lenders.

(iii) After the Contemplated Acquisition has been consummated, not later than
one (1) Business Day following the receipt of any Net Equity Proceeds from the
Disposition of any Equity Interests in Koko’oha Investments, Inc., Borrower
shall cause any applicable Credit Party or Subsidiary to apply 100% of such Net
Equity Proceeds to repay the Obligations, if any are then outstanding, in
accordance with Sections 2.8(h) and (i); provided that no such repayment shall
be required under this Section 2.8(c) with respect to any such Disposition to
the extent no Obligations are then outstanding on the date of receipt of such
Net Equity Proceeds.

(iv) Each repayment of any or all of the Loans shall be applied according to
Sections 2.8(h) and (i). Repayments under this Section 2.8(c) shall be
accompanied by accrued interest (including, but not limited to, all
uncapitalized Bridge Loan PIK Interest and/or Term Loan PIK Interest, as
applicable, accrued on account of such amount repaid) to the extent required by
Section 2.6 and any Term Loan Exit Fee and/or Bridge Loan Exit Fee due in
connection with such repayment. For the avoidance of doubt, Borrower shall be
excused from making any prepayment of Loans required to be made pursuant to
Section 2.8(c)(i) within the time periods set forth in Section 2.8(c)(i) to the
extent that (A) it has delivered written notice to Administrative Agent and each
Lender within ten (10) Business Days of receipt of Net Cash Proceeds from such
Disposition stating its intention to reinvest the Net Cash Proceeds as set forth
in such Section 2.8(c)(i) (or by filing materials with the SEC stating
Borrower’s intention and contemporaneously delivering such materials to the
Administrative Agent and each Lender) or (B) Borrower is not otherwise required
to prepay the Obligations pursuant to Section 2.8(c)(i) hereof provided further
that (i) the Borrower is otherwise entitled to invest or reinvest the Net Cash
Proceeds pursuant to Section 2.8(c)(i) hereof and (ii) this sentence shall not
be construed to limit the Borrower’s obligation to prepay the Loans to the
extent that the Borrower fails to invest the applicable Net Cash Proceeds within
the time periods set forth in Section 2.8(c)(i).

 

14



--------------------------------------------------------------------------------

(v) Without limiting or otherwise modifying the perfection requirements with
respect to Deposit Accounts (as defined in the Pledge and Security Agreement)
set forth in the Pledge and Security Agreement, promptly upon delivering written
notice to Administrative Agent and each Lender (or by filing materials with the
SEC stating Borrower’s intention and contemporaneously delivering such materials
to the Administrative Agent and each Lender) stating its intention to invest or
reinvest the Net Cash Proceeds from a Disposition, all of such Net Cash Proceeds
to be invested or reinvested pursuant Section 2.8(c)(i) shall be remitted to a
Deposit Account that constitutes a Collateral Account until such amounts are so
invested or reinvested.

(d) Debt Issuance.

(i) Not later than five (5) Business Days following the receipt of any Net Cash
Proceeds (by any Credit Party or any applicable Subsidiary of a Credit Party)
from any Debt Issuance (or from any Permitted Subordinated Debt permitted under
Section 6.2(i)(i)) by any Credit Party or any of the Subsidiaries of the Credit
Parties (other than the Excluded Subsidiaries with the exception of, upon the
consummation of the Contemplated Acquisition, Koko’oha Investments, Inc. and its
Subsidiaries, including without limitation the Mid Pac Entities), the Borrower
shall send a written notice to Administrative Agent and each Lender specifying
that it intends to use such Net Cash Proceeds to apply to the Obligations, the
proposed repayment date, the principal amount of the applicable Loans to be
repaid, the amount of accrued interest due in connection therewith and the
amount of any Bridge Loan Exit Fee and/or Term Loan Exit Fee due and payable in
connection therewith and, within twenty (20) days after receipt of such Net Cash
Proceeds (by any Credit Party or any applicable Subsidiary of a Credit Party),
Borrower shall apply 100% of such Net Cash Proceeds to make repayments of the
Bridge Loan Obligations and Term Loan Obligations in accordance with Sections
2.8(h) and (i) hereof.

(ii) Each repayment under this Section 2.8(d) of any or all of the Loans shall
be applied according to Sections 2.8(h) and (i) hereof. Repayments shall be
accompanied by accrued interest (including, without limitation, any
uncapitalized Bridge Loan PIK Interest and/or uncapitalized Term Loan PIK
Interest, as applicable, accrued on account of the amount repaid) to the extent
required by Section 2.6 and any Term Loan Exit Fee and/or Bridge Loan Exit Fee
due in connection with such repayment.

 

15



--------------------------------------------------------------------------------

(iii) Neither any prepayment made under this Section 2.8(d) nor any prepayment
that Term Lenders elect not to receive pursuant to Section 2.8(i) hereof, shall
be construed as a waiver or cure of any Default or Event of Default arising as a
result of the incurrence of any Debt Issuance.

(e) JV Distributions. Not later than one (1) Business Day following the receipt
of any cash Dividends or other distributions by any Credit Party (derived
directly from the operations of the JV Company and not from any proceeds of
Debt) in respect of any Credit Party’s ownership of the JV Interests, the
Borrower shall make repayments of any outstanding Obligations in accordance with
Sections 2.8(h) and (i) in an aggregate principal amount equal to 100% of such
cash Dividends or other distributions; provided, however, that (i) the Borrower
shall only be required to make such repayment after a Credit Party has received
aggregate cash Dividends or other distributions totaling in excess of $500,000
in respect of any Credit Party’s ownership of the JV Interests and (ii) no such
repayment shall be required under this Section 2.8(e) to the extent that such
Dividends or other distributions are intended to be used by Borrower or the
applicable Credit Party to pay Taxes attributable to such JV Interests that are
owed by the Borrower or the applicable Credit Party and such Dividends and
distributions are in fact so used.

(f) Casualty Events. Not later than ten (10) Business Days following the receipt
of any Net Cash Proceeds from a Casualty Event by any Credit Party or any of its
Subsidiaries (excluding the Excluded Subsidiaries), Borrower shall send a
written notice to Administrative Agent and each Lender specifying its intent to
use such Net Cash proceeds to apply to the Obligations, the proposed repayment
date, the principal amount of the applicable Loans to be repaid, the amount of
accrued interest due in connection therewith and the amount of any Bridge Loan
Exit Fee and/or Term Loan Exit Fee due and payable in connection therewith and,
within twenty (20) days after receipt of such Net Cash Proceeds, Borrower shall
apply an amount equal to 100% of such Net Cash Proceeds to the Obligations in
accordance with Sections 2.8(h) and (i) hereof; provided that no such repayment
shall be required under this Section 2.8(f) with respect to any Disposition of
property which constitutes a Casualty Event resulting in no more than $250,000
in Net Cash Proceeds per Casualty Event to the extent that the aggregate amount
of Net Cash Proceeds from such Casualty Events does not exceed $500,000 in any
fiscal year; provided, further:

(i) so long as no Default or Event of Default shall then exist or arise
therefrom, such proceeds shall not be required to be so prepaid on such date to
the extent that the Borrower shall, following the receipt of such Net Cash
Proceeds, have delivered a certificate to the Administrative Agent and each
Lender within ten (10) Business Days stating that such proceeds are expected to
be applied to the costs of replacement or repair of the properties or assets
that are the subject of such Casualty Event or the cost of purchase or
construction of other assets useful in the business of the Credit Parties or of
the general type used in the business of the Credit Parties, including through
Acquisitions permitted hereunder and, in each case, otherwise in compliance with
the terms of this Agreement no later than one (1) year after receipt of the Net
Cash Proceeds from such Casualty Event; provided that, if the Property subject
to the Casualty Event constitutes Collateral under any Security Instrument, then
the replacement properties and assets and/or such other assets so purchased or
constructed shall constitute Collateral subject to the Lien granted pursuant to
the Security Instruments in favor of the Administrative Agent, for the benefit
of the other Secured Parties in accordance with Sections 5.8, 5.11, 5.12 and
6.15, including through Acquisitions permitted hereunder; provided further that
if any amount is so committed to be reinvested within such one-year period, but
is not reinvested within the later to occur of (x) six (6) months of the date of
such commitment and (y) the end of such one-year period, the Borrower shall
repay the Obligations in accordance with this Section 2.8(f) in accordance with
the procedures outlined above without giving further effect to such reinvestment
right; and

 

16



--------------------------------------------------------------------------------

(ii) for the avoidance of doubt, Borrower shall be excused from making any
prepayment of Loans required to be made pursuant to the first paragraph of
Section 2.8(f) within the time periods set forth in the first paragraph of this
Section 2.8(f) to the extent that it has delivered written notice to
Administrative Agent and each Lender within ten (10) Business Days of receipt of
Net Cash Proceeds from such Disposition stating its intention to reinvest the
Net Cash Proceeds as set forth in this Section 2.8(f) (or by filing materials
with the SEC stating Borrower’s intention and contemporaneously delivering such
materials to the Administrative Agent) provided that (i) the Borrower is
otherwise entitled to invest or reinvest the Net Cash Proceeds pursuant to this
Section 2.8(f) hereof and (ii) this sentence shall not be construed to limit the
Borrower’s obligation to prepay the Loans to the extent that the Borrower fails
to invest the applicable Net Cash Proceeds within the time periods set forth in
this Section 2.8(f).

(iii) If a Casualty Event occurs at any Excluded Subsidiary whose Equity
Interest is pledged to secure the Obligations, the Credit Parties shall cause
such Excluded Subsidiary to use the Net Cash Proceeds from such Casualty Event
to pay the costs of replacement or repair of the properties or assets that are
the subject of such Casualty Event and/or the cost of purchase or construction
of other assets by such Excluded Subsidiary which are useful in the business of
such Excluded Subsidiary or of the general type used in the business of such
Excluded Subsidiary.

(iv) Each repayment of any or all of the Loans under this Section 2.8(f) shall
be applied according to Sections 2.8(h) and (i) hereof. Repayments shall be
accompanied by accrued interest (including, without limitation, any
uncapitalized Bridge Loan PIK Interest and/or uncapitalized Term Loan PIK
Interest, as applicable, accrued on account of the amount repaid) to the extent
required by Section 2.6 and any Term Loan Exit Fee and/or Bridge Loan Exit Fee
due in connection with such repayment.

(v) Without limiting or otherwise modifying the perfection requirements with
respect to Deposit Accounts (as defined in the Pledge and Security Agreement)
set forth in the Pledge and Security Agreement, promptly upon delivering notice
to Administrative Agent (or by filing materials with the SEC stating Borrower’s
intention and contemporaneously delivering such materials to the Administrative
Agent and each Lender) stating its intention to invest or reinvest the Net Cash
Proceeds from a Casualty Event, all of such Net Cash Proceeds to be invested or
reinvested pursuant to Section 2.8(f) shall be remitted to a Deposit Account
that constitutes a Collateral Account until such amounts are so invested or
reinvested.

 

17



--------------------------------------------------------------------------------

(g) Equity Issuances. No later than five (5) Business Days following the date of
receipt by the Borrower of any Net Equity Proceeds, the Borrower shall send a
written notice to Administrative Agent and each Bridge Lender specifying its
intent to use such Net Equity Proceeds to apply to the outstanding Bridge Loan
Obligations (if any), the proposed repayment date, the principal amount of the
Bridge Loans to be repaid, the amount of accrued interest due in connection
therewith and the amount of any Bridge Loan Exit Fee due and payable in
connection therewith and, within fifteen (15) days after receipt of such Net
Equity Proceeds, the Borrower shall apply 100% of such Net Equity Proceeds to
the outstanding Bridge Loan Obligations in accordance with Section 2.8(h) hereof
until paid in full. Each repayment of any or all of the Loans under this
Section 2.8(g) shall be applied according to Sections 2.8(h) hereof. Repayments
shall be accompanied by accrued interest (including, without limitation, any
uncapitalized Bridge Loan PIK Interest accrued on account of the amount repaid)
to the extent required by Section 2.6 and any Bridge Loan Exit Fee due in
connection with such repayment.

(h) Application of Repayments.

(i) Reserved.

(ii) Amounts to be applied pursuant to Sections 2.8(c), (d), (e) and (f) to the
repayment of the Obligations shall be applied as follows: (i) First, towards
payment of the Bridge Loan Exit Fee which is due in connection with such
repayment, if any, until paid in full, (ii) Second, towards payment of interest
and fees (other than the Bridge Loan Exit Fee) then due hereunder on account of
the outstanding Bridge Loan in connection with such prepayment (including any
accrued Bridge Loan PIK Interest in regards to such prepayment but not yet
capitalized), until paid in full, (iii) Third, towards payment of the principal
amount of the Bridge Loan then outstanding hereunder, until paid in full,
(iv) Fourth, towards payment of any Term Loan Exit Fee which is due in
connection with such repayment, until paid in full, (v) Fifth, towards payment
of interest and fees (other than the Term Loan Exit Fee) then due hereunder on
account of the outstanding Term Loans in connection with such prepayment
(including any accrued Term Loan PIK Interest in regards to such prepayment but
not yet capitalized), until paid in full, and (vi) Sixth, towards the principal
amount of the Term Loans then outstanding hereunder, until paid in full,
provided that, notwithstanding the foregoing, upon the occurrence and during the
continuation of an Event of Default, upon receipt by Administrative Agent of a
written direction from the Term Lenders holding at least seventy five percent
(75%) of the outstanding unfunded Term Loan Commitments and outstanding
principal amount of the Term Loans, all amounts to be applied to the Term Loan
Obligations and the Bridge Loan Obligations pursuant to Sections 2.8(c), (d),
(e) and (f) shall be applied as follows: (x) First, on a pro rata basis, towards
payment of any Bridge Loan Exit Fee and Term Loan Exit Fee which are due in
connection with such repayment, if any, until paid in full, (y) Second, on a pro
rata basis, towards payment of the interest and fees (other than the Bridge Loan
Exit Fee and the Term Loan Exit Fee) then due hereunder on account of the
outstanding Bridge Loan and outstanding Term Loans in connection with such
prepayment (including any accrued Bridge Loan PIK Interest and accrued Term Loan
PIK Interest in regards to such prepayment but not yet capitalized), until paid
in full, (z) Third, on a pro rata basis, towards payment of the principal amount
of the Bridge Loan and Term Loan then outstanding hereunder, until paid in full.
All amounts payable to Bridge Lenders under clauses (i), (ii) and (iii) of the
immediately preceding sentence shall be distributed ratably among the Bridge
Lenders in accordance with their Pro Rata Share of the outstanding Bridge Loan
Obligations. All amounts payable to Term Lenders under clauses (iv), (v) and
(vi) of the sentence before the immediately preceding sentence shall be
distributed ratably among the Term Lenders in accordance with their Pro Rata
Share of the outstanding Term Loan Obligations.

 

18



--------------------------------------------------------------------------------

(i) Term Lender’s Election Regarding Prepayments. Each Term Lender shall be
permitted to elect not to accept any mandatory prepayment otherwise payable
pursuant to Sections 2.8(c), (d), (e) and/or (f) hereunder so long as such Term
Lender notifies the Borrower and Administrative Agent in writing of such
election at least three (3) Business Days before such payment is due hereunder.
In the event that any Term Lender declines any portion of the mandatory
prepayment otherwise payable to it under Sections 2.8(c), (d), (e), and/or
(f) hereunder, such amount of the prepayment shall be permitted to be retained
by Borrower to be used for any purpose not prohibited hereunder and shall not be
required to be applied to prepay all or any portion of the Obligations pursuant
to Sections 2.8(c), (d), (e), or (f) hereunder.

(j) Zell Change of Control. The Borrower shall provide the Administrative Agent
and each Lender with written notice of the occurrence of any Zell Change of
Control within ten (10) days after the occurrence of such Zell Change of
Control. Twenty (20) days after the occurrence of a Zell Change of Control,
(i) all outstanding Bridge Loan Obligations shall become due and payable at 101%
of the principal amount of such Bridge Loan Obligations (plus all accrued
interest, fees and other amounts outstanding at such time) and (ii) all
outstanding Term Loan Obligations shall become due and payable at 101% of the
principal amount of such Term Loan Obligations (plus all accrued interest, fees
and other amounts outstanding at such time); provided that (A) each Term Lender
may elect not to receive such payment to the extent that it so notifies the
Administrative Agent and Borrower at least two (2) Business Days before the Term
Loan Obligations become due and payable as a result of the Zell Change of
Control and (B) a Zell Change of Control shall not be deemed to have occurred
(i) if no Bridge Loan is then outstanding or (ii) after the Stated Bridge Loan
Maturity Date (as defined herein on the Closing Date) unless any portion of the
Bridge Loan remains outstanding at such time. For the avoidance of doubt, the
Borrower’s prepayment obligation under this Section 2.8(j), shall be pari passu
as between the Term Loan Obligations and Bridge Loan Obligations.

Section 2.9 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any recipient to any Taxes (other than Other Connection Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the portion of
the Loans made by such Lender;

 

19



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other recipient of making, converting to, continuing or
maintaining its portion of the Loans or of maintaining its obligation to make
its portion of the Loans, or to reduce the amount of any sum received or
receivable by such Lender, or other recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, or other
recipient, the Borrower will pay to such Lender or other recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or
other recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender determines (in good faith, but in its sole absolute
discretion) that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement or the portion of the Loans made by such Lender, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section 2.9 shall be
delivered to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive and binding absent manifest error. The Borrower shall pay such
Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.9 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.9 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall not begin earlier than the date of effectiveness of the
Change in Law.

Section 2.10 Breakage Payments. In the event of the failure to borrow or prepay
the Loans (or any portion thereof) on the date specified in any notice delivered
pursuant hereto then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense (but excluding consequential damages and
loss of anticipated profits), if any, attributable to such event. A certificate
of any Lender setting forth in reasonable detail any amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.10 shall be delivered
to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive and binding absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

20



--------------------------------------------------------------------------------

Section 2.11 Payments Generally; Pro Rata Treatment; Sharing of Set Off.

(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest or fees, or of
amounts payable under Sections 2.9, 2.10 or 2.12, or otherwise) on or before the
time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 2:00 p.m., New York
City time), on the date when due, in immediately available funds, without
setoff, deduction or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent (at the direction of the
Requisite Term Lenders and Requisite Bridge Lenders), be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 520 Madison Avenue, 19th Floor, New York, New York 10022, Attn:
Account Officer – Par Petroleum (or to such deposit account as directed by
Administrative Agent), except that payments pursuant to Sections 2.9, 2.10,
2.12, 8.8 and 10.4 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, unless specified otherwise, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
Dollars, except as expressly specified otherwise.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (subject to the priorities set
forth in Section 7.6 in the case of proceeds received by the Administrative
Agent in respect of any sale of, collection from or realization upon all or any
part of the Collateral pursuant to the exercise by the Administrative Agent of
its remedies) (i) first, towards payment of the Term Loan Exit Fee and/or Bridge
Loan Exit Fee which is due in connection with any repayment, until paid in full,
(ii) second, towards payment of interest (including, but not limited to, any
outstanding Term Loan PIK Interest and/or Bridge Loan PIK Interest not yet
capitalized) and fees (other than the Term Loan Exit Fee and Bridge Loan Exit
Fee) then due hereunder, until paid in full, and (iii) third, towards payment of
principal then due on account of the Loans and all other Obligations, with all
such amounts distributed on a pro rata basis among the parties entitled thereto
in accordance with the amounts of principal, interest and fees then due to such
parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Obligations resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its portion of the Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the respective portions of the Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective portions of the Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in the Loans (or its portion
thereof) to any assignee or participant. Each Credit Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Credit Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Credit Party in the amount of such participation. If
under applicable Debtor Relief Law any Secured Party receives a secured claim in
lieu of a setoff or counterclaim to which this Section 2.11(c) applies, such
Secured Party shall to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights to which the Secured
Party is entitled under this Section 2.11(c) to share in the benefits of the
recovery of such secured claim.

 

21



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice in writing from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may in its sole discretion assume that
the Borrower has made such payment on such date in accordance herewith and may
in its sole discretion, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Requisite Lenders in accordance with banking industry
rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.11(c), 2.11(d) or 8.8, then the Administrative Agent may,
in its sole discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

Section 2.12 Taxes.

(a) Any and all payments by or on account of any obligation of any Credit Party
hereunder or under any other Loan Document shall be made without setoff,
counterclaim or other defense and free and clear of and without deduction or
withholding for any and all Taxes, except as required under applicable law. If
any applicable law (as determined in good faith discretion of an applicable
Credit Party) requires the deduction or withholding of any Tax from any such
payment by a Credit Party, then the applicable Credit Party shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions or withholdings applicable to additional sums payable under this
Section 2.12) the Administrative Agent or any Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.

 

22



--------------------------------------------------------------------------------

(b) In addition, the Credit Parties shall pay any Recording Taxes to the
relevant Governmental Authority in accordance with applicable law and shall
jointly and severally indemnify the Administrative Agent and each Lender, within
ten (10) Business Days after written demand therefor, for the full amount of
Recording Taxes paid by the Administrative Agent or such Lender, as the case may
be and reasonable expenses arising therefrom or with respect thereto, whether or
not such Recording Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate accompanied by reasonable detail
as to the amount of such payment or liability delivered to the Credit Party by a
Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(c) The Credit Parties shall jointly and severally indemnify the Administrative
Agent and each Lender, within ten (10) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes payable or paid by, or
withheld or deducted from a payment to, such Administrative Agent or Lender, as
the case may be, on or with respect to any payment by or on account of any
obligation of a Credit Party hereunder or under any other Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.12 and reasonable expenses arising therefrom or
with respect thereto), whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate accompanied by reasonable detail as to the amount of such payment or
liability delivered to the Credit Party by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Taxes and in any event within
thirty (30) days of any such payment being due, by a Credit Party to a
Governmental Authority pursuant to this Section 2.12, such Credit Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment, or other evidence of such payment reasonably
satisfactory to the Administrative Agent and the Requisite Lenders.

 

23



--------------------------------------------------------------------------------

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document, as
determined in the sole good faith discretion of the Foreign Lender, shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law and at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law or reasonably requested
by the Borrower or the Administrative Agent as will permit such payments under
this Agreement to be made without withholding or at a reduced rate; provided,
however, that if any Foreign Lender has determined that it is not entitled to an
exemption from or reduction of withholding tax, then the failure of such Foreign
Lender to deliver such documentation shall not alter, reduce or modify in any
way the payment obligations of any Credit Party as set forth in this Agreement,
including without limitation the obligations set forth in Section 2.12(a) and
Section 2.12(c) of this Agreement. Notwithstanding anything to the contrary in
the preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in the following portion
of this Section 2.12(e) or in Section 2.12(f) or Section 2.12(g)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Without limiting the generality of the foregoing, any Foreign Lender
shall, to the extent it is legally entitled to do so, as determined in the sole
good faith discretion of the Foreign Lender, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (or, in regards to the Term Lenders as of the Closing Date,
by the date on which the conditions precedent are satisfied under Section 3.2
and, in regards to the Bridge Lenders as of the Closing Date, by the date on
which the conditions precedent are satisfied under Section 3.3) (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable (or successor form), establishing an
exemption from, or reduction of, U.S. federal withholding tax;

(ii) executed originals of IRS Form W-8ECI (or successor form);

(iii) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY(or any successor forms), accompanied by IRS Form
W-8ECI, W-8BEN or W-8BEN-E, as applicable (or successor form), W-9 or such other
appropriate documentation from each beneficial owner, together with any
information, if any, required to be transmitted with such form, and any other
certificate or statement of exemption required under the Code or the regulations
issued thereunder, to establish that such party is not acting for its own
account with respect to a portion of any sums payable to such party; provided
that if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a certificate substantially in the form of
Exhibit H(2) on behalf of each such direct and indirect partner;

(iv) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H(1) or H(2), as applicable, to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or successor
form);

(v) a new Form W-8BEN or IRS Form W-8BEN-E, as applicable (or successor form),
Form W-8ECI (or successor form) or Form W-8IMY (or successor form) upon the
expiration or obsolescence of any previously delivered form to confirm any
complete exemption from, or any entitlement to a reduction in, U.S. federal
withholding tax with respect to any payments hereunder, or to establish that
such party is not acting for its own account with respect to a portion of any
such sums payable to such party;

(f) Any Lender that is not a Foreign Lender shall deliver to the Borrower (with
a copy to the Administrative Agent), on or prior to the date it become a party
hereto, and at such other times as may be necessary in the determination of the
Borrower in its reasonable discretion, two executed originals of U.S. Internal
Revenue Service Forms W-9 (or any successor forms) properly completed and duly
executed by such party certifying that such Lender is exempt from U.S. federal
backup withholding tax.

 

24



--------------------------------------------------------------------------------

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

(h) If the Administrative Agent or a Lender (or an assignee) determines in its
sole discretion that it has received a refund of Indemnified Taxes as to which
it has been actually indemnified by any Credit Party or with respect to which a
Credit Party has paid additional amounts pursuant to this Section 2.12, it shall
pay over such refund to such Credit Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Credit Party under this
Section 2.12 with respect to the Indemnified Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender (or
assignee) and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that
such Credit Party, upon the request of the Administrative Agent or such Lender
(or assignee), agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender (or assignee) within a
reasonable time (not to exceed twenty (20) days) after receipt of written notice
that the Administrative Agent or such Lender (or assignee) is required to repay
such refund to such Governmental Authority. Nothing contained in this
Section 2.12(h) shall require the Administrative Agent or any Lender (or
assignee) to make available its Tax Returns or any other information which it
deems confidential to the Borrower or any other Person. Notwithstanding anything
to the contrary, in no event will the Administrative Agent or any Lender be
required to pay any amount to any Credit Party the payment of which would place
such Person in a less favorable net after-tax position than the Administrative
Agent or such Lender would have been in if the Indemnified Taxes giving rise to
such refund had never been paid in the first instance.

(i) Each party’s obligations under this Section 2.12 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments,
and the repayment, satisfaction or discharge of all Obligations under any Loan
Document.

 

25



--------------------------------------------------------------------------------

(j) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender from any Loan Document or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (j).

Section 2.13 Mitigation Obligations; Replacement of Lenders.

(a) Mitigation of Obligations. If any Lender requests compensation under
Section 2.9, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.12, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its portion of the Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Sections 2.9 or 2.12, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment. A certificate setting forth
such costs and expenses in reasonable detail submitted by such Lender to the
Administrative Agent shall be conclusive absent manifest error.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.9, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.12, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.13(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.6), all of its interests, rights and obligations under this Agreement
to an Eligible Assignee selected by the Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.6,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its portion of the Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder (assuming for this
purpose that the portion of the Loans of such Lender was being prepaid) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts including the Term Loan
Exit Fee or Bridge Loan Exit Fee, as applicable); (iii) such assignment does not
conflict with applicable law; (iv) in the case of any assignment resulting from
a Lender becoming a Non- Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent, and (v) in the case of
any such assignment resulting from a claim for compensation under Section 2.9 or
payments required to be made pursuant to Section 2.12, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

26



--------------------------------------------------------------------------------

Section 2.14 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding any provision of this
Agreement to the contrary, if any Lender is a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender.

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Sections 2.11(c) or 7.4 shall be applied at such
time or times as the Requisite Lenders shall instruct the Administrative Agent
(or, in the case of payments to the Administrative Agent, as determined by the
Administrative Agent) as follows: (i) first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; (ii) second, to
the payment of any amounts owing to the Lenders (other than the Defaulting
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; (iii) third,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
(iv) fourth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of the Loans and (y) such Loans were made at a time when the
conditions set forth in Sections 3.1, 3.2 and/or 3.3 were satisfied or waived,
such payment shall be applied solely to pay the portion of the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of the portion of the Loans of such Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.14(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any fee
pursuant to this Agreement for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee to
such Defaulting Lender that otherwise would have been required to have been paid
to that Defaulting Lender).

 

27



--------------------------------------------------------------------------------

Section 2.15 Usury Recapture.

(a) If, with respect to any Lender, the effective rate of interest contracted
for under the Loan Documents, including the stated rates of interest and fees
contracted for hereunder and any other amounts contracted for under the Loan
Documents which are deemed to be interest, at any time exceeds the Maximum Rate,
then the outstanding principal amount of the portion of the Loans made by such
Lender hereunder shall bear interest at a rate which would make the effective
rate of interest for such Lender under the Loan Documents equal the Maximum Rate
until the difference between the amounts which would have been due at the stated
rates and the amounts which were due at the Maximum Rate (the “Lost Interest”)
has been recaptured by such Lender.

(b) If, when the Loans made hereunder is repaid in full, the Lost Interest has
not been fully recaptured by such Lender pursuant to the preceding paragraph,
then, to the extent permitted by law, for the portion of the Loans made
hereunder by such Lender the interest rates charged under Section 2.6 hereunder
shall be retroactively increased such that the effective rate of interest under
the Loan Documents was at the Maximum Rate since the effectiveness of this
Agreement to the extent necessary to recapture the Lost Interest not recaptured
pursuant to the preceding sentence and, to the extent allowed by law, Borrower
shall pay to such Lender the amount of the Lost Interest remaining to be
recaptured by such Lender.

(c) Notwithstanding the foregoing or any other term in this Agreement and the
Loan Documents to the contrary, it is the intention of each Lender and Borrower
to conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Maximum Rate, then any such excess shall be canceled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding principal amount of the Loans (or portion thereof) made
hereunder by such Lender or be refunded to Borrower.

ARTICLE III.

CONDITIONS

Section 3.1 Conditions to the Making of the First Advance and Effectiveness of
this Agreement. The effectiveness of this Agreement and the obligation of each
Term Lender to fund its Pro Rata Share of the First Advance shall be subject to
the prior or concurrent satisfaction of each of the conditions precedent set
forth in this Section 3.1 (and, in the case of the First Advance, Section 3.2
hereof) unless any such condition is waived, in writing by each Term Lender
(and, in the case of the condition set forth in Section 3.2(i) hereof, the
Administrative Agent):

(a) Documentation. Administrative Agent shall have received the following duly
executed by all the parties thereto, in form and substance satisfactory to the
Administrative Agent and each Lender, and, where applicable, in sufficient
copies for the Administrative Agent and each Lender:

(i) this Agreement, any Note if requested by a Lender pursuant to Section 2.4(e)
payable to such Lender in the amount of its Commitment, the Pledge and Security
Agreement, the First Amendment to Pledge Agreement, the Closing Payment Letter
and each of the other Loan Documents, as they may be amended, and all attached
exhibits and schedules hereto and thereto;

 

28



--------------------------------------------------------------------------------

(ii) customary opinion(s) of Credit Parties’ counsel dated as of the date of
this Agreement covering the matters as Lenders may reasonably request;

(iii) certificates of a Responsible Officer of each Credit Party as of the date
of this Agreement (A) attesting to the resolutions of the Board of Directors of
such Credit Party approving the execution, delivery and performance of the Loan
Documents to which such Credit Party is a party, (B) certifying and attaching
the Organizational Documents of such Credit Party (C) certifying to and
attaching all other documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement, any Note, and
the other Loan Documents and (D) certifying the names and true signatures of the
officers of such Credit Party, if applicable, authorized to sign this Agreement,
any Notes and the other Loan Documents to which such Credit Party is a party;

(iv) certificates of insurance that comply with the requirements of Section 5.2;

(v) UCC searches in the jurisdiction of the chief executive office and state of
incorporation or formation of each Credit Party and each jurisdiction where a
filing would need to be made in order to perfect the Administrative Agent’s
security interest (on behalf of the Secured Parties) in the Collateral;

(vi) appropriate UCC-1 and UCC-3 financing statements (as applicable) covering
the Collateral for filing with the appropriate authorities and any other
documents, agreements or instruments necessary to create an Acceptable Security
Interest in such Collateral;

(vii) certificates of good standing for each Credit Party in each jurisdiction
in which such Credit Party is organized, which certificate shall be dated as of
a date within fifteen (15) days prior to the Closing Date;

(viii) certificates of good standing for each Credit Party in each jurisdiction
in which such Credit Party is qualified to do business (other than as covered in
clause (vii) immediately above), where its failure to be duly qualified or
licensed would cause a Material Adverse Change, which certificates shall be
dated as of a date within ten (10) days prior to the Closing Date;

(ix) a certificate dated as of the date of this Agreement from the Responsible
Officer of the Borrower stating that (A) all representations and warranties of
each Credit Party set forth in this Agreement are true and correct in all
material respects as of such date (except in the case of representations and
warranties that are made solely as of an earlier date or time, which
representations and warranties shall be true and correct as of such earlier date
or time and except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Change” shall be true and correct in all
respects); (B) as of the date hereof, no Default has occurred and is continuing;
and (C) the conditions in this Section 3.1 have been satisfied;

(x) a certified and executed copy of the Purchase Agreement;

 

29



--------------------------------------------------------------------------------

(xi) Reserved;

(xii) Reserved; and

(xiii) Reserved.

(b) Reserved.

(c) Organizational and Capital Structure. The organizational structure and
capital structure of Borrower and its Subsidiaries, both before and after giving
effect to the Contemplated Acquisition, shall be as set forth on Schedule 4.21.

(d) Reserved.

(e) Security Instruments. Administrative Agent shall have received all
appropriate evidence required by Administrative Agent and Lenders in their sole
discretion necessary to determine that, after giving effect to the filings to be
made on the Closing Date, Administrative Agent (for the benefit of the Secured
Parties) shall have an Acceptable Security Interest in the Collateral and that
all actions or filings necessary to protect, preserve and validly perfect such
Liens have been made, taken or obtained, as the case may be, and are in full
force and effect, including without limitation, the delivery to the
Administrative Agent of any certificated Equity Interests issued by HPE.

(f) Reserved.

(g) Leases. Each of the Leases identified in Schedule 4.12(b) attached hereto
(the “Existing Leases”) shall have been duly executed by the respective parties
thereto, shall be in full force and effect with no modifications thereto that
have not been approved by Lenders, and shall be in form and substance
satisfactory to the Lenders. The Administrative Agent shall have received a
certified, fully executed copy of each of the Existing Leases to be subject to
the Mortgage to be delivered in accordance with Schedule 5.19 hereof.

(h) The following items or documents shall have been delivered to the
Administrative Agent by the Borrower and shall be in form and substance
satisfactory to the Lenders:

(i) Taxes. evidence satisfactory to the Requisite Lenders that such Credit Party
has paid all Taxes payable in connection with recording any Mortgage (or
amendment to existing Mortgages) in the appropriate real estate records.

(ii) Reserved.

(i) No Default. No event or condition exists that would constitute a Default or
Event of Default before or after giving effect to this Agreement.

(j) Reserved.

 

30



--------------------------------------------------------------------------------

(k) No Proceeding or Litigation, No Injunctive Relief. No action, suit,
investigation or other proceeding (including, without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with this Agreement, any other Loan Documents, the
Purchase Documents or any transaction contemplated hereby and/or thereby or
(ii) which, in any case, in the judgment of Requisite Lenders, could reasonably
be expected to result in a Material Adverse Change.

(l) Consents, Licenses, Approvals, etc. Administrative Agent shall have received
true copies (certified to be such by the applicable Credit Party or other
appropriate party) of all consents, licenses and approvals required in
accordance with applicable law, or in accordance with any document, agreement,
instrument or arrangement to which any Credit Party is a party, in connection
with the execution, delivery, performance, validity and enforceability of this
Agreement and the other Loan Documents. In addition, each Credit Party shall
have all such material consents, licenses and approvals required in connection
with the continued operation of such Credit Party, and such approvals shall be
in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose material and adverse conditions on
this Agreement, the other Loan Documents and/or the actions contemplated hereby
and/or thereby.

(m) Reserved.

(n) USA PATRIOT Act. Each Credit Party shall have delivered to the
Administrative Agent and each Lender that is subject to the PATRIOT Act such
information requested by the Administrative Agent and such Lender no less than
five (5) Business Days prior to the Closing Date in order to comply with the
PATRIOT Act.

(o) Deposit Accounts. As of the Closing Date, arrangements satisfactory to the
Requisite Lenders shall have been made for each Credit Party to maintain their
Deposit Accounts with an Acceptable Bank pursuant to Section 6.21.

The delivery of the signature pages of the Borrower and the other Credit Parties
shall constitute a representation and warranty by the Borrower and each other
Credit Party that on the date hereof the conditions contained in this
Section 3.1 have been satisfied. The Borrower shall provide such information as
any Lender may reasonably request to confirm that the conditions in this
Section 3.1 have been satisfied.

Section 3.2 Conditions to Making the First Advance, Second Advance and Third
Advance. The obligation of each Term Lender to fund its Pro Rata Share of the
First Advance, Second Advance and the Third Advance shall be subject to the
prior or concurrent satisfaction of each of the conditions precedent set forth
below (which may be waived at the consent of all of the Term Lenders and, in the
case of Section 3.2(i) hereof, the Administrative Agent).

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.1(b).

 

31



--------------------------------------------------------------------------------

(b) No Default. Immediately before and after giving effect to the making of such
New Term Loan and the application of the proceeds thereof, no Default shall have
occurred and be continuing on such date.

(c) Material Adverse Effect. There shall not have occurred or become known to
any Term Loan Lender, any event, change, condition, occurrence or circumstance
which, either individually or in the aggregate, has had, or could reasonably be
expected to have, a material adverse effect on (i) the consummation of the
Contemplated Acquisition, the closing of the credit facilities evidenced by the
Loan Documents and/or the making of the Loans contemplated hereunder, (ii) the
property, assets, business, operations, liabilities or financial condition of
Borrower and its Subsidiaries taken as a whole since September 30, 2013 (except
with regard to the restatement of Borrower’s 2013 annual financial statements,
which occurred on May 30, 2014), (iii) the property, assets, business,
operations, or liabilities of Koko’oha Investments, Inc. or Mid Pac Petroleum,
LLC (taken as a whole with their respective Subsidiaries, if any) or (iv) the
ability of the Term Loan Lenders to enforce their rights or remedies under the
Loan Documents.

(d) Representations and Warranties. With respect to the each Advance, each of
the representations and warranties made by any Credit Party set forth in Article
IV hereof or in any other Loan Document shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Change” shall be true and correct in
all respects) on and as of the date on which such Advance is made (after giving
effect thereto) with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date which representations and warranties shall be true and correct as
of such earlier date.

(e) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Term Lender from making any New Term Loans to be
made by it and no approvals from any Governmental Authority or third party
approvals are necessary in connection with the making of the New Term Loans.

(f) Term Loan Commitment. After giving effect to the making of such New Term
Loan, the aggregate principal amount of all Advances made prior to such date
(excluding Term Loan PIK Interest) plus the aggregate principal amount of such
New Term Loan shall not exceed the Total Term Loan Commitment at such time.

(g) Payment of Fees, Costs and Expenses. Concurrently with the making of the
First Advance, the Borrower shall have paid all fees, costs and expenses that
have been invoiced (which invoices have been delivered to Borrower on or prior
to the date of the First Advance) and are payable pursuant to Section 10.4 and
all other amounts that are otherwise required to be paid on the date hereof or
in connection with the execution of the Loan Documents on the Closing Date.

(h) Section 3.1. The conditions set forth in Section 3.1 have been satisfied or
waived (by the Term Lenders);

 

32



--------------------------------------------------------------------------------

(i) Tax Forms. Each of the following entities shall have delivered to the
Administrative Agent executed IRS Forms W-8BEN-E:

(i) Highbridge Capital Corporation;

(ii) Highbridge Capital Multi-Strategy Unit Trust;

(iii) HMLP Multi-Strategy Private Investors Ltd;

(iv) Highbridge Capital Institutional Fund, Ltd; and

(v) Highbridge Tactical Credit & Convertible, LTD

(vi) WB Macau55 Ltd.

(j) In regards to the First Advance, the Administrative Agent and the Lenders
shall have received a fully executed copy of a funds flow letter setting forth
the amount of the First Advance and certain of the payments to be made from the
proceeds thereof, in form and substance satisfactory to the Administrative Agent
and the Term Lenders.

Each delivery of a Borrowing Request and the acceptance by the Borrower of the
proceeds of the corresponding New Term Loan shall constitute a representation
and warranty by the Borrower and each other Credit Party that on the date on
which such New Term Loan is made (both immediately before and after giving
effect to such New Term Loan and the application of the proceeds thereof) the
conditions contained in this Section 3.2 have been satisfied. The Borrower shall
provide such information as any Term Lender may reasonably request to confirm
that the conditions in this Section 3.2 have been satisfied. For the avoidance
of doubt, no Term Lender shall (i) be liable to any other Lender, any Credit
Party, any of their respective Affiliates or any other Person for such Term
Lender’s failure to satisfy the condition applicable to it set forth in
Section 3.2(i) hereof or (ii) constitute a Defaulting Lender or Non-Consenting
Lender hereunder as a result of its failure to satisfy the condition applicable
to it set forth in Section 3.2(i) hereof. For the avoidance of doubt, (i) each
of the Term Lenders shall use commercially reasonable efforts to deliver such
form to the Administrative Agent promptly after the Closing Date and (ii) no
Term Lender on the Closing Date shall be obligated to fund the Term Loan if
Section 3.2(i) has not been satisfied by each of the Persons referenced therein.

Section 3.3 Conditions to Making the Bridge Loan. The obligation of each Bridge
Lender to fund its Pro Rata Share of the Bridge Loan shall be subject to the
prior or concurrent satisfaction (or waiver by Bridge Lenders and, in the case
of Section 3.3(j) hereof, the Administrative Agent) of each of the conditions
precedent set forth below.

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.2.

(b) Purchase Agreement. The Lenders shall have received evidence that all
conditions precedent to the closing of the Contemplated Acquisition and the
merger contemplated under the Purchase Agreement have been satisfied (other than
the payment of the acquisition consideration required to be paid by Borrower
thereunder and the filing of the merger certificate), including, without
limitation, that all consents, licenses and approvals required under the
Purchase Agreement have been obtained in regards to the consummation of the
Contemplated Acquisition.

 

33



--------------------------------------------------------------------------------

(c) No Default. Immediately before and after giving effect to the making of the
Bridge Loan and the application of the proceeds thereof, no Default shall have
occurred and be continuing on such date.

(d) Material Adverse Effect. There shall not have occurred or become known to
any Bridge Loan Lender, any event, change, condition, occurrence or circumstance
which, either individually or in the aggregate, has had, or could reasonably be
expected to have, a material adverse effect on (i) the consummation of the
Contemplated Acquisition, the closing of the credit facilities evidenced by the
Loan Documents and/or the making of the Loans contemplated hereunder, (ii) the
property, assets, business, operations, liabilities or financial condition of
Borrower and its Subsidiaries taken as a whole since September 30, 2013 (except
with regard to the restatement of Borrower’s 2013 annual financial statements,
which occurred on May 30, 2014), (iii) the property, assets, business,
operations, or liabilities of Koko’oha Investments, Inc. or Mid Pac Petroleum,
LLC (taken as a whole with their respective Subsidiaries, if any) or (iv) the
ability of the Bridge Loan Lenders to enforce their rights or remedies under the
Loan Documents.

(e) Representations and Warranties. With respect to the Bridge Loan, each of the
representations and warranties made by any Credit Party set forth in Article IV
hereof or in any other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Change” shall be true and correct in all
respects) on and as of the date on which the Bridge Loan is made (after giving
effect thereto) with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date which representations and warranties shall be true and correct as
of such earlier date.

(f) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making the Bridge Loan to be made by
it or the consummation of the Contemplated Acquisition and no approvals from any
Governmental Authority or third party approvals are necessary in connection with
the making of the Bridge Loan and/or the consummation of the Contemplated
Acquisition.

(g) Bridge Loan Commitment. After giving effect to the making of the Bridge
Loan, the aggregate principal amount of the Bridge Loan (excluding Bridge Loan
PIK Interest) then outstanding shall not exceed the Total Bridge Loan Commitment
at such time.

(h) HPE Pledge Agreement. The Credit Parties shall have used commercially
reasonable efforts to obtain the consent of First Hawaiian Bank in regards to
the pledge of the Equity Interests of Koko’oha Investments, Inc. to
Administrative Agent (for the benefit of the Secured Parties) to secure the
Obligations and if such consent has been obtained, the Administrative Agent and
Lenders shall have received (i) a fully executed copy of the HPE Pledge
Agreement in accordance with Section 5.20 hereof and Administrative Agent shall
have received all certificated Equity Interests issued by Koko’oha Investments,
Inc. to HPE, and (ii) a fully executed copy of the Limited Recourse Guaranty in
accordance with Section 5.20 hereof.

 

34



--------------------------------------------------------------------------------

(i) Negative Pledge Agreement. The Credit Parties shall have delivered to
Administrative Agent (for the benefit of the Secured Parties) and the
Administrative Agent and Lenders shall have received a fully executed copy of
the Negative Pledge Agreement in accordance with Section 6.20 hereof.

(j) Tax Forms. Each of the Bridge Lenders on the date on which the Borrowing
Request is made for the Bridge Loan, shall have delivered to the Administrative
Agent executed IRS Forms W-8BEN-E, if applicable (for the avoidance of doubt, if
applicable, each of the Bridge Lenders shall use commercially reasonable efforts
to deliver such form to the Administrative Agent by time the Borrowing Request
is delivered).

(k) Commitment Fee. The Bridge Lenders shall have received payment of the
Commitment Fee in full.

Each delivery of a Borrowing Request and the acceptance by the Borrower of the
proceeds of the Bridge Loan shall constitute a representation and warranty by
the Borrower and each other Credit Party that on the date on which the Bridge
Loan is made (both immediately before and after giving effect to the Bridge Loan
and the application of the proceeds thereof) the conditions contained in this
Section 3.3 have been satisfied. The Borrower shall provide such information as
the Administrative Agent or any Bridge Lender may reasonably request to confirm
that the conditions in this Section 3.3 have been satisfied.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Each Credit Party represents and warrants to the Administrative Agent and each
of the Lenders as follows:

Section 4.1 Existence. Each of the Credit Parties and each of their Subsidiaries
(other than the Excluded Subsidiaries) is an entity of the type identified on
Schedule 4.21, duly organized, validly existing and in good standing under the
laws of its state of organization identified on Schedule 4.21. Each Credit Party
and each of its Subsidiaries (other than the Excluded Subsidiaries) is in good
standing and qualified to do business in each other jurisdiction where its
ownership or lease of Property or conduct of its business requires such
qualification, except where the failure to be in good standing and duly
qualified could not reasonably be expected to result in a Material Adverse
Change. As of the Closing Date, (i) no Credit Party has any Subsidiaries other
than those identified in Schedule 4.21 and (ii) the only Excluded Subsidiaries
are: (A) HPE and its Subsidiaries, including Hawaii Independent Energy, HIE
Retail, LLC, Smiley’s Super Service, Inc. and Bogey, Inc., (B) Texadian Energy,
Inc., (C) Texadian Energy Canada Limited and (D) Castle Exploration Company,
Inc.

Section 4.2 Power. The execution, delivery, and performance by each Credit Party
of this Agreement, any Notes the other Loan Documents and the Purchase Documents
to which it is a party and the consummation of the transactions contemplated
hereby and thereby (a) are within such Credit Party’s governing powers, (b) have
been duly authorized by all necessary governing action, (c) do not contravene
(i) such Credit Party’s Organizational Documents or (ii) any material provision
of any law or any contractual restriction binding on or affecting such Credit
Party, and (d) will not result in or require the creation or imposition of any
Lien prohibited by this Agreement. Each Credit Party has all requisite power and
authority to carry on its business as now conducted and proposed to be conducted
and to own and leases its Property.

 

35



--------------------------------------------------------------------------------

Section 4.3 Authorization and Approvals. No consent, order, authorization, or
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other Person is required for the due execution, delivery, and
performance by any Credit Party of this Agreement, any Notes or the other Loan
Documents to which such Credit Party is a party or the consummation of the
transactions contemplated hereby and thereby, except for (a) the filing of UCC-1
and/or UCC-3 financing statements and Mortgages in the state and county filing
offices, (b) those consents and approvals that have been obtained or made on or
prior to the date hereof and that are in full force and effect, (c) any
approvals or clearances required under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended the HSR Act in regards to the transactions
contemplated under the Contemplated Acquisition, and (d) other filings and
recordings (and/or amendments to and/or amendments and restatements of existing
filings or recordings) with respect to the Collateral to be made by, or
otherwise delivered to Administrative Agent by the Closing Date, for filing or
recordation (including, with respect to Intellectual Property, the filing of
security agreements (and/or amendments to and/or amendments and restatements of
existing security agreements) with the United States Patent and Trademark Office
or the United States Copyright Office). The execution, delivery, and performance
by each Credit Party of this Agreement, any Notes, the other Loan Documents and
the Purchase Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby will not violate or result in a
default or require any consent or approval under any indenture, agreement,
Organizational Document or other instrument biding upon the applicable Credit
Party or its Property, or give rise to a right thereunder to require any payment
to be made by such Credit Party, except for violations, defaults or the creation
of such rights that could not reasonably be expected to result in a Material
Adverse Change. The execution, delivery, and performance by each Credit Party of
this Agreement, any Notes and the other Loan Documents to which it is a party
and the consummation of the transactions contemplated hereby and thereby will
not violate or result in a default or require any consent or approval under any
of the Purchase Documents.

Section 4.4 Enforceable Obligations. This Agreement, any Notes, and the other
Loan Documents and the Purchase Documents to which any Credit Party is a party
have been duly executed and delivered by such Credit Party. Each Loan Document
and each Purchase Document, each, is the legal, valid, and binding obligation of
each Credit Party which is a party to it enforceable against such Credit Party
in accordance with its terms, except as such enforceability may be limited by
any applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or transfer, or similar law affecting creditors’ rights generally and
by general principles of equity.

 

36



--------------------------------------------------------------------------------

Section 4.5 Financial Reporting.

(a) All financial statements of any Credit Party or Subsidiary delivered to
Administrative Agent or any Lender by or on behalf of any Credit Party or
Subsidiary in connection with or pursuant to this Agreement or any other Loan
Document including any pro forma balance sheets of the Credit Parties and/or the
JV Company delivered on the Closing Date have been prepared in accordance with
GAAP (except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and fairly present in
all material respects the financial positions and results of operations of the
applicable Credit Party, Subsidiary or JV Company covered thereby as of the
dates and for the periods indicated therein. All projections delivered from time
to time to Administrative Agent or Lenders have been prepared on the basis of
assumptions that the Borrower believes are fair and reasonable as of the date of
preparation in light of current and reasonably foreseeable business conditions
(it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Credit Parties, and no assurances can be given that such projections will be
realized, and are not to be viewed as facts, and that actual results during the
period or periods covered by the projections may differ materially from such
projections).

(b) Since September 30, 2013, no event or circumstance that could reasonably be
expected to cause a Material Adverse Change has occurred provided that restating
the Borrower’s 2013 annual financial statements, which occurred on May 30, 2014,
shall not in and of itself constitute a Material Adverse Change.

Section 4.6 True and Complete Disclosure. All factual information taken as a
whole (other than forward looking information, projections, estimates,
projections and pro forma financial information) heretofore or contemporaneously
furnished by or on behalf of any Credit Party and/or its Subsidiaries in writing
to any Lender or Administrative Agent for purposes of or in connection with this
Agreement, any other Loan Document or any transaction contemplated hereby or
thereby is, and all other such factual information hereafter furnished by or on
behalf of any Credit Party and/or its Subsidiaries in writing to Administrative
Agent or any of the Lenders was or shall be, true and accurate in all material
respects on the date as of which such information was or is dated or certified
and did not or does not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements contained therein
not (taken as a whole) misleading at such time in light of the circumstances in
which such information was given. All forward looking information, projections,
estimates, and pro forma financial information furnished by any Credit Party
and/or its Subsidiaries were prepared on the basis of assumptions, data,
information, tests, or conditions believed to be reasonable at the time such
projections, estimates, and pro forma financial information were furnished.

Section 4.7 Litigation; Compliance with Laws.

(a) There is no pending or, to the knowledge of any Credit Party, threatened
action or proceeding against any Credit Party, any Credit Party’s Subsidiary or
the JV Company before any court, Governmental Authority or arbitrator which
could reasonably be expected to cause a Material Adverse Change or which
purports to affect the legality, validity, binding effect or enforceability of
this Agreement, any Note or any other Loan Document. As of the Closing Date,
there is no pending or, to the knowledge of any Credit Party, threatened action
or proceeding instituted against JV Company, any Credit Party, or any of its
Subsidiaries which seeks to adjudicate any JV Company, Credit Party, or any of
its Subsidiaries as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any Debtor Relief Law, or seeking the entry of an order
for relief or the appointment of a receiver, trustee or other similar official
for it or for any substantial part of its Property.

 

37



--------------------------------------------------------------------------------

(b) Except as it concerns any environmental, health, or safety matter, which is
covered by Section 4.14, each Credit Party and its Subsidiaries has complied
with all Legal Requirements of any Governmental Authority having jurisdiction
over the conduct of its respective businesses or the ownership of its respective
Property, in each case, except as would not reasonably be expected to result in
a Material Adverse Change.

Section 4.8 Use of Proceeds; Federal Reserve Regulations.

(a) The proceeds of the Loans will be used by Borrower for the purposes
described in Section 5.9.

(b) No Credit Party is engaged principally (or as one of its important
activities) in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U).

(c) No proceeds of the Loans will be used by Borrower or any of its Subsidiaries
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U) or for any purpose that violates, or that is inconsistent with
Regulation T, U or X or any other provisions of the regulations of the Federal
Reserve Board. No pledge of any Collateral by any Credit Party pursuant to the
Security Instruments will violate such regulations.

Section 4.9 Investment Company Act. No Credit Party is an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

Section 4.10 Taxes.

(a) Reports and Payments. All material Returns (as defined below in clause
(c) of this Section) required to be filed by or on behalf of any Credit Party
and its Subsidiaries or any member of the Controlled Group (hereafter
collectively called the “Tax Group”) have been duly filed on a timely basis or
appropriate extensions have been obtained and such Returns are and will be true,
complete and correct; and all Taxes shown to be payable on the Returns or on
subsequent assessments with respect thereto have been or will have been paid in
full on a timely basis, and no other Taxes will be payable by the Tax Group with
respect to items or periods covered by such Returns, except in each case to the
extent of Taxes that are being contested in good faith by appropriate
proceedings and for which adequate reserves have been made or provided in
accordance with GAAP.

(b) Taxes Definition. “Taxes” shall mean all present and future taxes, imposts,
duties, fees, levies, deductions, withholdings (including backup withholding)
and other charges or assessments imposed by any Governmental Authority,
including without limitation, income, gross receipts, excise, real or personal
property, sales, occupation, use, service, leasing, environmental, value added,
transfer, payroll, and franchise taxes (and including any interest, penalties,
or additions to tax attributable to or imposed on with respect to any such
assessment).

 

38



--------------------------------------------------------------------------------

(c) Returns Definition. “Returns” shall mean any federal, state, local, or
foreign report, declaration of estimated Tax, information statement or return
relating to, or required to be filed in connection with, any Taxes, including
any information return or report with respect to backup withholding or other
payments of third parties.

Section 4.11 Pension Plans. No Credit Party nor any member of the Controlled
Group is a party to, or has incurred any obligation or liability under, any Plan
or Multiemployer Plan.

Section 4.12 Condition of Property; Casualties.

(a) Each Credit Party has good and indefeasible title to, or valid leasehold
interest in, all of its Oil and Gas Properties as is customary in the oil and
gas industry in all material respects, free and clear of all Liens except for
Permitted Liens. Each Credit Party has good title to, or valid leasehold
interest in, all of its material Properties (other than Oil and Gas Properties),
free and clear of all Liens except for Permitted Liens. The material Properties
used or to be used in the continuing operations of each Credit Party are in good
repair, working order and condition, ordinary wear, tear, casualty, condemnation
and Permitted Dispositions excepted (except where failure to so maintain,
preserve, repair, renew or replace such assets would not reasonably be expected
to result in a Material Adverse Change). Neither the business nor the material
Properties of the Credit Parties, taken as a whole, has been materially and
adversely affected as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, Permits, or
concessions by a Governmental Authority, riot, activities of armed forces, or
acts of God or of any public enemy. To the best knowledge of all of the Credit
Parties, all of the Oil and Gas Properties located in the State of California in
which any Credit Party has an interest are listed in Schedule 4.12(a) attached
hereto (specifying the Credit Party that owns each such interest).

(b) Schedule 4.12(b) contains a true and complete list of each interest in
(A) Real Property (i) owned by each Credit Party as of the Closing Date and
describes the type of interest therein held by such Credit Party and (ii) leased
or subleased by any Credit Party, as lessee or sublessee as of the Closing Date
and describes the type of interest therein held by such Credit Party and (B) any
material Property (other than Real Property) (i) owned by any Credit Party as of
the Closing Date and describes the type of interest therein held by such Credit
Party and (ii) leased or subleased by any Credit Party, as lessee or sublessee
as of the Closing Date and describes the type of interest therein held by such
Credit Party.

(c) As of the Closing Date, no Credit Party has received any notice of, nor has
any knowledge of, the occurrence or pendency or contemplation of any Casualty
Event currently affecting all or any material portion of its Property.

(d) Each Credit Party owns or has rights to use all of the material assets that
are necessary for the operation of its business as currently conducted. The use
by each Credit Party of such Collateral and all such rights with respect to the
foregoing does not infringe on the rights of any Person other than such
infringement which could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change. No claim has been made and
remains outstanding that any Credit Party’s use of any Collateral does or may
violate the rights of any third party other than claims that could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.

 

39



--------------------------------------------------------------------------------

Section 4.13 No Burdensome Restrictions; No Defaults.

(a) No Credit Party or any of its Subsidiaries is a party to any indenture,
loan, or credit agreement or any lease or other agreement or instrument, the
breach of which, or subject to any charter or corporate restriction, the breach
of which, or provision of applicable law or governmental regulation, the
compliance with which, in each case, could reasonably be expected to cause a
Material Adverse Change. No Credit Party or any of its Subsidiaries is in
default under or with respect to any contract, agreement, lease, or other
instrument to which such Credit Party is a party other than those defaults,
individually or in the aggregate, that could not reasonably be expected to cause
a Material Adverse Change. No Credit Party has received any notice of default
under any Material Contract to which such Credit Party is a party other than
such notices that have been delivered to the Administrative Agent prior to the
Closing Date.

(b) No Default has occurred and is continuing.

Section 4.14 Environmental Condition.

(a) Permits, Etc. Except as could not reasonably be expected to cause a Material
Adverse Change, the JV Company, each Credit Party and each Subsidiary of any
Credit Party (i) has obtained all Environmental Permits necessary for the
ownership and operation of its respective Properties and the conduct of its
respective businesses; (ii) has at all times been and is in material compliance
with all terms and conditions of such Permits and with all other material
requirements of applicable Environmental Laws; (iii) has not received notice of
any material violation or alleged violation of any Environmental Law or Permit;
and (iv) is not subject to any actual, pending or to any Credit Party’s
knowledge, threatened Environmental Claim.

(b) Certain Liabilities. To each Credit Party’s knowledge, none of the present
or previously owned or operated Property of JV Company, any Credit Party or of
any of its current or former Subsidiaries, wherever located, (i) has been placed
on or proposed to be placed on the National Priorities List, or its state or
local analogs, or have been otherwise investigated, designated, listed, or
identified as a potential site by any Governmental Authority for a Response that
could reasonably be expected to cause a Material Adverse Change; (ii) is subject
to a Lien, arising under or in connection with any Environmental Laws, that
attaches to any revenues or to any Property owned, leased or operated by any
Credit Party or any of its Subsidiaries, wherever located, which could
reasonably be expected to cause a Material Adverse Change; or (iii) has been the
site of any Release of Hazardous Substances from present or past operations
which has caused at the site or at any third party site any condition that has
resulted in or could reasonably be expected to result in the need for Response
that would cause a Material Adverse Change.

(c) Certain Actions. Without limiting the foregoing, in the course of carrying
out any Response as to any of their presently or formerly owned, leased or
operated Property, JV Company and the Credit Parties, along with each of their
Subsidiaries, are in material compliance with all obligations imposed by any
Governmental Authority as to such Response. In addition, there are no facts,
circumstances, conditions or occurrences with respect to any Property owned,
leased or operated by JV Company, any Credit Party or any of its Subsidiaries
that could reasonably be expected to form the basis of an Environmental Claim
under Environmental Laws that could reasonably be expected to result in a
Material Adverse Change.

 

40



--------------------------------------------------------------------------------

Section 4.15 Permits, Licenses, Etc.; Intellectual Property.

(a) JV Company, the Credit Parties and all of their Subsidiaries possess all
authorizations, Permits, licenses, patents, patent rights or licenses,
trademarks, trademark rights, trade names rights, copyrights and other
Intellectual Property which are necessary to the conduct of their business
(provided that the forgoing is not and shall not be deemed to be a
representation or warranty of any kind with respect to infringement of
Intellectual Property rights of any Person) other than as would not reasonably
be expected to result in a Material Adverse Change. JV Company, Credit Parties
and all of their Subsidiaries manage and operate their business in all material
respects in accordance with all applicable Legal Requirements and prudent
industry practices other than as could not reasonably be expected to result in a
Material Adverse Change.

(b) Other than as would not reasonably be expected to result in a Material
Adverse Change, no written claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property owned by or licensed
to a Credit Party or any of its Subsidiaries. The use of such Intellectual
Property by any Credit Party and/or any of its Subsidiaries does not infringe
the rights of any Person except for such claims and infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Change.

(c) Each Credit Party has done nothing to authorize or enable any other Person
to use, any Copyright, Patent or Trademark (as such terms are defined in the
Pledge and Security Agreement) in a manner that will materially impair any
Credit Party’s ability to conduct its business as currently conducted. All of
the Credit Parties’ copyright registrations, patent registrations and trademark
registrations are in full force and effect and, to each Credit Party’s
knowledge, valid other than as set forth on Schedule 4.15 attached hereto.

(d) No Violations or Proceedings. Except for such violations that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change, to each Credit Party’s knowledge, on and as of the Closing Date,
there is no violation by others of any right of such Credit Party or any of its
Subsidiaries with respect to its Copyright, Patent or Trademark (as such terms
are defined in the Pledge and Security Agreement).

Section 4.16 Gas Contracts. No Credit Party, as of the date hereof, (a) is
obligated in any material respect by virtue of any prepayment made under any
contract containing a “take-or-pay” or “prepayment” provision or under any
similar agreement to deliver Hydrocarbons produced from or allocated to any of
Credit Parties’ Oil and Gas Properties at some future date without receiving
full payment therefor at the time of delivery or (b) except as has been
disclosed in writing to the Administrative Agent, has produced gas, in any
material amount, subject to balancing rights of third parties or subject to
balancing duties under Legal Requirements.

 

41



--------------------------------------------------------------------------------

Section 4.17 Liens; Titles, Leases, Etc. None of the Property of any Credit
Party is subject to any Lien other than Permitted Liens. On the date of this
Agreement, after giving effect to (a) the filing of UCC-1 and/or UCC-3 financing
statements and Mortgages (including any amendments or mortgages amending any
previously filed mortgages or deeds of trust) in the state and county filing
offices, and (b) other filings and recordings with respect to the Collateral to
be made by, or otherwise delivered to Administrative Agent (for the benefit of
the Secured Parties) by the Closing Date, for filing or recordation (including,
with respect to Intellectual Property, the filing of security agreements (and/or
amendments to and/or amendments and restatements of existing security
agreements) with the United States Patent and Trademark Office or the United
States Copyright Office (solely to the extent perfection could be achieved by
such filings)), all governmental actions and all other filings, recordings,
registrations, third party consents and other actions which are necessary to
create and perfect the Liens provided for in the Security Instruments will have
been made, obtained and taken in all relevant jurisdictions other than as
permitted pursuant to the Security Instruments. Except to the extent such could
not reasonably be expected to cause a Material Adverse Change, all leases and
agreements for the conduct of business of each Credit Party are valid and
subsisting, in full force and effect and there exists no default or event of
default or circumstance which with the giving of notice or lapse of time or both
would give rise to a default by any Credit Party, or to any Credit Party’s
knowledge, by any of the other parties thereto, under any such leases or
agreements. No Credit Party is subject to any order, judgment, writ or decree
that either restricts or purports to restrict its ability to grant Liens to
secure the Obligations against its respective Properties. As of the Closing
Date, to the Credit Parties’ knowledge, the Credit Parties do not own any
interest in any Oil and Gas Properties in California other than in federal
waters on the outer continental shelf off the coast of Santa Barbara County.

Section 4.18 Solvency. After giving effect to (a) the Loans, (b) the
consummation of the transactions contemplated by this Agreement and the other
Loan Documents and (c) the payment and accrual of all transaction costs in
connection with the foregoing, the Credit Parties and their Subsidiaries, taken
as a whole, are Solvent.

Section 4.19 Hedging Agreements. Schedule 4.19 sets forth, as of the date
hereof, a true and complete list of all Hydrocarbon Hedge Agreements and Hedge
Contracts of each Credit Party, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), all
credit support agreements relating thereto (including any margin required or
supplied), and the counterparty to each such agreement.

Section 4.20 Material Agreements. Schedule 4.20 sets forth a complete and
correct list as of the Closing Date and after giving effect to the transactions
contemplated to occur on such date, of all Material Contracts (other than the
agreements set forth in Schedule 4.19).

Section 4.21 Equity Interests; Subsidiaries.

(a) Schedule 4.21 sets forth a list of (i) all of the Subsidiaries of Borrower
or any other Credit Party and their jurisdiction of organization as of the
Closing Date, (ii) all of the joint ventures of the Borrower and any other
Credit Party as of the Closing Date and (iii) the number of each class of
Borrower’s Equity Interests authorized, and the number outstanding, on the
Closing Date. All Equity Interests of each Credit Party are duly and validly
issued and are fully paid and non-assessable (to the extent applicable). As of
the Closing Date, JV Holding Sub is the record and beneficial owner of, and has
good and marketable title to, 33.34% of the membership interests in the JV
Company, free of any and all Liens, rights or claims of other Persons, except
the security interest created by the Security Instruments and Permitted Liens.
The JV Company has consented to the pledge of such membership interests and no
consent of any other Person including any Governmental Authority, any general or
limited partner, any other member of a limited liability company, any other
shareholder or any other trust beneficiary is necessary or reasonably desirable
(from the perspective of a secured party) in connection with the creation,
perfection or second priority status of the security interest of the
Administrative Agent (for the benefit of the Secured Parties) in such membership
interests or the exercise of the voting or other rights provided for in the
Security Instruments or the exercise of remedies in respect thereto.

 

42



--------------------------------------------------------------------------------

(b) An accurate organization chart, showing the ownership structure of the
Borrower, the Credit Parties and each of their Subsidiaries on the Closing Date
is set forth on Schedule 4.21.

Section 4.22 Labor Matters. Except as would not be reasonably be expected to
result in a Material Adverse Change, as of the Closing Date, there are no
strikes, lockouts or slowdowns against any Credit Party or any of its
Subsidiaries pending or, to the knowledge of any Credit Party, threatened. The
hours worked by and payments made to employees of any Credit Party have not been
in violation of the Fair Labor Standards Act of 1938, as amended, or any other
applicable federal, state, local or foreign law dealing with such matters in any
manner which could reasonably be expected to result in a Material Adverse
Change. All payments due from any Credit Party, or for which any claim may be
made against any Credit Party, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of such Credit Party except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change. The consummation
of the transactions contemplated by this Agreement, the other Loan Documents and
the Purchase Documents will not give rise to any right of termination or right
of renegotiation on the part of any union under any collective bargaining
agreement to which any Credit Party is bound where such termination or right of
renegotiation could reasonably be expected to result in a Material Adverse
Change.

Section 4.23 Insurance. Schedule 4.23 sets forth a true, complete and correct
summary description of all insurance maintained by each Credit Party as of the
Closing Date. All insurance maintained by the Credit Parties is in full force
and effect, all premiums have been duly paid and no Credit Party has received
notice of violation or cancellation thereof, except in such case, where the
failure to do so could not reasonably be expected to be a Material Adverse
Change. Each Credit Party carries insurance required under Section 5.2.

Section 4.24 Foreign Assets Control Regulations. No Credit Party is, or will be
after the consummation of the transactions contemplated by this Agreement, the
other Loan Documents and/or the Purchase Documents and the application of the
proceeds of the Loans, by reason of being a “national” of a “designated foreign
country” or a “specially designated national” within the meaning of the
Regulations of the Office of Foreign Assets Control, United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V), or for any other reason, in
violation in any material respect of, any United States Federal statute or
Presidential Executive Order concerning trade or other relations with any
foreign country or any citizen or national thereof or the ownership or operation
of any property.

 

43



--------------------------------------------------------------------------------

Section 4.25 Anti-Terrorism Law.

(a) No Credit Party and, to the knowledge of the Credit Parties, none of its
Subsidiaries or Affiliates is in violation of any Anti-Terrorism Laws.

(b) No Credit Party and to the knowledge of the Credit Parties, no Subsidiaries
or Affiliates or broker or other agent of any Credit Party acting or benefiting
in any capacity in connection with the Loans are any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Orders;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Orders;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Orders; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list.

(c) No Credit Party and, to the knowledge of the Credit Parties, no broker or
other agent of any Credit Party acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Orders, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

44



--------------------------------------------------------------------------------

Section 4.26 Condition. The Credit Parties’ Real Property has not been the
subject of any Taking except where such Taking could not reasonably be expected
to cause a Material Adverse Change, and to the knowledge of the Borrower, no
Taking is pending, other than such Takings that could not reasonably be expected
to cause a Material Adverse Change.

Section 4.27 Approvals. No Real Property Approvals will terminate, or become
void or voidable or terminable, upon any sale, transfer or other disposition of
the Credit Parties’ Real Property, including any transfer pursuant to
foreclosure sale under the Mortgage.

Section 4.28 Leases. As of the Closing Date each of the Existing Leases is in
full force and there are no other leases or occupancy agreements in regards to
the Real Property owned by the Credit Parties. As of the Closing Date, the
Borrower has received no notices of, and has no knowledge of, any breach or
default under any of the material Existing Leases.

Section 4.29 Brokers. No broker’s or finder’s fee or commission will be payable
by any Credit Party with respect to the transactions contemplated by the
Purchase Documents.

Section 4.30 No Undisclosed Liabilities. Borrower and its Subsidiaries do not
have any material liabilities except for (i) liabilities set forth on the face
of the Borrower’s most recent audited consolidated balance sheets or
specifically described in the notes thereto, (ii) liabilities incurred in the
ordinary course of business since the date of the Borrower’s most recent audited
consolidated balance sheets and (iii) liabilities that individually or in the
aggregate have not had and could not reasonably be expected to have a Material
Adverse Change.

Section 4.31 Affiliate Transactions. No Credit Party or any of its Subsidiaries
(other than the Excluded Subsidiaries), directly or indirectly, is party to any
agreement or transaction (including with respect to the purchase, sale, lease or
exchange of any Property or the rendering of any service) with any Affiliate of
any Credit Party or any of its Subsidiaries on terms that are less favorable to
the Credit Party or any of such Subsidiaries, than those that might be obtained
at arm’s length with an unrelated party, other than any agreements or
transactions which, if entered into following the Closing Date, would be
permitted by the proviso of the first sentence of Section 6.6 hereof.

ARTICLE V.

AFFIRMATIVE COVENANTS

So long as any of the Obligations (other than contingent indemnification
obligations) and/or Commitments remain outstanding, each Credit Party agrees to
comply, and, as specifically set forth below, shall cause each of its
Subsidiaries to comply, with the following covenants:

Section 5.1 Reserved

.

 

45



--------------------------------------------------------------------------------

Section 5.2 Maintenance of Insurance.

(a) Each Credit Party shall keep, and shall cause each of its Subsidiaries to
keep, its insurable Property adequately insured at all times by financially
sound and reputable insurers; maintain such other insurance, to such extent and
against such risks as is customary with companies in the same or similar
businesses operating in the same or similar locations, including insurance with
respect to any Property subject to a Mortgage (including any insurance required
under the Mortgage) and other properties material to the business of the Credit
Parties and their Subsidiaries against such casualties and contingencies and of
such types and in such amounts with such deductibles as is customary in the case
of similar businesses operating in the same or similar locations, including
(i) physical hazard insurance on an “all risk” basis, (ii) commercial general
liability against claims for bodily injury, death or property damage covering
any and all insurable claims, (iii) explosion insurance in respect of any
boilers, machinery or similar apparatus constituting Collateral, (iv) business
interruption insurance, (v) worker’s compensation insurance and such other
insurance as may be required by any Legal Requirement and (vi) such other
insurance against risks as the Requisite Lenders may from time to time require
(acting reasonably) (such policies to be in such form and amounts and having
such coverage as may be reasonably satisfactory to the Requisite Lenders);
provided that if and so long as an Event of Default has occurred and is
continuing with respect to physical hazard insurance, neither the Requisite
Lenders nor the applicable Credit Party shall agree to the adjustment of any
claim thereunder in excess of $1,000,000 without the consent of the other (such
consent not to be unreasonably withheld or delayed).

(b) All such insurance shall (i) provide that no cancellation shall be effective
until at least thirty (30) days after receipt by the Administrative Agent of
written notice thereof (except with respect to cancellation as a result of a
payment default, such cancellation shall not be effective until at least ten
(10) days after receipt by Administrative Agent of written notice thereof) and
if an endorsement providing such notice is commercially impracticable by any
Credit Party’s carrier (or such carrier(s) otherwise refuse to deliver such
notice), and as to any material reduction in amount or material change in
coverage of any such insurance, such Credit Party will use its commercially
reasonable efforts to provide thirty (30) days or ten (10) days, as applicable,
notice to the Administrative Agent prior to the cancellation, material reduction
in amount or material change in coverage, (ii) as to property where the
Administrative Agent has a mortgage or other security interest (for the benefit
of the Secured Parties), name the Administrative Agent as mortgagee (in the case
of property insurance), (iii) name the Administrative Agent as additional
insured on behalf of the Secured Parties (in the case of liability insurance),
(iv) as to property insurance with respect to property of the Credit Parties and
each of their Subsidiaries (other than the Excluded Subsidiaries unless the
Equity Interests of such Subsidiary is pledged as Collateral) provide the
payment of losses to the Administrative Agent (or to any other Person with
Administrative Agent’s consent, at the direction of the Requisite Bridge Lenders
and Requisite Term Lenders) and name the Administrative Agent on behalf of the
Secured Parties as loss payee (in the case of property insurance) and (v) be
reasonably satisfactory in all other respects to the Administrative Agent
(acting on the instructions of the Requisite Lenders) (it being agreed that the
amount, adequacy and scope of the policies of insurance of the Credit Parties in
effect as of the Closing Date are acceptable to the Requisite Lenders as of the
Closing Date).

(c) If such Credit Party fails to obtain or cause its Subsidiary to obtain any
insurance as required by this Section, the Administrative Agent (acting at the
direction of the Requisite Lenders) may obtain such insurance at such Credit
Party’s expense. By purchasing such insurance, the Administrative Agent shall
not be deemed to have waived any Default or Event of Default arising from the
Credit Party’s failure to maintain such insurance or pay any premiums therefor.

 

46



--------------------------------------------------------------------------------

(d) Each Credit Party shall notify the Administrative Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.2 is taken out by any
Credit Party or its Subsidiary; and upon request as soon as practicable deliver
to the Administrative Agent a duplicate copy of such policy or policies.

(e) With respect to Property subject to a Mortgage, each Credit Party shall
obtain flood insurance in such total amount as the Administrative Agent (acting
at the direction of the Requisite Lenders) or the Requisite Lenders may from
time to time reasonably require, if at any time the area in which any
improvements located on any Property subject to a Mortgage is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), and otherwise comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time.

(f) Promptly following the reasonable request of the Administrative Agent
(acting at the direction of the Requisite Lenders), each Credit Party shall
deliver to the Administrative Agent and the Lenders a report of a reputable
insurance broker with respect to such Credit Party’s insurance and such
supplemental reports with respect thereto as the Administrative Agent may from
time to time reasonably request.

(g) No Credit Party shall, nor shall any Credit Party permit any of its
Subsidiaries to, knowingly take any action that is reasonably likely to be the
basis for termination, revocation or denial of any insurance coverage required
to be maintained under any Mortgage of any Credit Party or that could be the
basis for a defense to any claim under any Insurance Policy maintained in
respect of the Property subject to a Mortgage, and each Credit Party shall
otherwise comply in all material respects with all Insurance Requirements in
respect of the premises; provided, however, that the foregoing to the contrary
notwithstanding, such Credit Party may, at its own expense and so long as it
provides prompt written notice thereof to the Administrative Agent and the
Lenders, (i) contest the applicability or enforceability of any such Insurance
Requirements by appropriate legal proceedings, the prosecution of which does not
constitute a basis for cancellation or revocation of any insurance coverage
required under this Section 5.2 or (ii) cause the Insurance Policy or any other
insurance policy containing any such Insurance Requirement to be replaced by a
new policy complying with the provisions of this Section 5.2 (and terminate the
policy that is so replaced).

Section 5.3 Preservation of Corporate Existence, Etc.

(a) Each Credit Party shall preserve and maintain and shall cause each of its
Subsidiaries to preserve and maintain its existence, rights, franchises, and
privileges in the jurisdiction of its formation and qualify and remain qualified
as a foreign entity in each jurisdiction in which qualification is necessary or
desirable in view of its business and operations or the ownership of its
Properties, except, in each case, where failure to so qualify or preserve and
maintain its rights and franchises could not reasonably be expected to cause a
Material Adverse Change.

 

47



--------------------------------------------------------------------------------

(b) Without limiting the restrictions or otherwise modifying the provision set
forth in Section 5.16 hereof, (i) each Credit Party shall do or cause to be done
all things reasonably necessary to obtain, preserve, renew, extend and keep in
full force and effect the Intellectual Property rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks, trade
names and other Intellectual Property necessary to the conduct of its business,
in each case, except where the failure to so obtain, keep maintain, renew,
extend and/or preserve such permits, privileges, franchises or Property would
not reasonably be expected to result in a Material Adverse Change; and (ii) each
Credit Party shall, and shall cause each of its Subsidiaries to, comply with all
applicable Legal Requirements (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property) and decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted, except in each cases where the failure to comply, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change; provided that nothing in this Section 5.3(b) shall prevent
(A) Dispositions of Property in accordance with Section 6.4; or (B) the
withdrawal by any Credit Party or any of its Subsidiaries of its qualification
as a foreign corporation in any jurisdiction where such withdrawal, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.

(c) Except as expressly permitted herein or in any other Loan Document, each
Credit Party shall, and shall cause each of its Subsidiaries (other than the
Excluded Subsidiaries) to, (a) perform and observe all material terms and
provisions of each contract, instrument, agreement or other document (after
giving effect to all cure periods set forth therein), in each case, to the
extent such contract, instrument, agreement or other document relates to
Property, revenues or obligations of such Credit Party with value in excess of
$1,000,000, to be performed or observed by it, (b) maintain each such contract,
instrument, agreement or other document in full force and effect, and
(c) enforce each such contract, instrument, agreement or other document in
accordance with its terms; provided, however, without limiting the other
provisions set forth herein, (x) that no Credit Party shall (or be required to
cause any of its Subsidiaries to) be required to pay or perform any obligations
(or enforce, observe and perform the terms of, or maintain in full force and
effect, any agreement relating thereto) which are being contested in good faith,
with respect to which reserves in conformity with GAAP have been provided and
(y) no Credit Party shall (or be required to cause any of its Subsidiaries to)
be obligated to perform, observe, maintain, or enforce any such contract,
instrument, agreement or other document if the failure to do so would not
reasonably be expected to result in a Material Adverse Change.

Section 5.4 Payment of Taxes, Etc.

(a) Each Credit Party shall pay and discharge before the same shall become
delinquent, (i) all Taxes that are material in amount, prior to the date on
which penalties attach thereto and (ii) all lawful claims that are material in
amount which, if unpaid, might by law become a Lien (other than Permitted Liens)
upon its Property; provided, however, that no Credit Party shall be required to
pay or discharge any such Taxes or claim which is being contested in good faith
and by appropriate proceedings, and with respect to which reserves in conformity
with GAAP have been provided.

 

48



--------------------------------------------------------------------------------

(b) Each Credit Party shall, and shall cause each of its Subsidiaries to, timely
and correctly file all Returns required to be filed by it, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Change.

(c) The Borrower does not intend to treat the Loans as being a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4. In the
event the Borrower determines that the Loans are required to be so treated, it
will promptly notify the Administrative Agent thereof.

Section 5.5 Maintenance of Records; Visitation Rights. Each Credit Party shall
keep, and shall cause each of its Subsidiaries to keep, proper books of record
and account (i) in which full, true and correct entries are made in conformity
with all Legal Requirements and (ii) in form permitting financial statements
conforming with GAAP to be derived therefrom. Borrower or any Credit Party will
permit any representatives designated by the Administrative Agent (acting at the
direction of the Requisite Lenders) to visit and inspect the financial records
and, subject to the rights of tenants, the property of Borrower, any Credit
Party or any of their Subsidiaries upon reasonable prior notice during regular
business hours and to make extracts from and copies of such financial records,
and permit any representatives designated by the Administrative Agent (acting at
the direction of the Requisite Lenders) to discuss the affairs, finances,
accounts and condition of Borrower, any Credit Party or any of their
Subsidiaries with and be advised as to the same by the officers and employees
thereof and the independent accountants therefor, all at such reasonable times
and intervals and to such reasonable extent as the Administrative Agent (acting
at the direction of the Requisite Lenders) may request; provided, that unless a
Default or an Event of Default is continuing, the Credit Parties shall not be
required to pay the expenses of more than one such visit per calendar year. Any
Lender may accompany Administrative Agent on any such visits at its own expense.

Section 5.6 Reporting Requirements. Borrower shall furnish to Administrative
Agent (and, in the case of Section 5.6(a)(i) and (ii) and Section 5.6(b), the
Lenders):

(a) Annual Financials. As soon as available, and in any event within 120 days
after the end of each fiscal year of Borrower, commencing with the fiscal year
of Borrower ending on December 31, 2014, (i) the consolidated balance sheets of
the Borrower and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries for such fiscal year, setting forth in each
case in comparative form the corresponding figures for the previous fiscal year,
together with a Financial Officer Certification with respect thereto; (ii) with
respect to such consolidated financial statements a report thereon of Deloitte &
Touche LLP or other independent certified public accountants of recognized
national or regional standing selected by the Borrower, (which report shall be
unqualified as to going concern and scope of audit), and shall be prepared in
accordance with audit standards of the Public Accounting Oversight Board and
applicable Laws (in the event that the Borrower is at the time required to file
a Form 10-K with the SEC, any such filing of a Form 10-K via its EDGAR system
(or any successor thereto) made within the timeframe within which the Borrower
is required to make such filing with respect to such period (including any
extensions thereof) shall satisfy the obligations of this clause (a) upon
Borrower’s delivery of notice (which may be electronic) to Administrative Agent
and the Lenders that such documents have been so filed) and (iii) any management
letters delivered by such accountants to Borrower provided that such management
letters shall not be delivered to any Lender who has not requested it;

 

49



--------------------------------------------------------------------------------

(b) Quarterly Financials. Promptly when available, and in any event within 45
days after the end of each of the first three fiscal quarters of each fiscal
year of Borrower, commencing with the fiscal quarter ending on June 30, 2014,
the consolidated balance sheets of the Borrower and its Subsidiaries as at the
end of such Fiscal Quarter and the related consolidated statements of income,
and cash flows of the Borrower and its Subsidiaries for such fiscal quarter and
for the period from the beginning of the then current fiscal year to the end of
such fiscal quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
together with a Financial Officer Certification with respect thereto (in the
event that the Borrower is at the time required to file a Form 10-Q with the
SEC, any such filing of a Form 10-Q via its EDGAR system (or any successor
thereto) made within the timeframe within which the Borrower is required to make
such filing with respect to such period (including any extensions thereof) shall
satisfy the obligations of this clause (b) upon Borrower’s delivery of notice
(which may be electronic) to Administrative Agent and the Lenders that such
documents have been so filed);

(c) Defaults. As soon as possible and in any event within three (3) Business
Days after the date on which any Responsible Officer of any Credit Party obtains
knowledge of the occurrence of any Default, a statement of a Responsible Officer
of such Credit Party setting forth the details of such Default and the actions
which Borrower and the applicable Credit Party has taken and proposes to take
with respect thereto;

(d) USA PATRIOT Act. Promptly, following a request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act;

(e) Perfection Certificate/Officer’s Certificate. Concurrently with (i) the
delivery of financial statements pursuant to Section 5.6(a), each Credit Party
shall deliver to the Administrative Agent a duly executed perfection certificate
(in the form attached hereto at Exhibit J), effective as of December 31 of the
immediately preceding year solely to the extent that such Credit Party acquired
Property (other than in the ordinary course) with a fair market value equal to
or exceeding $1,000,000 during such year and (ii) the delivery of the financial
statements pursuant to Sections 5.6(a) and (b) hereof, the Borrower shall
deliver to Administrative Agent a Responsible Officer’s Certificate in the form
attached hereto at Exhibit B, which shall, include without limitation, (i) a
list of names of all Excluded Subsidiaries and (ii) a list of all of the Patents
and Trademarks (in each case, to the extent not constituting Excluded Property),
for which an application has been filed during the fiscal quarter of the
Borrower just ended (and against which such recordings are required to be made
at the United States Patent and Trademark Office pursuant to Section 4.7(f) of
the Pledge and Security Agreement.

 

50



--------------------------------------------------------------------------------

(f) Change in Location of Books and Records. Each Credit Party agrees to
promptly notify the Administrative Agent of any change in the location of any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral is located (including the
establishment of any such new office or facility), other than (i) changes in
location to a location of Property subject to a Mortgage or a leased property
(or other Collateral location), (ii) changes in location with respect to
Property that is in transit via rail, truck, barge, ship, pipeline, or other
means between one or more locations of a Credit Party, a processor, or a
customer in the ordinary course of business, (iii) changes in location with
respect to Property that is being transported to or from, or is in the
possession of or under the control of, a bailee, warehouseman, bulk storage or
repair Person, in the ordinary course of business, (iv) Property at any location
where Collateral with a value of $1,000,000 or less is located (provided that
the value of all of the Property at such locations described in this clause
(iv) does not exceed $2,500,000 in the aggregate at any time), (v) changes
resulting from Property being in the possession of the Administrative Agent (for
the benefit of the Secured Parties), or (vi) changes to any location identified
on Schedule 4 to the Pledge and Security Agreement, in each case if such new
location is not listed on the schedules to any of the Security Instruments or
any Perfection Certificate or the most recent supplements or updates thereto;

(g) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of any
Credit Party, or any of its Subsidiaries or the JV Company, as Administrative
Agent or any Lender may from time to time reasonably request;

(h) Public Reports. Borrower shall deliver, as soon as reasonably practicable
after the same become publicly available, in each case, copies of all periodic
and other reports, proxy statements, registration statements (and any post
effective amendments thereto) and other materials filed by the Borrower with the
SEC, or any Governmental Authority succeeding to any or all of the functions of
said SEC, or with any national securities exchange provided that any of the
foregoing documents filed by any Credit Party with the SEC via its EDGAR system
(or any successor thereto) will be deemed to be delivered to the Administrative
Agent as of the time that Administrative Agent receives notice (which may
electronic) that such documents have been so filed; and

(i) JV Reports. If requested by Administrative Agent (who shall have no
obligation to make such request unless so directed by Requisite Lenders) or any
Lender (it being understood that such report(s), letter(s) and response(s) shall
only be delivered to the Person that requests it/them), Borrower (or any Credit
Party) shall deliver or cause to be delivered, (i) as soon as reasonably
practicable after receipt of the same, copies of any and all periodic reports
and any other information received by the Borrower (or any Credit Party)
regarding the JV Company, including, but not limited to the reports and
information required to be delivered to the Borrower by the Sole Manager (as
defined in the JV Company LLC Agreement) of the JV Company pursuant to Sections
5.13 and 10.4 of the JV Company LLC Agreement and (ii) contemporaneously with
the delivery to the JV Company Credit Facility Agent or any JV Company Credit
Facility Lender, copies of all reports or notices delivered or furnished by the
JV Company to the JV Company Credit Facility Agent or JV Company Credit Facility
Lenders under the JV Company Credit Facility Documents.

 

51



--------------------------------------------------------------------------------

Section 5.7 Maintenance of Property. Each Credit Party shall maintain, preserve
and protect all material Property (other than Intellectual Property) reasonably
necessary in the operation of or used or useful in the business of the Credit
Parties and their Subsidiaries in good condition and repair, ordinary wear and
tear and condemnation and Permitted Dispositions excepted and maintain its
operated Property (other than Intellectual Property), as a reasonably prudent
operator would, in good condition and repair, ordinary wear and tear and
condemnation and Permitted Dispositions excepted (including, without limitation,
as commercially practicable making or causing to made all repairs, replacements
and other improvements which are necessary or appropriate in the conduct of any
Credit Party’s business); provided that no item of Property needs to be
repaired, renewed, replaced, or improved and no leased Property needs to be
maintained, if such Credit Party shall in good faith determine that such action
is not necessary or desirable in its business judgment for the continued
efficient and profitable operation of the business of the Credit Parties; and,
provided further each Credit Party shall abstain, and shall cause each of its
Subsidiaries to abstain, from knowingly or willfully permitting the Release of
any Hazardous Substance in, on or about the owned, leased or operated Property
except in compliance with Environmental Law, the Release of which could
reasonably be expected to result in Response activities and that could
reasonably be expected to cause a Material Adverse Change.

Section 5.8 Agreement to Pledge. As and when required under the Pledge and
Security Agreement (and subject to the terms hereof and thereof (including any
exceptions, limitations and time periods provided therein), each Credit Party
shall, grant to Administrative Agent, for the benefit of the Secured Parties, an
Acceptable Security Interest in any Property of such Credit Party (other than
Excluded Property) now owned or hereafter acquired, including without
limitation, (i) each Credit Party shall execute and deliver to the
Administrative Agent (for the benefit of the Secured Parties), deposit account
control agreements for each of their Deposit Accounts (other than Excluded
Accounts) in accordance with Section 5.1 of the Pledge and Security Agreement
and (ii) the Borrower shall deliver to the Administrative Agent (for the benefit
of the Secured Parties), certificates representing all of the certificated
Equity Interests owned by the Borrower or any other Credit Party (other than
Excluded Property), together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the Borrower or another Credit Party, as applicable. The Borrower
shall deliver to the Administrative Agent insurance certificates naming
Administrative Agent as additional insured, or loss payee, as applicable, and
evidencing insurance which meets the requirements of this Agreement and the
Security Instruments.

Section 5.9 Use of Proceeds. Each Credit Party shall use the proceeds of the
(a) First Advance, (i) to pay any deposit then due under the Purchase Agreement,
(ii) to pay the fees, costs, and expenses incurred and/or payable in connection
with this Agreement, the other Loan Documents, the Purchase Documents and the
transactions contemplated hereby and thereby, including without limitation, any
Commitment Fees, (iii) to pay the Closing Payment and (iv) for working capital
purposes and for all other general corporate purposes, (b) Second Advance and
Third Advance, (i) to pay any deposit then due under the Purchase Agreement,
(ii) to pay the fees, costs, and expenses incurred and/or payable in connection
with this Agreement, the other Loan Documents, the Purchase Documents and the
transactions contemplated hereby and thereby, including without limitation, any
Commitment Fees, (iii) to pay the Acquisition Consideration and/or fund any
acquisition permitted hereunder and (iv) for working capital purposes and all
other general corporate purposes and (c) Bridge Loan, (i) to pay the Acquisition
Consideration and (ii) to pay the fees, costs, and expenses incurred and/or
payable in connection with this Agreement, the other Loan Documents, the
Purchase Documents and the transactions contemplated hereby and thereby.

 

52



--------------------------------------------------------------------------------

Section 5.10 Title Evidence and Opinions. Each Credit Party shall from time to
time upon the reasonable request of the Administrative Agent, the Requisite Term
Lenders or the Requisite Bridge Lenders, take such actions and execute and
deliver such documents and instruments as the Administrative Agent or the
Requisite Lenders shall require to ensure that the Administrative Agent shall,
at all times, have received reasonably satisfactory title evidence in regards to
the Real Property subject to a Mortgage, which title evidence shall be in form
and substance acceptable to the Requisite Lenders in their sole discretion and
shall include information regarding the before payout and after payout ownership
interests held by any Credit Party, for all Wells located on the Oil and Gas
Properties, as designated by the Requisite Lenders.

Section 5.11 Further Assurances; Cure of Title Defects. Each Credit Party shall,
cure promptly any defects in the creation and issuance of the Loans or any Notes
and the execution and delivery of the Security Instruments and this Agreement.
Each Credit Party hereby authorizes Administrative Agent (for the benefit of the
Secured Parties) to file any financing statements without the signature of such
Credit Party to the extent permitted by applicable law in order to perfect or
maintain the perfection of any security interest granted under any of the Loan
Documents. Notwithstanding the foregoing but subject to the Pledge and Security
Agreement (and subject to the terms hereof and thereof (including any
exceptions, limitations and time periods provided therein), as soon as
reasonably practicable, upon the reasonable request of the Administrative Agent
or the Requisite Term Lenders and/or Requisite Bridge Lenders, each Credit Party
at its expense will, (a) promptly execute, acknowledge and deliver or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office and document, agreement and/or instrument to comply with or
accomplish the covenants and agreements of each Credit Party, in the Security
Instruments and this Agreement, or to further evidence and more fully describe
the Property intended to constitute Collateral to secure the Obligations or
(b) take any necessary action to correct any omissions in the Security
Instruments, or to state more fully the security obligations set out herein or
in any of the Security Instruments, or to perfect, protect or preserve any Liens
created pursuant to any of the Security Instruments, or to make any recordings,
to file any notices or obtain any consents, all as may be necessary or
appropriate in connection therewith or to enable Administrative Agent to
exercise and enforce its rights and remedies with respect to any Collateral.
Within thirty (30) days after (a) a request by the Administrative Agent or the
Requisite Lenders to cure any title defects or exceptions which are not
Permitted Liens or (b) a notice by the Administrative Agent that any Credit
Party has failed to comply with Section 5.10, such Credit Party shall (i) cure
such title defects or exceptions which are not Permitted Liens or substitute
acceptable Oil and Gas Properties with no title defects or exceptions except for
Permitted Liens covering Collateral of at least an equivalent value and
(ii) deliver to the Administrative Agent satisfactory title evidence (including
supplemental or new title opinions meeting the foregoing requirements) in form
and substance acceptable to the Requisite Term Lenders and/or Requisite Bridge
Lenders in their reasonable business judgment as to such Credit Party’s
ownership of such Oil and Gas Properties and other Properties and Administrative
Agent’s Liens and security interests (on behalf of the Secured Parties) therein
as are required to maintain compliance with Section 5.10.

 

53



--------------------------------------------------------------------------------

Section 5.12 Additional Collateral; Additional Guarantors.

(a) Subject to this Section 5.12 and the provisions of the Pledge and Security
Agreement (and subject to the terms hereof and thereof (including any
exceptions, limitations and time periods provided therein), with respect to any
Property (excluding Real Property and Excluded Property) acquired after the
Closing Date, by any Credit Party that constitutes Collateral or is otherwise
intended to be subject to the Lien created by any of the Security Instruments
(other than Excluded Property) but is not so subject or with respect to any
Property previously designated as Excluded Property (but is no longer designated
as Excluded Property), each Credit Party shall (i) execute and deliver to the
Administrative Agent and the Lenders such amendments or supplements to the
relevant Security Instruments or such other documents as the Administrative
Agent or the Requisite Term Lenders and/or Requisite Bridge Lenders shall
reasonably deem necessary to grant to the Administrative Agent, for the benefit
of the Secured Parties, Acceptable Security Interest on such Property, and
(ii) to the extent not already created and/or perfected, take all actions
necessary to cause such Property to be subject to an Acceptable Security
Interest and not already perfected in accordance with all applicable Legal
Requirements, including the filing of financing statements in such jurisdictions
as may be reasonably requested by the Administrative Agent or the Requisite Term
Lenders and/or Requisite Bridge Lenders, in each case, in accordance with the
time frames required under the Pledge and Security Agreement.

(b) All Subsidiaries of the Borrower and Credit Parties (other than the Excluded
Subsidiaries) shall be or become (as applicable) Guarantors hereunder and
grantors under the Pledge and Security Agreement in accordance with Section 6.15
hereof.

(c) Each Credit Party (i) shall grant to the Administrative Agent, within sixty
(60) days of the acquisition thereof, for the benefit of the Secured Parties, an
Acceptable Security Interest in and Mortgage on each Real Property valued at
least $1,000,000 owned in fee by such Credit Party as is acquired by such Credit
Party after the Closing Date, and (ii) at Administrative Agent’s direction (at
the direction and reasonable discretion of the Requisite Term Lenders or
Requisite Bridge Lenders), shall use commercially reasonable efforts to grant to
the Administrative Agent, within sixty (60) days of the acquisition thereof, an
Acceptable Security Interest in and Mortgage on each leased Real Property (where
the term of such lease is at least 7 years (including any options to extend) and
the operations ongoing at such site are integral to the Credit Parties’ business
(with the exception of locations used solely as the Credit Parties’
headquarters, office locations, or for storage or warehousing) of such Credit
Party, in each case, as additional security for the Obligations. The Mortgages
or instruments related thereto shall be duly recorded or filed in such manner
and in such places as are required by law to establish, perfect, preserve and
protect the respective Liens in favor of the Administrative Agent required to be
granted pursuant to the Mortgages. Such Credit Party shall otherwise take such
actions and execute and/or deliver to the Administrative Agent such documents as
the Administrative Agent or Requisite Term Lenders and/or Requisite Bridge
Lenders shall reasonably require to confirm the validity, perfection and
priority of the Liens of any existing Mortgages or such new Mortgages against
such after-acquired Real Property.

 

54



--------------------------------------------------------------------------------

Section 5.13 Leases; Development and Maintenance. Each Credit Party shall
(a) pay and discharge promptly, or cause to be paid and discharged promptly, all
rentals, delay rentals, royalties, overriding royalties, payments out of
production and other indebtedness or obligations accruing under, and perform or
cause to be performed each and every act, matter or thing required by each and
all of, the oil and gas leases, the other leases and all other similar
agreements and contracts constituting or affecting the Oil and Gas Properties
and all other Properties of any Credit Party except, in each case, where the
amount thereof is being contested in good faith by appropriate proceedings and
except where the nonpayment or non-performance of which could not reasonably be
expected to result in a Material Adverse Change, (b) in all material respects,
do all other things necessary to keep unimpaired its rights thereunder and
prevent any forfeiture thereof or default thereunder, and operate or cause to be
operated such Properties as a prudent operator would in accordance with industry
standard practices and in compliance with all applicable proration and
conservation Legal Requirements and any other Legal Requirements of every
Governmental Authority, whether state, federal, municipal or other jurisdiction,
from time to time constituted to regulate the development and operations of oil
and gas properties and the production and sale of oil, gas and other
Hydrocarbons therefrom, and (c) maintain (or cause to be maintained) the leases,
Wells, units and acreage to which the Oil and Gas Properties and all other
Properties of any Credit Party pertain in a prudent manner consistent with
industry standard practices provided that such Credit Party shall not be
required to maintain such leases, units and acreage if it in good faith
determines, using its business judgment, that such leases, Wells, units and/or
acreage are not necessary or desirable for the continued efficient and
profitable operation of the business of the Credit Parties.

Section 5.14 Litigation and Other Notices. Each Credit Party shall furnish to
the Administrative Agent, and upon the request of the Administrative Agent or
any Lender, to each such Lender making the request to such Credit Party or the
Administrative Agent, written notice of the following as soon as reasonably
practicable (and, in any event, within five (5) Business Days of the occurrence
thereof):

(a) the filing or commencement of, or any threat or notice of intention of any
Person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority with respect to any
Loan Document, the Purchase Documents or the Contemplated Acquisition; and

(b) the occurrence of a Casualty Event, in excess of $250,000.

Section 5.15 Employee Benefits. Each Credit Party shall (a) except as could not
reasonably be expected to have a Material Adverse Change, with respect to any
Plan, comply in all respects with the applicable provisions of ERISA and the
Code and (b) furnish to the Administrative Agent (x) as soon as possible after,
and in any event within ten (10) days after any Responsible Officer of any
Credit Party knows or has reason to know, that any Termination Event has
occurred that, alone or together with any other Termination Event that has
occurred, could reasonably be expected to result in liability of any Credit
Party or any Controlled Group member in an aggregate amount exceeding $1,000,000
annually, a statement of a Responsible Officer of the applicable Credit Party
setting forth details as to such Termination Event and the action, if any, that
the Borrower and any applicable Credit Party propose to take with respect
thereto, and (y) upon request by the Administrative Agent, copies of (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by any Credit Party or any Controlled Group member with the Internal Revenue
Service with respect to each Plan; (ii) the most recent actuarial valuation
report for each Plan; (iii) all notices received by any Credit Party or any
Controlled Group member from a Multiemployer Plan sponsor or any governmental
agency concerning a Termination Event with respect to matters that could
reasonably be expected to result in a liability of any Credit Party in an amount
exceeding the $1,000,000 annually; and (iv) such other documents or governmental
reports or filings relating to any Plan or the Multiemployer Plan as the
Administrative Agent or Requisite Lenders shall reasonably request with respect
to matters that could reasonably be expected to result in a liability of any
Credit Party in an amount exceeding the $1,000,000 annually.

 

55



--------------------------------------------------------------------------------

Section 5.16 Compliance with Environmental Laws.

(a) Each Credit Party shall comply, and cause each of its Subsidiaries and all
lessees and other Persons occupying Real Property owned, operated or leased by
any Credit Party or any Subsidiary to comply, in all material respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; obtain and renew all material Environmental Permits applicable to
its operations and Real Property; and conduct all Responses required by, and in
accordance with, Environmental Laws; provided that no Credit Party shall be
required to undertake any Response to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

(b) If a Default caused by reason of a breach of Section 4.14 or Section 5.16(a)
shall have occurred and be continuing for more than twenty (20) days without the
any Credit Party commencing activities reasonably likely to cure such Default,
at the written request of the Administrative Agent or the Requisite Lenders
through the Administrative Agent, such Credit Party shall provide to the Lenders
within forty-five (45) days after such request, at the expense of the Credit
Party, an environmental assessment report regarding the matters which are the
subject of such Default, including, where appropriate, any soil and/or
groundwater sampling, prepared by an environmental consulting firm and, in the
form and substance, reasonably acceptable to the Requisite Lenders and
indicating the presence or absence of Hazardous Substances and the estimated
cost of any compliance or Response to address them.

(c) No Credit Party shall, nor permit any of its Subsidiaries to, install, nor
permit to be installed, in any Property subject to a Mortgage any Hazardous
Substances, other than in material compliance with applicable Environmental
Laws.

Section 5.17 Information Regarding Collateral.

No Credit Party shall effect any change (i) in any Credit Party’s legal name,
(ii) in the location of any Credit Party’s chief executive office, (iii) in any
Credit Party’s legal identity as a corporation, limited liability company or
other type of entity, (iv) in any Credit Party’s Federal Taxpayer Identification
Number or organizational identification number, if any, or (v) in any Credit
Party’s jurisdiction of organization (including by merging with or into any
other entity, reorganizing, dissolving, liquidating, reorganizing or organizing
in any other jurisdiction), until (A) it shall have given the Administrative
Agent and Lenders not less than ten (10) days’ prior written notice (in the form
of an Officers’ Certificate) of its intention so to do, clearly describing such
change and providing such other information in connection therewith as the
Requisite Term Lenders and/or Requisite Bridge Lenders may reasonably request;
(B) it shall have taken all action reasonably satisfactory to the Requisite Term
Lenders and/or Requisite Bridge Lenders to maintain the perfection and priority
of the security interest of the Administrative Agent for the benefit of the
Secured Parties in the Collateral, if applicable; and (C) such change is not
otherwise in violation of this Agreement. Each Credit Party agrees, as soon as
practicable, to provide the Administrative Agent and the Lenders with certified
Organizational Documents reflecting any of the changes described in the
preceding sentence.

 

56



--------------------------------------------------------------------------------

Section 5.18 Approvals.

(a) The Credit Parties will promptly obtain all Real Property Approvals which
may hereafter become required, necessary or desirable, except to the extent
failure to obtain such Real Property Approvals could not reasonably be expected
to result in a Material Adverse Change, and will furnish the Administrative
Agent and Lenders with evidence that the Credit Parties have obtained such Real
Property Approval.

(b) The Credit Parties will duly perform and comply with all of the terms and
conditions of all Real Property Approvals obtained at any time except as could
not reasonably be expected to cause a Material Adverse Change.

Section 5.19 Conditions Subsequent. Credit Parties shall satisfy and perform, on
or prior to the dates required by the terms of Schedule 5.19, each of the
conditions specified on Schedule 5.19 as required by the terms of Schedule 5.19.
Anything contained in the Agreement or any other Loan Document to the contrary
notwithstanding, the Credit Parties shall not be required to execute, deliver,
satisfy or perform any item described on Schedule 5.19 prior to the dates
specified therein.

Section 5.20 Delivery of HPE Pledge Agreement, the Limited Recourse Guaranty and
Legal Opinion. The Credit Parties shall use commercially reasonable efforts to
obtain the consent of First Hawaiian Bank (in regards to the pledge of the
Equity Interests of Koko’oha Investments, Inc. to Administrative Agent (for the
benefit of the Secured Parties) to secure the Obligations) before the
Contemplated Acquisition is consummated. If the Credit Parties have obtained
such consent by the consummation of the Contemplated Acquisition, immediately
after the consummation of the Contemplated Acquisition, the Credit Parties shall
cause HPE to deliver to Administrative Agent (i) a fully executed Pledge
Agreement substantially in the form of Exhibit F hereto (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “HPE Pledge
Agreement”) pursuant to which HPE pledges and grants a Lien on all of its right,
title, and interest in and to all of the issued and outstanding Equity Interests
issued by Koko’oha Investments, Inc., and (ii) a fully executed Limited Recourse
Guaranty substantially in the form of Exhibit F-1 hereto (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Limited
Recourse Guaranty”) pursuant to which HPE absolutely and unconditionally
guarantees and agrees to be liable for the full and indefeasible payment and
performance when due of the Obligations provided that recourse to pay such
guaranteed obligations shall be limited to the Equity Interests of Koko’oha
Investments, Inc. held by HPE. Immediately after the consummation of the
Contemplated Acquisition, the Credit Parties shall deliver a legal opinion to
Administrative Agent and Lenders, satisfactory in form and substance to the
Requisite Bridge Lenders and Requisite Term Lenders, containing opinions
reasonably requested by Requisite Bridge Lenders and Requisite Term Lenders
including without limitation, opinions as to due authorization, enforceability,
no conflict and perfection (if applicable), in regards to the Negative Pledge
Agreement, and, if the HPE Pledge Agreement and Limited Recourse Guaranty are
executed and delivered in accordance with this Section 5.20, the HPE Pledge
Agreement and the Limited Recourse Guaranty.

 

57



--------------------------------------------------------------------------------

Section 5.21 Solvency. After giving effect to the Contemplated Acquisition and
the payment and accrual of all consideration and transaction costs in connection
therewith, the Credit Parties and their Subsidiaries, taken as a whole, will be
Solvent.

Section 5.22 Oil and Gas Properties. Notwithstanding any other provision of this
Agreement and the other Loan Documents, including, without limitation,
Section 5.12 of this Agreement, the Credit Parties shall use commercially
reasonable efforts to determine if any Credit Party has an interest in any Oil
and Gas Property located in the State of California which is not listed in
Schedule 4.12(a). The Credit Parties shall deliver to Administrative Agent, no
later than ninety (90) days after the date hereof, a certification as to all Oil
and Gas Properties located in Colusa County, Santa Barbara County, or offshore
federal waters of the State of California in which any Credit Party has an
interest having a fair market value in excess of $100,000. If there are any such
Oil and Gas Properties which were not listed in Schedule 4.12(a), then, at the
direction of the Requisite Term Lenders and Requisite Bridge Lenders,
Administrative Agent and the Credit Parties shall promptly take any and all
actions necessary (including, without limitation, executing deeds of trust,
assignments, financing statements and other documents in form and substance
reasonably satisfactory to Requisite Term Lenders and Requisite Bridge Lenders,
and recording and filing such documents with appropriate recorder’s offices and
other filing offices) in order to grant Administrative Agent, on behalf of the
Secured Parties, a first priority security interest (subject to the Permitted
Liens) in such Oil and Gas Properties which were not listed in Schedule 4.12(a)
as of the Closing Date.

ARTICLE VI.

NEGATIVE COVENANTS

So long as any of the Obligations (other than contingent indemnification
obligations) or Commitments remain outstanding each Credit Party agrees to
comply with the following covenants as follows:

Section 6.1 Liens, Etc. No Credit Party shall, nor shall it permit any of its
Subsidiaries (other than the Excluded Subsidiaries) to, grant, create, assume,
incur, or suffer to exist any Lien on or in respect of any of its Property
whether now owned or hereafter acquired, or assign any right to receive income,
except that each Credit Party and its Subsidiaries may create, incur, assume, or
suffer to exist any of the following, in each case, solely to the extent that
such Liens are not granted for the direct benefit of any Excluded Subsidiary
(with the exception of the Liens under Section 6.1(m)):

(a) Liens granted pursuant to the Security Instruments and securing the
Obligations;

 

58



--------------------------------------------------------------------------------

(b) purchase money Liens or interests of lessors under Capital Leases or
purchase money security interests upon or in any Equipment or for other fixed or
capital assets acquired or held by any Credit Party in the ordinary course of
business; provided that, the principal amount of Debt secured by such Liens
shall not exceed $1,500,000 in the aggregate at any time outstanding and that
such Debt (i) was incurred solely for the purpose of financing the purchase,
acquisition or improvement of the Property purchased, acquired or improved (or
refinancing such Debt), (ii) is secured only by such Property so purchased,
acquired or improved and the proceeds and products thereof and not by any other
Property of any Credit Party, and (iii) does not exceed the aggregate purchase
price of such Property except as otherwise permitted pursuant to a Permitted
Refinancing of such Debt; provided, that in each case, individual financing of
Equipment provided by one purchase money lender or lessor may be
cross-collateralized to other outstanding financings of Equipment or other fixed
or capital assets provided by such purchase money lender or lessor;

(c) Liens for Taxes not yet due or not yet delinquent or, if delinquent, that
(provided foreclosure, sale, or other similar proceedings shall not have been
initiated) are being contested in good faith by appropriate proceedings, and
such reserve as may be required by GAAP shall have been made therefor;

(d) Liens in favor of vendors, carriers, producers, growers, warehousemen,
repairmen, mechanics, workmen, materialmen, construction, landlords, laborers,
suppliers, processors or similar Liens arising by operation of law, in each
case, in the ordinary course of business in respect of obligations that are not
yet due or that are being contested in good faith by appropriate proceedings,
provided such reserve as may be required by GAAP shall have been made therefor;

(e) Liens in favor of the JV Company Credit Facility Lenders or JV Company
Credit Facility Agent solely on the JV Holding Sub’s JV Interests as security
for the JV Company Credit Facility; provided, that such Liens are without
further recourse to Borrower or its Subsidiaries and otherwise on substantially
the same terms as those set forth in the Parent Pledge Agreement as in effect as
of August 31, 2012;

(f) Liens arising in the ordinary course of business out of pledges or deposits
under workers’ compensation laws, unemployment insurance, old age pensions or
other social security or retirement benefits, or similar legislation or to
secure public or statutory obligations of any Credit Party;

(g) Liens set forth on Schedule 6.1 to the extent that such Liens do not secure
loans, bonds or other borrowed money and Liens arising under operating
agreements, unitization and pooling agreements and orders, farmout agreements,
gas balancing agreements, and other agreements, in each case that are customary
in the oil, gas and mineral production business and that are entered into by any
Credit Party, in the ordinary course of business provided that (i) such Liens do
not secure borrowed money, (ii) such Liens secure amounts that are not yet due,
or not yet delinquent, or if delinquent, are being contested in good faith by
appropriate proceedings, if such reserve as may be required by GAAP shall have
been made therefor, (iii) such Liens are limited to the Properties that are the
subject of such agreements, and (iv) such Liens do not materially detract from
the aggregate value of any Credit Party’s assets;

 

59



--------------------------------------------------------------------------------

(h) easements, rights-of-way, restrictions, and other similar encumbrances and
minor defects in the chain of title that are customarily accepted in the oil and
gas financing industry, none of which materially interfere with the ordinary
conduct of the business of any Credit Party or materially detract from the value
or use of the Property to which they apply,

(i) Licenses of Intellectual Property granted by a Credit Party in the ordinary
course of business and other licenses of Intellectual Property otherwise
permitted under Section 6.4 hereof;

(j) Liens on cash collateral securing Debt permitted under Section 6.2(b);

(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by any Credit Party in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
to secure Debt permitted under Section 6.2(o) hereof or otherwise granted in
connection with the maintenance of such accounts in the ordinary course of
business;

(l) Liens in favor of vendors or lessors arising under any conditional sale
agreement, synthetic lease, or other title retention agreement;

(m) Liens securing Permitted Subordinated Debt;

(n) royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, that do not
secure Debt for borrowed money and that do not materially detract from any
Credit Party’s value;

(o) Liens on cash and cash equivalents deposited with a third-party trustee that
arise in connection with the defeasance, discharge or redemption of Debt to the
extent that such defeasance, discharge or redemption of Debt is not prohibited
hereunder;

(p) customary negative pledges on assets being sold or disposed of as part of a
Disposition, including customary restrictions on distributions by a Subsidiary
of the Borrower to be sold, pursuant to an agreement that has been entered into
for the sale or disposition of all or substantially all of the Equity Interests
or assets of such Person; in each case, provided, that, such Disposition is
permitted under Section 6.4 hereof;

(q) Liens on property of a Person existing at the time such Person is acquired
pursuant to a Permitted Acquisition (or consolidated into a Credit Party as part
of such Permitted Acquisition) provided, that such Liens were not created in
contemplation of such acquisition, merger, consolidation or Investment and do
not extend to any assets other than the assets so acquired;

(r) deposits in the ordinary course to secure insurance carriers and Liens on
premium refunds and insurance proceeds securing the financing of insurance
premiums permitted hereunder;

 

60



--------------------------------------------------------------------------------

(s) Liens solely on any cash earnest money deposits made by a Credit Party in
connection with a Permitted Investment provided that such deposits themselves
are Permitted Investments;

(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation or
exportation of goods;

(u) Reserved;

(v) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards, including notices of lis pendens and associated rights
related to litigation and other controversies, in each case, that do not
constitute an Event of Default hereunder;

(w) the interests of lessors and sublessors under operating leases;

(x) Liens on amounts deposited to secure Credit Parties’ obligations in
connection with the making or entering into of bids, tenders, trade contracts,
governmental contracts, utilities contracts, or leases in the ordinary course of
business and not in connection with the borrowing of money;

(y) Liens on amounts deposited to secure Credit Parties’ reimbursement and
indemnity obligations with respect to surety, performance, stay, customs or
appeal bonds obtained in the ordinary course of business to the extent that such
reimbursement and indemnity obligations are permitted under Section 6.2(f)
hereof;

(z) Liens that are replacements of Permitted Liens to the extent that the
original Debt is refinanced by a Permitted Refinancing permitted hereunder and
so long as the replacement Liens only encumber those assets or classes of assets
that secured the original Debt;

(aa) Liens to secure Debt permitted under Section 6.2(q) hereof;

(bb) Liens in favor of the indenture trustee (as defined in the Trust Indenture
Act of 1939, as amended (15 U.S.C. §§ 77aaa-77bbbb)), in its capacity as such
and not in any other capacity, if any, under in respect of any Debt permitted by
Section 6.2; provided that (i) such Liens only secure (A) a Credit Party’s
obligation to pay such indenture trustee reasonable and customary compensation
and the reimbursement of such indenture trustee’s reasonable fees, costs and
expenses, in each case, for its services as the indenture trustee and (B) any
Credit Party’s obligations to indemnify the indenture trustee, and (ii) such
Lien only attaches to funds held or collected by such indenture trustee in its
capacity as the indenture trustee (as defined in the as defined in the Trust
Indenture Act of 1939, as amended (15 U.S.C. §§ 77aaa-77bbbb)) with respect to
such Debt;

(cc) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease and Liens and rights
reserved in any lease for rent or for compliance with the terms of such lease;
and

(dd) solely to the extent constituting Liens, (i) the Investments permitted by
Sections 6.7(o), and (q) and (ii) the Dispositions permitted by Sections
6.4(b)(xvi), and (xxii).

 

61



--------------------------------------------------------------------------------

Section 6.2 Debts, Guarantees, and Other Obligations. No Credit Party shall, nor
shall it permit any of its Subsidiaries (other than the Excluded Subsidiaries
with the exception of, upon the consummation of the Contemplated Acquisition,
Koko’oha Investments, Inc. and its Subsidiaries including without limitation the
Mid Pac Entities) to, create, assume, suffer to exist, or in any manner become
or be liable in respect of, any Debt except any of the following, in each case,
solely to the extent that such Debt was not created, incurred or assumed (and
Credit Parties have not become liable on account of such Debt) for the direct or
indirect benefit of any Excluded Subsidiary (with the exception of the Debt
under Sections 6.2(i), 6.2(r) and 6.2(t)):

(a) Debt of the Credit Parties under the Loan Documents;

(b) Debt set forth on Schedule 4.5 and any Permitted Refinancing thereof;

(c) Debt secured by the Liens permitted under Section 6.1(b) and any Permitted
Refinancing thereof;

(d) Debt under Hydrocarbon Hedge Agreements and other Hedge Contracts in each
case, entered into in the ordinary course of business and not purely for
speculative purposes; provided that (i) such Debt shall not be secured, and
(ii) such Debt shall not obligate any Credit Party to any margin call
requirements including any requirement to post cash collateral, property
collateral or a letter of credit;

(e) Debt of any Credit Party owing to any other Credit Party; provided that such
Debt is unsecured and shall, upon the occurrence and during the continuation of
an Event of Default be subordinated in right of payment to the payment of the
Obligations;

(f) Debt evidenced by letters of credit, surety, statutory and appeal bonds and
other credit assurances and similar obligations of a like nature (and unsecured
guarantees incurred in the ordinary course of business with respect to surety
and appeal bonds, performance bonds, bid bonds, appeal bonds, completion
guarantee and similar obligations), in each case, entered into in the ordinary
course of business;

(g) Debt consisting of sureties or bonds provided to any Governmental Authority
or other Person and assuring payment of contingent liabilities of any Credit
Party in connection with the operation of the Oil and Gas Properties, including
with respect to plugging, facility removal and abandonment of its Oil and Gas
Properties;

(h) Reserved;

(i) Permitted Subordinated Debt (i) in an aggregate amount outstanding at any
time not to exceed $80,000,000 provided that the proceeds of such Debt are used
to repay the Obligations in accordance with Section 2.8(d) hereof and (ii) in an
aggregate amount outstanding at any time not to exceed $25,000,000, the proceeds
of which may be used by Borrower for any purpose;

(j) Debt incurred for the acquisition of services, supplies or inventory on
normal trade credit in the ordinary course of business;

 

62



--------------------------------------------------------------------------------

(k) Debt consisting of (i) unsecured guarantees arising with respect to
customary indemnification obligations to purchasers in connection with Permitted
Dispositions and (ii) unsecured guarantees with respect to Debt of Credit
Parties, to the extent that the Person that is obligated under such guaranty
could have incurred such underlying Debt;

(l) endorsement of instruments or other payment items for deposit in the
ordinary course of business;

(m) Debt owed to any Person providing property, casualty, liability, or other
insurance to Credit Parties (including D&O insurance), so long as the amount of
such Debt is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance;

(n) liabilities in respect of any indemnification obligation, adjustment of
purchase price, non-compete, or similar obligation of Credit Parties incurred in
connection with the consummation of one or more acquisitions permitted under
Section 6.7 that do not involve Excluded Subsidiaries;

(o) Debt incurred in respect of netting services, overdraft protection, and
other like services, in each case, incurred in the ordinary course of business;

(p) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Debt that otherwise
constitutes Debt permitted under this Section 6.2;

(q) Debt in respect of reimbursement obligations associated with letters of
credit issued to utility providers in the ordinary course of business as
deposits to secure performance of any Credit Party’s obligations to such utility
providers;

(r) Debt (for borrowed money) of Koko’oha Investments, Inc. and its Subsidiaries
including without limitation the Mid Pac Entities outstanding on the closing
date of the Contemplated Acquisition and any Permitted Refinancing thereof, in
each case, to the extent that the aggregate principal amount of all of such Debt
shall not exceed $50 million at any time;

(s) The JV Holding Sub’s nonrecourse guarantee of the obligations under the JV
Credit Agreement pursuant to the Parent Guaranty, in effect on the date
initially executed; and

(t) the Borrower’s guaranty of its Subsidiaries’ leases of real property
provided that the aggregate amount of the Borrower’s obligations under such
guarantees (primary and/or contingent and irrespective of the likelihood that
any contingent obligation shall become due and payable) shall not exceed $25
million.

 

63



--------------------------------------------------------------------------------

Section 6.3 Agreements Restricting Liens. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, enter into any agreement, instrument, deed or
lease which prohibits or limits the ability of any Credit Party or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
their respective properties or revenues, whether now owned or hereafter
acquired, or which requires the grant of any security for an obligation if
security is granted for another obligation, except the following: (1) this
Agreement and the other Loan Documents and the JV Company Credit Facility
Documents; (2) covenants in documents creating Liens permitted by Section 6.1
prohibiting further Liens on the properties encumbered thereby; (3) contractual
arrangements or covenants described on Schedule 6.3 hereto and, in the case that
such arrangements or covenants are in regards to Debt, any Permitted Refinancing
thereof (to the extent permitted under Section 6.2 hereof) and in the case of
arrangements or covenants that do not involve Debt, any agreement evidencing any
renewal or extension thereof to the extent permitted hereunder, (4) such
restrictions that are binding on a Credit Party or any of its Subsidiaries at
the time such Credit Party or Subsidiary first becomes a Subsidiary, so long as
such contractual obligations were not entered into in contemplation of the
acquisition whereby such Subsidiary was acquired and so long as such
restrictions only apply to such Credit Party or Subsidiary, (5) restrictions
that are customary provisions in joint venture agreements and other similar
agreements or written arrangements applicable to such joint ventures, in each
case, to the extent that such joint ventures are permitted hereunder,
(6) customary restrictions on leases, subleases, licenses, sublicenses, asset
sale or similar agreements, including with respect to Intellectual Property and
other similar agreements, in each case, to the extent leases, subleases,
licenses, sublicenses, asset sale or similar agreements are permitted under this
Agreement and so long as such restrictions relate solely to the assets subject
thereto, (7) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of any Credit Party or any of its
Subsidiaries, (8) arising in connection with cash deposits or other deposits
permitted under Section 6.1 to the extent that such restriction shall only be in
regards to such deposit(s), (9) Reserved, (10) the agreements, documents and/or
instruments evidencing Debt incurred by Excluded Subsidiaries provided that such
restrictions shall only apply to the Property of such Excluded Subsidiaries and
(11) customary non-assignment provisions in contracts and licenses entered into
in the ordinary course of business.

Section 6.4 Merger or Consolidation; Asset Sales. No Credit Party shall, nor
shall it permit any of its Subsidiaries (other than the Excluded Subsidiaries)
to:

(a) merge or consolidate with or into any other Person; provided that (i) any
Guarantor may merge or consolidate with any Person (other than Borrower) so long
as a Guarantor is the surviving Person or such Person becomes a Guarantor
contemporaneously with such merger or consolidation, (ii) any Credit Party may
merge or consolidate with the Borrower so long as the Borrower is the surviving
Person and (iii) any Excluded Subsidiary may merge or consolidate with any other
Excluded Subsidiary; or

(b) except as provided in clause (a) immediately above, make any Disposition of
any of its Property (including, without limitation, any Working Interest,
overriding Royalty Interest, production payments, net profits interest, Royalty
Interest, or mineral fee interest), other than the following:

(i) the sale of Hydrocarbons in the ordinary course of Credit Parties’ business;

(ii) the Disposition of cash and Liquid Investments in the ordinary course of
business;

 

64



--------------------------------------------------------------------------------

(iii) the Disposition of Property that is (A) obsolete, worn out, depleted or
uneconomic and disposed of in the ordinary course of business, (B) no longer
necessary for the business of the Credit Parties as reasonably determined by
such Credit Party or (C) with respect to any Equipment, contemporaneously
replaced with Equipment of at least comparable value and use;

(iv) the Disposition of Property (A) between or among Credit Parties and (B) by
any Subsidiary that is not a Credit Party to any Credit Party to the extent such
transaction is otherwise permitted hereunder;

(v) the Disposition of frac tanks of the Credit Parties and/or their
Subsidiaries;

(vi) Dispositions, the proceeds of which (valued at the principal amount thereof
in the case of non-cash proceeds consisting of notes or other debt securities
and valued at fair market value in the case of other non-cash proceeds) are less
than $15,000,000 with respect to all such Dispositions made through the Stated
Term Loan Maturity Date; provided (A) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof (with the
exception of $250,000 of such consideration, which shall not be required to be
at fair market value) (in the case of any Disposition the proceeds of which are
in excess of $10,000,000, determined in good faith by the Board of Directors of
the Borrower (or similar governing body)), (B) no less than 70% of the proceeds
thereof shall be paid in cash or Liquid Investments (with the exception of
$250,000 of such consideration, which shall not be required to comply with the
requirements set forth in this clause (B)) and (C) at the time of such
Disposition, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

(vii) the sale, assignment, transfer, disposition or discount, in each case,
without recourse, of accounts receivable arising in the ordinary course of
business but only in connection with a compromise, settlement or collection;

(viii) to the extent constituting a Disposition, Restricted Payments permitted
under Section 6.5;

(ix) (A) non-exclusive licenses of patents, trademarks, copyrights, and other
Intellectual Property rights and (B) the abandonment, lapse or other disposition
of licenses, Intellectual Property or related rights that are no longer material
to the conduct of the business of the Credit Parties, their Subsidiaries or JV
Company as such business is operated and the license, lapse or abandonment of
such licenses, Intellectual Property or related rights does not materially
detract from any Credit Party’s value;

(x) leases or subleases of Real Property no longer used or no longer useful in
the conduct of the business of any Credit Party and other lease of Real Property
in the ordinary course of business;

(xi) sales of Inventory (as defined in the Pledge and Security Agreement) to
buyers in the ordinary course of business and/or the entering into of marketing
distribution, supply, off take, development, or like agreements, in each case,
relating to the sale of Inventory in the ordinary course of business and
containing standard or customary terms for such agreements (which terms may
include, without limitation, rights of first offer and/or exclusivity
arrangements);

 

65



--------------------------------------------------------------------------------

(xii) the abandonment by any Credit Party or any of its Subsidiaries of any
Property rights, franchises, licenses, that such Credit Party or Subsidiary
reasonably determines are not useful to its business or no longer commercially
desirable, including, without limitation, leasehold interests in Real Property
but excluding Intellectual Property;

(xiii) any Disposition of any Equity Interest of any Excluded Subsidiary or any
other Investment in any Excluded Subsidiary; provided that immediately after
giving effect to such Disposition, such Excluded Subsidiary shall continue to
constitute a Subsidiary of the applicable Credit Party;

(xiv) the granting of Liens permitted by Section 6.1;

(xv) any Casualty Event so long as the Net Cash Proceeds from such Casualty
Event are applied, invested or reinvested in accordance with Section 2.8(f)
hereof (to the extent required thereunder);

(xvi) any Sale Lease Transaction permitted under Section 6.10 hereof;

(xvii) the sale or issuance of Equity Interests of Borrower provided that the
Net Equity Proceeds therefrom are applied in accordance with Section 2.8(g)
hereof;

(xviii) Reserved;

(xix) the making of Investments permitted by Section 6.7 and the making of
Restricted Payments permitted by Section 6.5;

(xx) dispositions of assets in exchange or trade in for similarly valued assets
so long as the assets so received by the Credit Party or Subsidiary have a fair
market value that is reasonably equivalent or greater to the fair market value
of the assets so disposed by such Credit Party or Subsidiary and to the extent
that the assets subject to such disposition constituted Collateral, the assets
received in exchange or trade for such assets shall also constitute Collateral;

(xxi) the surrender or waiver of contractual rights or the settlement, release
or surrender of contract claims or tort claims, in each case, in the ordinary
course of business;

(xxii) any grant of an option to purchase, lease or acquire property to another
Person, so long as the Disposition resulting therefrom would otherwise be
permitted hereunder;

(xxiii) Reserved;

(xxiv) Reserved;

(xxv) the unwinding of any Hedge Contract(s) pursuant to its or their terms; and

 

66



--------------------------------------------------------------------------------

(xxvi) Dispositions of Property to the extent that (x) such Property is
exchanged for credit against the purchase price of similar replacement Property
that is promptly purchased or (y) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement Property (which replacement
Property is actually promptly purchased) provided that, in each case, if the
Property disposed of constituted Collateral, the replacement Property shall also
constitute Collateral.

(c) Notwithstanding Section 6.4(b) hereof, the Credit Parties shall not (nor
shall they permit their Subsidiaries (other than the Excluded Subsidiaries) to)
transfer, convey, sell, lease or license, exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of the Credit Parties’ business and/or Property.

For the avoidance of doubt, any Net Cash Proceeds from a Disposition of any
Credit Party’s Property shall be subject to the terms of Section 2.8(c).

Section 6.5 Restricted Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries (other than the Excluded Subsidiaries) to, make any
Restricted Payments except: (i) any Subsidiary of Borrower may pay cash
Dividends to the Borrower or any wholly owned Subsidiary of the Borrower,
(ii) if any Subsidiary of Borrower is not a wholly owned Subsidiary of Borrower,
such Subsidiary may pay cash Dividends to its shareholders generally so long as
the Borrower or its Subsidiary which owns the equity interest or interests in
the Subsidiary paying such Dividends receives at least its proportionate share
thereof (based upon its relative holdings of equity interests in the Subsidiary
paying such Dividends and taking into account the relative preferences, if any,
of the various classes of Equity Interests in such Subsidiary), (iii) regularly
scheduled interest payments and other payments are permitted, if permitted by
the applicable subordination agreement governing such Debt, (iv) Restricted
Payments paid with the Equity Interests issued by Borrower; (v) cash payments in
lieu of issuing fractional shares are permitted; (vi) Restricted Payments
required in connection with the exercise of warrants or the conversion of
convertible Debt are permitted to the extent that such conversion is for Equity
Interests of the Borrower (and, in each case, does not involve any cash payments
other than in regards to cash payments made in lieu of issuing fractional
shares); (vii) the making of any Restricted Payment (other than Restricted
Payments of the type referenced in clause (a)(x) of the definition of Restricted
Payments set forth herein) in exchange for, or out of the net cash proceeds of
the substantially concurrent sale (other than to a Subsidiary of the Borrower)
of, Capital Stock of the Borrower (other than Disqualified Stock) or from the
substantially concurrent contribution of common equity capital to the Borrower
are permitted; (viii) the redemption, defeasance, repurchase or other
acquisition or retirement of subordinated Debt of a Credit Party made in
exchange for, or out of the substantially concurrent sale of, new subordinated
Debt qualifying as a Permitted Refinancing (and otherwise permitted hereunder)
are permitted; (ix) payments on, or purchases, redemptions, defeasances or other
acquisitions of, Debt of the Borrower or any Guarantor that is contractually
subordinated to the Obligations, in each case, from the proceeds of a Permitted
Refinancing thereof (to the extent otherwise permitted hereunder) and (x) so
long as no Default or Event of Default shall have occurred and be continuing or
shall be caused thereby, the Borrower may repurchase, redeem or otherwise
acquire or retire for value any Equity Interests of the Borrower held by any
current or former officer, director, consultant or employee of the Borrower or
any of its Subsidiaries, or his or her estate, spouse, former spouse or family
member pursuant to any of the Borrower’s stock option agreements or similar
stock incentive plans.

 

67



--------------------------------------------------------------------------------

Section 6.6 Transactions with Affiliates. No Credit Party shall, nor shall it
permit any of its Subsidiaries (other than the Excluded Subsidiaries) to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of a Credit Party on terms that are less favorable
to the Credit Party or any of its Subsidiaries (other than the Excluded
Subsidiaries), than those that might be obtained at the time from a Person who
is not an Affiliate of a Credit Party; provided, the foregoing restriction shall
not apply to (a) any transaction between the Credit Parties; (b) customary fees
paid to, the reimbursement of all costs and expenses incurred by, and any
indemnity provided for the benefit of, members of the Board of Directors (or
similar governing body) of the Borrower and any other Credit Party;
(c) compensation or fees to, or the provision of benefits for officers,
consultants and former consultants, directors and employees of the Borrower and
the other Credit Parties entered into in the ordinary course of business;
(d) transactions or arrangements described in Schedule 6.6 or any renewals or
extensions of any such agreements (so long as such renewals or extensions are
not less favorable in any material respect to the Borrower or any of the other
Credit Parties); (e) Restricted Payments permitted to be made under Section 6.5;
(f) the agreements and other documents evidencing the rights offering (including
any backstop agreement related thereto) or any other agreements (including the
fees set forth therein) or other arrangements evidencing the issuance and/or
acquisition of the Company’s Equity Interests, in each case, a portion of the
proceeds of which are used to repay the Bridge Loans and/or to fund the
Contemplated Acquisition, (g) transactions with Subsidiaries (that are not
Credit Parties) and Affiliates, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement and in accordance
with industry practice; provided that (i) any payments, royalties, fees,
compensation (or agreements to pay) or other consideration from a Credit Party
to such Affiliates and Subsidiaries shall not be at a premium to the prevailing
market rates for the applicable goods or service and (ii) any payments,
royalties, fees, compensation or other consideration received by Credit Party
from such Affiliates and/or Subsidiaries shall not be at a discount to the then
prevailing rate for such goods or service; and (h) the issuances of Equity
Interests or other securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock option and stock ownership plans or similar employee benefit plans
approved by a majority of the Board of Directors of the Borrower or majority of
disinterested members of the Board of Directors or a compensation committee
appointed by the Board of Directors. With respect to all transactions to which
the restrictions in this Section 6.6 apply, in regards to any transaction or
series of transactions between an Affiliate of the Credit Parties and any Credit
Party, involving aggregate consideration in excess of $7,500,000, such
transaction or series of transactions shall require the approval of the Board of
Directors of the Borrower and evidence of such approval shall be delivered to
the Administrative Agent which shall be made available by Administrative Agent
to any Lender upon request.

Section 6.7 Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries (other than the Excluded Subsidiaries) to, make or permit to exist
any loans, advances, or capital contributions to, or make any investment in
(including, without limitation, the making of any Acquisition), or purchase or
commit to purchase any stock or other securities or evidences of Debt of or
interests in any Person or any joint venture, any Oil and Gas Properties or
activities related to Oil and Gas Properties (in each case, an “Investment”),
except any of the following Investments, in each case, solely to the extent that
such Investments are not made in or for the direct benefit of any Excluded
Subsidiary (other than the Investment referenced in Sections 6.7(u), 6.7(v)(ii)
and 6.7(w)):

 

68



--------------------------------------------------------------------------------

(a) Investments in cash and/or Liquid Investments;

(b) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;

(c) creation of any additional Subsidiaries in compliance with Section 6.15 and
the other provisions of this Section 6.7 (to the extent that any Investments are
being made in or with respect to such Subsidiary);

(d) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e) Investments consisting of any deferred portion of the sales price or
non-cash consideration received by any Credit Party in connection with any
Disposition permitted hereunder provided that such Investments are pledged as
Collateral hereunder (except to the extent consisting of Excluded Property);

(f) The JV Holding Sub’s nonrecourse guarantee of the obligations under the JV
Credit Agreement pursuant to the Parent Guaranty, in effect on the date
initially executed;

(g) Investments in the form of a capital contribution or loan to the JV Company
to the extent permitted in accordance with clause (II) of Section 2.8(c)(i)
hereof;

(h) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(i) Hedge Contracts to the extent permitted under Section 6.2 and Section 6.14;

(j) other Investments not to exceed $10,000,000 through the Stated Term Loan
Maturity Date;

(k) advances (including to trade creditors) made in connection with purchases of
goods or services in the ordinary course of business;

(l) Investments by one Credit Party or any Subsidiary of a Credit Party in a
Credit Party;

(m) Investments owned by any Credit Party or any of its Subsidiaries on the
Closing Date which are described on Schedule 6.7 attached to this Agreement;

(n) Guarantees constituting Debt permitted under Section 6.2 so long as the
guaranty is of Debt of a Credit Party permitted under Section 6.2;

 

69



--------------------------------------------------------------------------------

(o) deposits of cash made in the ordinary course of business to secure
performance of (i) operating leases of a Credit Party, and (ii) other
contractual obligations of a Credit Party that do not constitute Debt, in each
case, in the ordinary course of business;

(p) Investments in direct ownership interests in additional Oil and Gas
Properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements which are usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America; provided that if
requested by Requisite Lenders, such assets are pledged as Collateral pursuant
to Section 5.8;

(q) Permitted Acquisitions;

(r) earnest money deposits made in connection with any letter of intent or
purchase agreement in connection with an Investment otherwise permitted under
this Section 6.7 (and not otherwise prohibited hereunder);

(s) guarantees of leases (other than Capital Leases) or of other obligations, in
each case, of a Credit Party that do not constitute Debt, in each case, entered
into in the ordinary course of business;

(t) (i) normal and customary indemnities issued in the ordinary course of
business (including in connection with any Permitted Disposition) or
(ii) consisting of normal and customary indemnities issued in connection with
the issuance and sale of securities otherwise permitted hereunder;

(u) the Contemplated Acquisition provided that, (i) the Credit Parties have used
commercially reasonable efforts to obtain the consent of First Hawaiian Bank (in
regards to the pledge of the Equity Interests of Koko’oha Investments, Inc. to
Administrative Agent (for the benefit of the Secured Parties) to secure the
Obligations) before the Contemplated Acquisition is consummated and if such
consent is obtained, immediately following the consummation of the Contemplated
Acquisition, HPE grants a perfected first priority lien on all of its Equity
Interests in Koko’oha Investments, Inc. to Administrative Agent (for the benefit
of the Secured Parties) to secure the Obligations, and (ii), immediately after
the consummation of the Contemplated Acquisition, the Credit Parties shall
deliver to the Administrative Agent and the Lenders a copy of the fully executed
Negative Pledge Agreement;

(v) Investments made with (i) the Equity Interests issued by Borrower or
(ii) the Net Equity Proceeds from the issuance of Equity Interests by Borrower;
and

(w) cash Investments in Hawaii Pacific Energy LLC and/or Texadian Energy, Inc.
to the extent that Hawaii Pacific Energy LLC and/or Texadian Energy, Inc. use
the proceeds of such Investments for working capital, acquisitions and/or
general corporate purposes.

Section 6.8 Gas Imbalances, Take-or-Pay or Other Prepayments. No Credit Party
shall allow gas imbalances, take-or-pay or other prepayments with respect to the
Oil and Gas Properties of such Credit Party which would require such Credit
Party to deliver its Hydrocarbons produced on a monthly basis from such Oil and
Gas Properties at some future time without then or thereafter receiving full
payment therefor other than that which do not result in such Credit Party having
net aggregate liability in excess of $100,000.

 

70



--------------------------------------------------------------------------------

Section 6.9 Compliance with ERISA. Except as would not reasonably be expected to
result in a Material Adverse Change, no Credit Party, nor any of its
Subsidiaries or any member of a Controlled Group shall be party, or otherwise
subject, to a Plan or Multiemployer Plan. Without limitation to the foregoing,
in any event, no Credit Party shall, or shall it permit any of its Subsidiaries
to, directly or indirectly, (a) engage in any transaction in connection with
which Borrower or any Controlled Group member could be subjected to either a
civil penalty assessed pursuant to Section 502(c), (i) of ERISA or a tax imposed
by Chapter 43 of Subtitle D of the Code with respect to any Plan; (b) terminate
any Plan in a manner, or take any other action with respect to any Plan, which
could result in any liability to Borrower or any Controlled Group member to the
PBGC; (c) fail to make full payment when due of all amounts which, under the
provisions of any Plan, agreement relating thereto or applicable law, Borrower
or any Controlled Group member is required to pay as contributions thereto;
(d) fail to satisfy the minimum funding standards within the meaning of Sections
412 and 430 of the Code or Sections 302 and 303 of ERISA; (e) permit the
actuarial present value of the benefit liabilities (based on reasonable
assumptions used to fund such Plan for purposes of Sections 412 and 430 of the
Code) under any Plan maintained by Borrower or any Controlled Group member which
is regulated under Title IV of ERISA to exceed the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities; (f) acquire a 90% or greater
interest in any Person if such Person sponsors, maintains or contributes to, or
at any time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (1) any Multiemployer Plan, or (2) any other Plan
that is subject to Title IV of ERISA, and in either case, the actuarial present
value of the benefit liabilities under such Plan exceeds the current value of
the assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities, and the withdrawal
liability, if assessed, could reasonably be expected to result in a Material
Adverse Change; (g) incur a liability to or on account of a Plan under Sections
515, 4062, 4063, 4064, 4201 or 4204 of ERISA; (h) amend a Plan in contravention
of Section 206(g) of ERISA; or (i) permit to exist any occurrence of any
“Reportable Event” (as defined in Section 4043 of ERISA, and other than a
“Reportable Event” not subject to the provision for 30-day notice to the PBGC or
with respect to which the notice requirement is waived under applicable
regulations), or any other event or condition, which presents a material risk of
such a termination by the PBGC of any Plan, and in each case in clauses
(a) through (i) above, to the extent such event or condition, together with all
other such events or conditions, if any, would reasonably be expected to result
in a Material Adverse Change.

Section 6.10 Sale-and-Leaseback. No Credit Party shall, nor shall it permit any
of its Subsidiaries (other than Excluded Subsidiaries with the exception of,
upon the consummation of the Contemplated Acquisition, Koko’oha Investments,
Inc. and its Subsidiaries) to, sell or transfer to a Person any Property,
whether now owned or hereafter acquired, if at the time or thereafter, such
Credit Party or Subsidiary shall lease as lessee such Property or any part
thereof or other Property which such Credit Party or Subsidiary intends to use
for substantially the same purpose as the Property sold or transferred provided
that, upon the consummation of the Contemplated Acquisition, Koko’oha
Investments, Inc. and its Subsidiaries may enter into Sale-Leaseback
Transactions to the extent that the aggregate principal amount of such Sale
Lease Transactions do not exceed, at any time, an amount equal to (x) $50.0
million minus (y) the Debt permitted (and then outstanding) under Section 6.2(r)
hereof.

 

71



--------------------------------------------------------------------------------

Section 6.11 Change of Business; Accounting Change. No Credit Party shall, nor
shall the Credit Parties permit any of their Subsidiaries (other than the
Excluded Subsidiaries) to, make any material change in the character of its
business that it is engaged in immediately prior to the Closing Date (which such
business shall include, without limitation, the business of an independent oil
and gas exploration and production company and any business that is similar,
complementary or reasonably related to or is a reasonable extension thereof)
(such business, the “Permitted Business”), nor will any Credit Party operate any
business in any jurisdiction other than the United States. No Credit Party shall
make a change in the method of accounting employed in the preparation of the
financial statements referred to in Section 5.6 or change its fiscal year end
unless required to conform to GAAP or Approved in writing by the Requisite
Lenders.

Section 6.12 Organizational Documents, Other Documents. No Credit Party shall,

(a) amend, supplement, modify or restate its Organizational Documents if such
amendment, supplement, modification or restatement could, individually or in the
aggregate, reasonably be expected to be materially adverse to the interests of
the Lenders (including, without limitation, electing to treat any pledged Equity
Interests as a “security” under Section 8-103 of the UCC) provided, however, it
is understood and agreed that amendments to the number of authorized shares to
increase the number of authorized shares issuable (including the shares issuable
under any equity incentive plan) shall not be deemed to be adverse to the
Lenders, or

(b) amend or modify, or permit the amendment or modification of, any provision
of any Debt that is subordinated to the Obligations in any manner that is
adverse in any material respect to the interests of the Lenders as determined by
the Requisite Lenders in their sole discretion unless such amendment,
modification or change is permitted at such time under the applicable
subordination agreement.

(c) consent or vote in favor of, or permit the amendment or modification of, any
provision of the JV Company Organizational Documents or the JV Company Credit
Facility Documents in any manner that is adverse in any material respect to the
interests of the Lenders as determined by the Requisite Bridge Lenders and
Requisite Term Lenders in their sole discretion, including without limitation,
any amendment or modification that would (i) cease to require the vote of 100%
of the JV Company’s Board of Directors, (ii) change the non-recourse nature of
the Parent Guaranty or confer additional rights on the JV Company Credit
Facility Agent or JV Company Credit Facility Lenders against the Borrower, the
JV Holding Sub, any other Credit Party or any of their assets, (iii) reduce the
JV Holding Sub’s percentage ownership interest in the JV Company or its right to
vote on certain material matters without the JV Holding Sub’s consent, or
(iv) permit the JV Company to increase the amount of loans which can be
outstanding under the JV Credit Agreement, or incur any other additional Debt,
or grant Liens on any of the JV Company’s assets as security for Debt of the JV
Company (other than in respect of the JV Company Credit Facility and Debt
permitted to be incurred thereunder without regard to any amendment which may be
made subsequent to August 31, 2012).

 

72



--------------------------------------------------------------------------------

(d) Reserved.

Section 6.13 Use of Proceeds. No Credit Party will permit the proceeds of the
Loans (or any portion thereof) to be used for any purpose other than those
permitted by Section 5.9. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, engage in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U). No
Credit Party nor any Person acting on behalf of such Credit Party has taken or
shall take, nor permit any of the Credit Parties to take any action which might
cause any of the Loan Documents to violate Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect, including without limitation, the use of the proceeds of the Loans to
purchase or carry any margin stock in violation of Regulation T, U or X.

Section 6.14 Hedging. Other than the Hedge Contracts as set forth on Schedule
4.19 or permitted under Section 6.2(d), no Credit Party shall purchase, assume,
or hold a speculative position in any commodities market or futures market, or
enter into any Hedge Contract or similar hedge arrangement for speculative
purposes.

Section 6.15 Additional Subsidiaries. All Domestic Subsidiaries of the Credit
Parties (other than the Excluded Subsidiaries) shall become Guarantors hereunder
in accordance with this Section 6.15. No Credit Party shall create or acquire
any Foreign Subsidiaries without the consent of the Requisite Lenders. Credit
Parties shall be permitted to maintain, create or acquire Domestic Subsidiaries
provided that (a) creating or acquiring such Subsidiary is not otherwise
prohibited hereunder, (b) promptly (and, in any event within thirty (30) days
after such Person becomes a Domestic Subsidiary or is no longer an Excluded
Subsidiary), such Subsidiary (other than an Excluded Subsidiary) delivers to
Administrative Agent (for the benefit of the Secured Parties), certificates, if
any, representing all of the Equity Interests of such Subsidiary that are owned
by any Credit Party, together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the relevant Credit Party, and all intercompany notes owing from such
Subsidiary (other than Excluded Subsidiary) to any Credit Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Credit Party, (c) promptly (and, in any event within thirty
(30) days after such Person becomes a Subsidiary or is no longer an Excluded
Subsidiary), such Subsidiary (other than an Excluded Subsidiary) executes and
delivers to Administrative Agent (with a copy to each Lender), a joinder to this
Agreement as a Guarantor for all purposes hereunder, a joinder to the Pledge and
Security Agreement, in form and substance satisfactory to the Administrative
Agent, Requisite Term Lenders and Requisite Bridge Lenders and a Mortgage, in
each case, solely with respect to Property constituting Collateral, and such
other Security Instruments as the Requisite Term Lenders and/or Requisite Bridge
Lenders may reasonably request, (d) promptly (and, in any event within thirty
(30) days after such Person becomes a Subsidiary or is no longer an Excluded
Subsidiary), to the extent not already created and/or perfected, to take all
actions reasonably necessary or advisable in the opinion of the Requisite Term
Lenders and/or Requisite Bridge Lenders to cause the Lien in the Collateral
created by the applicable Security Instrument to be duly perfected to the extent
required by such agreement in accordance with all applicable Legal Requirements,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Requisite Term Lenders and/or Requisite Bridge
Lenders and (e) Borrower or the applicable Credit Party delivers to the
Administrative Agent (with a copy to each Lender) any certificates, opinions of
counsel, title opinions or other documents as the Requisite Term Lenders and/or
Requisite Bridge Lenders may reasonably request; provided that, in any event,
(i) no Domestic Subsidiary may be created or acquired if a Default has occurred
and is continuing before, or a Default would arise after, giving effect to the
creation or acquisition of such Subsidiary and (ii) nothing in this Section 6.15
shall prohibit or otherwise restrict the right of the Excluded Subsidiaries to
form and/or acquire Subsidiaries.

 

73



--------------------------------------------------------------------------------

Section 6.16 Schedules. Any modifications or supplements to the Schedules after
the date hereof shall not cure (or constitute a waiver of) any Events of Default
that would otherwise arise as a result of the items disclosed in such
modifications or supplements.

Section 6.17 Anti-Terrorism; Anti Money Laundering. No Credit Party shall, nor
shall it permit any of its Subsidiaries to:

(a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described in Section 6.18, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Credit Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Credit Parties’ compliance with this Section 6.17).

(b) Cause or permit any of the funds of such Credit Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of law.

Section 6.18 Embargoed Person. No Credit Party shall, nor shall it permit any of
its Subsidiaries to cause or permit (a) any of the funds or properties of the
Credit Parties that are used to repay the Loans (or any portion thereof) to
constitute property of, or be beneficially owned directly or indirectly by, any
Person subject to sanctions or trade restrictions under United States law
(“Embargoed Person” or “Embargoed Persons”) that is identified on the “List of
Specially Designated Nationals and Blocked Persons” (the “SDN List”) maintained
by OFAC and/or on any other similar list (“Other List”) maintained by OFAC
pursuant to any authorizing statute including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any executive order or
regulation promulgated thereunder with the result that the investment in the
Credit Parties (whether directly or indirectly) is prohibited by law, or the
Loans made by the Lenders would be in violation of law, the executive order, any
related enabling legislation or any other similar executive orders
(collectively, “Executive Orders”), or (2) any Embargoed Person to have any
direct or indirect interest, of any nature whatsoever in the Credit Parties,
with the result that the investment in the Credit Parties (whether directly or
indirectly) is prohibited by law or the Loans are in violation of law.

 

74



--------------------------------------------------------------------------------

Section 6.19 Optional Prepayments of Debt. No Credit Party shall optionally
prepay, redeem, purchase, defease or otherwise optionally satisfy prior to the
scheduled maturity thereof in any manner any Debt (other than Restricted
Payments, which shall be subject to Section 6.5), except (a) the prepayment of
the Loans in accordance with the terms of this Agreement, (b) regularly
scheduled or required or mandatory repayments, redemptions, conversions or
prepayments of any Debt that is permitted under Section 6.2, and (c) prepayments
with proceeds of any Permitted Refinancing permitted under Section 6.2 hereof.

Section 6.20 Negative Pledge.

(a) Borrower shall not permit HPE to grant, create, assume, incur, or suffer to
exist any Lien (other than, to the extent constituting a Lien, any restrictions
solely related to change of control set forth in any agreements or instruments
evidencing any Debt of Koko’oha Investments, Inc. and/or any of its
Subsidiaries) on or in respect of any of the Equity Interests issued by Koko’oha
Investments, Inc. Within fourteen (14) days after the Contemplated Acquisition
is consummated Borrower shall cause HPE to provide the Administrative Agent and
the Lenders with evidence satisfactory to Requisite Term Lenders and Requisite
Bridge Lenders that such restrictions on transfer or pledge of the Equity
Interest of Koko’oha Investments, Inc. have been noted on any stock certificates
issued by Koko’oha Investments, Inc. The Borrower agrees that it shall not
permit HPE to permit Koko’oha Investments, Inc. to issue any additional or
replacement stock certificates or process the transfer of any stock certificates
of Koko’oha Investments, Inc., in each case, without noting such restrictions on
transfer or pledge thereon. In addition, the Borrower agrees to provide the
Administrative Agent and the Lenders with evidence satisfactory to the Requisite
Term Lenders and Requisite Bridge Lenders that such restrictions on transfer or
pledge of such Equity Interests have been noted on the records of Koko’oha
Investments, Inc. which relate to the Equity Interests of Koko’oha Investments,
Inc. Immediately upon the consummation of the Contemplated Acquisition, the
Credit Parties shall cause HPE and Koko’oha Investments, Inc. to execute and
deliver to the Administrative Agent and the Lenders the Negative Pledge
Agreement, in the form of Exhibit F-2 attached hereto.

(b) Notwithstanding any other provisions set forth herein, Borrower shall not
grant, create, assume, incur, or suffer to exist any Lien on or in respect of
any of the Equity Interests issued by Par Point Arguello LLC other than the Lien
of Administrative Agent for the benefit of the Secured Parties. Notwithstanding
any other provisions set forth herein, Par Point Arguello LLC shall not grant,
create, assume, incur, or suffer to exist any Lien on or in respect of any of
the Property subject to the mortgage(s) granted by Par Point Arguello LLC in
connection with the Existing Credit Agreement other than (x) the Lien (and/or
mortgage(s)) of Administrative Agent for the benefit of the Secured Parties and
(y) any easements, rights-of-way, restrictions, and other similar encumbrances
and minor defects in the chain of title that are customarily accepted in the oil
and gas financing industry, none of which materially interfere with the ordinary
conduct of the business of Par Point Arguello LLC or materially detract from the
value or use of the Property to which they apply. Borrower shall provide the
Administrative Agent and the Lenders with evidence satisfactory to Requisite
Term Lenders and Requisite Bridge Lenders that such restrictions on transfer or
pledge of the Equity Interest of Par Point Arguello LLC have been noted on the
membership interest certificates issued by Par Point Arguello LLC (within ten
(10) days after such membership interest certificates are issued). The Borrower
agrees that it shall not permit Par Point Arguello LLC to issue any additional
or replacement membership interests or process the transfer of any membership
interest certificates of Par Point Arguello LLC, in each case, without noting
such restrictions on transfer or pledge thereon. Par Point Arguello LLC agrees
that it shall not issue any additional or replacement membership interests or
process the transfer of any membership interest certificates of Par Point
Arguello LLC, in each case, without noting such restrictions on transfer or
pledge thereon. In addition, the Borrower and Par Point Arguello LLC agrees to
provide the Administrative Agent and the Lenders with evidence satisfactory to
the Requisite Term Lenders and Requisite Bridge Lenders that such restrictions
on transfer or pledge of such Equity Interests have been noted on the records of
Par Point Arguello LLC which relate to the Equity Interests of Par Point
Arguello LLC.

 

75



--------------------------------------------------------------------------------

Section 6.21 Deposit Accounts. No Credit Party shall open or maintain any
Deposit Accounts except for:

(a) Deposit Accounts set forth on Schedule 6.21, and

(b) Deposit Accounts opened after the date hereof which (i) are subject to
account control agreements reasonably acceptable in form and substance to the
Administrative Agent and the Requisite Lenders or (ii) constitute an Excluded
Deposit/Securities Accounts (as defined in the Pledge and Security Agreement).

Section 6.22 Reserved.

Section 6.23 Limitation on Certain Restrictions on Subsidiaries. No Credit Party
(a) shall, nor shall it permit any of its Subsidiaries (other than any Excluded
Subsidiary) to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Subsidiary (other than an Excluded Subsidiary) to (i) pay dividends or make any
other distributions on its Equity Interests or any other interest or
participation in its profits owned by the Borrower or any of its Subsidiaries,
or pay any Debt owed to the Borrower or any Subsidiary, (ii) make loans or
advances to the Borrower or any of its Subsidiaries or (iii) transfer any of its
properties to Borrower or any Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (A) applicable law; (B) this
Agreement, the other Loan Documents or the JV Credit Agreement; (C) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest; (D) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business; (E) any holder of a
Lien permitted by Section 6.1 restricting the transfer of the property subject
thereto; (F) customary restrictions and conditions contained in any agreement
relating to the sale of any Property permitted under Section 6.4 pending the
consummation of such sale, (G) contractual arrangements or covenants described
on Schedule 6.3 hereto and, in the case that such arrangements or covenants are
in regards to Debt, any Permitted Refinancing thereof (to the extent permitted
under Section 6.2 hereof) and in the case of arrangements or covenants that do
not involve Debt, any agreement evidencing any renewal or extension thereof to
the extent permitted hereunder, (H) such restrictions that are binding on a
Credit Party or any Subsidiary of a Credit Party at the time such Credit Party
or Subsidiary first becomes a Subsidiary, so long as such contractual
obligations were not entered into in contemplation of the acquisition whereby
such Subsidiary was acquired and so long as such restrictions only apply to such
Credit Party or such Subsidiary, (I) customary provisions in joint

 

76



--------------------------------------------------------------------------------

venture agreements and other similar agreements or written arrangements
applicable to such joint ventures, in each case, to the extent that such joint
ventures are permitted hereunder, (J) customary restrictions on leases,
subleases, licenses, sublicenses, asset sale or similar agreements, including
with respect to Intellectual Property and other similar agreements, in each
case, to the extent leases, subleases, licenses, sublicenses, asset sale or
similar agreements are permitted under this Agreement and so long as such
restrictions relate solely to the assets subject thereto, (K) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of any Credit Party or any Subsidiary of a Credit Party,
(L) arising in connection with cash deposits or other deposits permitted under
Section 6.1 to the extent that such restriction shall only be in regards to such
deposit(s), (M) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (N) Reserved, or (O) Reserved
and (b) shall directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of the
JV Company to (i) pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by the
Borrower or any of its Subsidiaries, or pay any Debt owed to the Borrower or any
Subsidiary, (ii) make loans or advances to the Borrower or any of its
Subsidiaries or (iii) transfer any of its properties to Borrower or any
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (A) applicable law and (B) this Agreement or the other Loan Documents.

Section 6.24 JV Holding Sub. Notwithstanding anything herein to the contrary
herein, JV Holding Sub shall not, and no Credit Party shall permit JV Holding
Sub to incur any Debt for borrowed money or engage in any business activity
and/or own any Property other than (A) direct or indirect ownership of the JV
Interests and any distributions or property received by JV Holding Sub on
account thereof or in connection therewith (including, without limitation,
“Permitted Tax Distributions” and Economic Interest Agreement Payments” (each as
defined in the JV Credit Agreement)), (B) the Obligations and its non-recourse
guaranty of the JV Company Credit Facility Obligations pursuant to the Parent
Guaranty, and granting Liens in its Property to secure its obligations
thereunder, (C) activities and contractual rights incidental to maintenance of
its limited liability company existence and administration, including the
preparation and audit of financial statements, the preparation of Returns, the
procurement of insurance, the hosting of board and manager (or equivalent)
meetings and the retention of accountants, lawyers, financial advisors and other
appropriate professionals in connection with the foregoing (“LLC
Administration”), (D) ownership of cash and cash equivalents solely to the
extent necessary to pay Taxes then due and owing, and the costs and expenses of
LLC Administration, and (E) paying Dividends to, and making investments in, the
Borrower.

Section 6.25 Negative Pledge. Notwithstanding the foregoing, the Borrower shall
not, and shall not permit any of its Subsidiaries to, grant, create, assume or
incur any Liens after the Closing Date, or suffer to exist any such Liens
granted, created, assumed or incurred after the Closing Date, in each case, on
or in respect of any of the Equity Interests issued by the Excluded Subsidiaries
(whether now owned or hereafter acquired) other than in connection with any
Permitted Refinancing of any Debt of the Excluded Subsidiaries existing on the
Closing Date.

 

77



--------------------------------------------------------------------------------

ARTICLE VII.

EVENTS OF DEFAULT; REMEDIES

Section 7.1 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Loan Document:

(a) Payment. Any Credit Party shall fail to pay within three (3) Business Days
after such payments become due any (i) principal payable hereunder or under any
Notes or (ii) other amounts (including, without limitation, interest, fees
(including without limitation, the fees and other amounts under Section 2.5
hereof), the Term Loan Exit Fee, the Bridge Loan Exit Fee, reimbursements, and
indemnifications) payable hereunder, under any Notes, or under any other Loan
Document;

(b) Representation and Warranties. Any representation or warranty made or deemed
to be made by any Credit Party (or any of their respective officers) in this
Agreement or in any other Loan Document, or by any Credit Party in connection
with this Agreement or any other Loan Document, shall prove to have been
incorrect in any material respect (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) when made or deemed to
be made;

(c) Covenant Breaches. Any Credit Party shall fail to perform or observe any
other term, agreement or covenant set forth in (i) this Agreement including, but
not limited to, those contained in Section 5.2, Section 5.3, Section 5.5,
Section 5.6, Section 5.9 or Article VI of this Agreement or (ii) any other Loan
Documents;

(d) Cross Defaults. (i) Any Credit Party shall fail to pay any principal of or
premium or interest on its Debt that is outstanding in a principal amount of at
least $1,000,000 when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to
Debt (including, without limitation, any event of default, termination event or
additional termination event under any Hedge Contract) that is outstanding in a
principal amount (or termination payment amount or similar amount) of at least
$1,000,000, and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt, (iii) any such Debt in a principal amount of at least $1,000,000
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled, required prepayment or mandatory prepayment other than
a mandatory prepayment of all or substantially all of such Debt), prior to the
stated maturity thereof; provided that, for purposes of this Section 7.1(d), the
“principal amount” of the obligations in respect of any Hedging Contracts at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Hedging Contracts were
terminated at such time, (iv) the occurrence of an event of default under the JV
Company Credit Facility Documents provided, however, that if all events of
default under the JV Company Credit Facility Documents are cured or waived, any
Event of Default arising under this Section 7.1(d)(iv) solely as a result of the
occurrence such events of default shall be deemed to have been cured or waived,
as applicable, (v) the occurrence of an event of default under the Texadian
Trade Facility, provided, however, that if all events of default under the
Texadian Trade Facility are cured or waived, any Event of Default arising under
this Section 7.1(d)(v) solely as a result of the occurrence of such events of
default shall be deemed to have been cured or waived, as applicable, (vi) the
occurrence of an event of default under the ABL Credit Agreement, provided,
however, that if all events of default under the ABL Credit Agreement are cured
or waived, any Event of Default arising under this Section 7.1(d)(vi) solely as
a result of the occurrence of such events of default shall be deemed to have
been cured or waived, as applicable, (vii) the occurrence of an event of default
under the Framework Agreement, provided, however, that if all events of default
under the Framework Agreement are cured or waived, any Event of Default arising
under this Section 7.1(d)(vii) solely as a result of the occurrence of such
events of default shall be deemed to have been cured or waived, as applicable;
and (viii) the occurrence of an event of default under the Bank of Hawaii Credit
Agreement, provided, however, that if all events of default under the Bank of
Hawaii Credit Agreement are cured or waived, any Event of Default arising under
this Section 7.1(d)(viii) solely as a result of the occurrence of such events of
default shall be deemed to have been cured or waived, as applicable;

 

78



--------------------------------------------------------------------------------

(e) Insolvency. (i) (a) Any Credit Party shall become unable or shall admit in
writing its inability or shall fail generally to pay its debts as such debts
become due, or shall make a general assignment for the benefit of creditors; or
(b) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any Credit Party
and is not released, vacated or fully bonded within sixty (60) days after its
issue or levy; or (ii) any proceeding shall be instituted by or against any
Credit Party seeking to adjudicate it as bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Debtor Relief
Law, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its Property and, in the case of any such proceeding
instituted against any Credit Party either such proceeding shall remain
undismissed or unstayed for a period of sixty (60) days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against any Credit Party or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
Property) shall occur; or any Credit Party shall take any corporate action to
authorize any of the actions set forth above in this paragraph (e);

(f) Judgments. Any judgment, order or decree for the payment of money in excess
of $1,000,000 (to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
rendered against any Credit Party or JV Company and either (i) such order or
judgment shall remain unsatisfied, un-discharged, un-vacated or un-bonded for
thirty (30) days, (ii) enforcement proceedings shall have been commenced by any
creditor upon such judgment or order or (iii) there shall be any period of
thirty (30) consecutive days during which a stay of enforcement of such judgment
or order, by reason of a pending appeal or otherwise, shall not be in effect;

(g) Termination Events. Any Termination Event with respect to a Plan shall have
occurred, and, thirty (30) days after notice thereof shall have been given to
Borrower by Administrative Agent (at the direction of the Requisite Lenders
(provided that if no Bridge Loan is then outstanding, Administrative Agent shall
only so act at the direction of the Requisite Term Lenders)), (i) such
Termination Event shall not have been corrected and (ii) the then present value
of such Plan’s vested benefits exceeds the then current value of assets
accumulated in such Plan by more than an amount that would be reasonably likely
to result in a Material Adverse Change (or in the case of a Termination Event
involving the withdrawal of a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA), the withdrawing employer’s proportionate share of
such excess shall exceed such amount);

 

79



--------------------------------------------------------------------------------

(h) Plan Withdrawals. Borrower or any member of the Controlled Group as employer
under a Multiemployer Plan shall have made a complete or partial withdrawal from
such Multiemployer Plan and the plan sponsor of such Multiemployer Plan shall
have notified such withdrawing employer that such employer has incurred a
withdrawal liability in an annual amount that would be reasonably likely to
result in a Material Adverse Change;

(i) Change in Control. A Change in Control shall have occurred;

(j) Loan Documents. Any material provision of any Loan Document shall for any
reason cease to be valid and binding on any Credit Party or any such Credit
Party shall so state in writing;

(k) Security Instruments. (i) Reserved, or (ii) any Security Instrument shall at
any time and for any reason cease to create the Lien on the Property purported
to be subject to such Lien in accordance with the terms of such agreement, or
cease to be in full force and effect, or shall be contested by any Credit Party
or any of its Subsidiaries, except in each case as a result of a Disposition of
Collateral in a transaction permitted under this Agreement or as a result of any
action or failure to act on the part of the Administrative Agent when the
Administrative Agent was expressly required to so act under the Loan Documents;

(l) Insolvency of JV Company. (i) (a) The JV Company shall become unable or
shall admit in writing its inability or shall fail generally to pay its debts as
such debts become due, or shall make a general assignment for the benefit of
creditors; or (b) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the Property of
the JV Company and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; (ii) any proceeding shall be instituted by or
against the JV Company seeking to adjudicate it as bankrupt or insolvent, or
seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to any Debtor Relief Law, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its Property and, in the case of any such
proceeding instituted against the JV Company either such proceeding shall remain
undismissed or unstayed for a period of sixty (60) days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against the JV Company or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
Property) shall occur; or the JV Company shall take any corporate action to
authorize any of the actions set forth above in this paragraph (l);

 

80



--------------------------------------------------------------------------------

(m) Insolvency of HPE. (i) (a) HPE or any of its Subsidiaries shall become
unable or shall admit in writing its inability or shall fail generally to pay
its debts as such debts become due, or shall make a general assignment for the
benefit of creditors; or (b) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
Property of HPE or any of its Subsidiaries and is not released, vacated or fully
bonded within sixty (60) days after its issue or levy; (ii) any proceeding shall
be instituted by or against HPE or any of its Subsidiaries seeking to adjudicate
it as bankrupt or insolvent, or seeking dissolution, liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to any Debtor Relief Law, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
Property and, in the case of any such proceeding instituted against HPE or any
of its Subsidiaries, either such proceeding shall remain undismissed or unstayed
for a period of sixty (60) days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against HPE or
any of its Subsidiaries or the appointment of a receiver, trustee, custodian or
other similar official for any of them or for any substantial part of their
Property) shall occur; or HPE or any of its Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
paragraph (m);

(n) Casualty. Loss, theft, damage or destruction of any portion of the
Collateral that is the subject of any Security Instrument and not fully covered
by insurance (except for deductibles and allowing for the depreciated value of
such Collateral) shall have occurred unless such loss, theft, damage or
destruction could not reasonably be expected to cause a Material Adverse Change;

(o) Injunction. If Credit Parties are enjoined, restrained, or in any way
prevented by court order from continuing to conduct all or any material part of
their business affairs for more than fourteen (14) days;

(p) Levy. If a notice of levy with respect to a Lien or assessment, in each
case, other than a Permitted Lien, is filed or recorded by the United States, or
any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, in each case, on account of an obligation in
excess of $1,000,000 and with respect to in excess of $1,000,000 of the
Collateral and not removed within twenty (20) days before the United States, or
any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency is entitled to seize such Collateral pursuant
to such levy;

(q) Negative Pledge. If HPE or Koko’oha Investments, Inc. shall fail to perform
or observe any term, agreement or covenant set forth in the Negative Pledge
Agreement (if and when executed);

(r) Guarantee. If the obligation of any Guarantor under Article IX is materially
impaired or terminated by operation of law or by any Guarantor thereunder other
than as a result of a release of a Guarantor permitted under this Agreement;

(s) Guarantor. The termination or attempted termination by any Guarantor of its
Guarantee other than as a result of a release of a Guarantor permitted under
this Agreement; or

 

81



--------------------------------------------------------------------------------

(t) Insolvency of Texadian. (i) (a) Texadian or any of its Subsidiaries shall
become unable or shall admit in writing its inability or shall fail generally to
pay its debts as such debts become due, or shall make a general assignment for
the benefit of creditors; or (b) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
Property of Texadian or any of its Subsidiaries and is not released, vacated or
fully bonded within sixty (60) days after its issue or levy; (ii) any proceeding
shall be instituted by or against Texadian or any of its Subsidiaries seeking to
adjudicate it as bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to any Debtor Relief Law,
or seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its Property and, in the case of any such proceeding instituted against
Texadian or any of its Subsidiaries, either such proceeding shall remain
undismissed or unstayed for a period of sixty (60) days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against Texadian or any of its Subsidiaries or the appointment of a
receiver, trustee, custodian or other similar official for any of them or for
any substantial part of their Property) shall occur; or Texadian or any of its
Subsidiaries shall take any corporate action to authorize any of the actions set
forth above in this paragraph (t);

provided that (A) the events described in Sections 7.1(c) (except for a default
under Sections 5.2, 5.3, 5.5, 5.6, 5.8 and 5.9 and Article VI of this Agreement)
and (n) above will constitute an Event of Default only if the event described is
not remedied by the applicable Credit Party within thirty (30) days after the
Default Notice Date, (B) defaults under Sections 5.2, 5.5, 5.6 and 5.8 and
Article VI of this Agreement will constitute an Event of Default only if the
event described is not remedied by the applicable Credit Party within five
(5) days after the Default Notice Date, and (C) defaults under Sections 5.3 and
5.9 of this Agreement and defaults under Schedule 5.19, in each case, will
constitute an Event of Default only if the event described is not remedied by
the applicable Credit Party within one (1) day after the Default Notice Date.
For purposes of this section, “Default Notice Date” shall mean the earlier of
(i) any officer of Borrower (or, in the case of any Credit Party, any officer of
that Credit Party) becoming aware of the occurrence of the event and
(ii) Borrower’s receipt of a notice from Administrative Agent (at the direction
of the Requisite Lenders (provided that if no Bridge Loan is then outstanding,
Administrative Agent shall only so act at the direction of the Requisite Term
Lenders)) on behalf of Lenders notifying the Borrower of the occurrence of such
event.

Section 7.2 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to Section 7.1(e)) shall have occurred and be
continuing, then, and in any such event,

(a) Administrative Agent (i) shall, at the direction of the Requisite Bridge
Lenders, by notice to Borrower, declare the obligation of each Bridge Lender to
make the Bridge Loan hereunder (and all Bridge Loan Commitments) to be
terminated, whereupon the same shall forthwith terminate and (ii) shall, at the
direction of the Requisite Lenders (provided that if no Bridge Loan is then
outstanding, Administrative Agent shall only so act at the direction of the
Requisite Term Lenders), by notice to Borrower, declare all principal, interest,
fees, reimbursements, indemnifications, and all other Obligations payable under
this Agreement, any Notes, and the other Loan Documents to be forthwith due and
payable, whereupon all such amounts (including without limitation the Term Loan
Exit Fee and Bridge Loan Exit Fee, as applicable) shall become and be forthwith
due and payable in full, in each case, without notice of intent to demand,
demand, presentment for payment, notice of nonpayment, protest, notice of
protest, grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
each Credit Party

 

82



--------------------------------------------------------------------------------

(b) Upon the occurrence of an Event of Default, the Term Lenders may, but shall
not be obligated, to fund any additional New Term Loans;

(c) Administrative Agent shall, at the direction of the Requisite Lenders
(provided that if no Bridge Loan is then outstanding, Administrative Agent shall
only so act at the direction of the Requisite Term Lenders), proceed to enforce
its rights and remedies hereunder, under the Security Instruments, the
Guarantees, and any other Loan Documents for the ratable benefit of the Secured
Parties by appropriate proceedings.

Section 7.3 Automatic Acceleration of Maturity. If any Event of Default pursuant
to Section 7.1(e) shall occur,

(a) (i) the obligation of the Lenders to make their respective Loans hereunder
(and all Commitments) shall automatically terminate, and (ii) all principal,
interest, fees, reimbursements, indemnifications, and all other Obligations
payable under this Agreement (including without limitation the Term Loan Exit
Fee and Bridge Loan Exit Fee, as applicable), any Notes, and the other Loan
Documents shall become and be forthwith due and payable in full, without notice
of intent to demand, demand, presentment for payment, notice of nonpayment,
protest, notice of protest, grace, notice of dishonor, notice of intent to
accelerate, notice of acceleration, and all other notices, all of which are
hereby expressly waived by each Credit Party;

(b) Administrative Agent shall, at the direction of the Requisite Lenders
(provided that if no Bridge Loan is then outstanding, Administrative Agent shall
only so act at the direction of the Requisite Term Lenders), proceed to enforce
its rights and remedies hereunder, under the Security Instruments, the
Guarantees, and any other Loan Document for the ratable benefit of the Secured
Parties by appropriate proceedings.

Section 7.4 Right of Set off. Upon the occurrence and during the continuance of
any Event of Default, Administrative Agent and each Lender is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by Administrative Agent or such Lender to or for the credit or the account of
any Credit Party against any and all of the Obligations, irrespective of whether
or not Administrative Agent or such Lender shall have made any demand under this
Agreement, any Notes, or such other Loan Documents, and although such
Obligations may be unmatured or may be due to another Lender or the
Administrative Agent. Administrative Agent and each Lender agrees to promptly
notify Borrower after any such set off and application made by Administrative
Agent or such Lender, provided that the failure to give such notice shall not
affect the validity of such set off and application. The rights of
Administrative Agent and each Lender under this Section 7.4 are in addition to
any other rights and remedies (including, without limitation, other rights of
set off) that Administrative Agent or such Lender may have.

 

83



--------------------------------------------------------------------------------

Section 7.5 Non-exclusivity of Remedies. No remedy conferred upon Administrative
Agent and Lenders is intended to be exclusive of any other remedy, and each
remedy shall be cumulative of all other remedies existing by contract, at law,
in equity, by statute or otherwise.

Section 7.6 Application of Proceeds. Notwithstanding any other provisions set
forth herein, from and during the continuance of any Event of Default, any
monies or Property actually received by Administrative Agent or any other
Secured Party pursuant to this Agreement or any other Loan Document, the
exercise of any rights or remedies under any Security Instrument or any other
agreement with any Credit Party which secures any of the Obligations, shall be
applied in the following order:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith and all other amounts for which the Administrative Agent
is entitled to indemnification pursuant to the provisions of any Loan Document,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith
to which the Secured Parties are entitled to reimbursement pursuant to the terms
of any Loan Documents, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the payment in full in cash, pro rata, of interest and other
amounts constituting Obligations (other than principal) and any fees, premiums
and any interest accrued thereon, in each case equally and ratably in accordance
with the respective amounts thereof then due and owing;

(d) Fourth, to the payment in full in cash, pro rata, of principal amount of the
Obligations; and

(e) Fifth, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns) or as a
court of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (d) of this Section 7.6, the Credit Parties
shall remain liable, jointly and severally, for any deficiency.

 

84



--------------------------------------------------------------------------------

ARTICLE VIII.

ADMINISTRATIVE AGENT

Section 8.1 Appointment, Authorization and Action.

(a) Subject to the terms and conditions hereof, each Lender hereby irrevocably
designates, appoints and authorizes the Administrative Agent as an agent of such
Lender and Secured Party under the Loan Documents and the Administrative Agent
hereby accepts such designation and appointment. Each Lender irrevocably
authorizes the Administrative Agent, in such capacity, through its agents or
employees to (i) to take such action as agent on its behalf under the provisions
of the Loan Documents and to exercise such powers and perform such duties as are
delegated to the Administrative Agent by the terms hereof and of the other Loan
Documents, together with such powers as are reasonably incidental thereto,
(ii) execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of the Loan Documents
(including without limitation the First Amendment to Pledge Agreement) or
otherwise at the direction of the Requisite Lenders, (iii) negotiate, enforce or
settle any claim, action or proceeding affecting the Secured Parties in their
capacity as such, at the direction of the Requisite Lenders and (iv) perform its
obligations under the Intercreditor Agreement. The provisions of this Article
VIII are solely for the benefit of the Administrative Agent and the Lenders, and
no Credit Party shall have rights as a third party beneficiary of any such
provisions. As to any matters not expressly provided for by this Agreement or
any other Loan Document (including, without limitation, enforcement or
collection of any Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Requisite Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to this Agreement, any other Loan Document, or applicable law.

(b) Each Lender hereby irrevocably authorizes the Administrative Agent, at the
direction of the Requisite Lenders (provided that if no Bridge Loan is then
outstanding, Administrative Agent shall only so act at the direction of the
Requisite Term Lenders), to credit bid and purchase (either directly or through
one or more acquisition vehicles) all or any portion of the Collateral at any
sale thereof conducted by the Administrative Agent (or any other secured party)
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
of the UCC (or any equivalent provision of the UCC), at any sale thereof
conducted under the provisions of Chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”), including Section 363 of the Bankruptcy Code, or
at any other sale or foreclosure conducted by the Administrative Agent (or any
other secured party) (whether by judicial action or otherwise) in accordance
with applicable Legal Requirements.

Section 8.2 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents, or employees shall be liable
for any action taken or omitted to be taken (including the Administrative
Agent’s own negligence) by it or them under or in connection with this
Agreement, the other Loan Documents or the Intercreditor Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Administrative Agent:

 

85



--------------------------------------------------------------------------------

(a) may treat the payee of any Note as the holder thereof until the
Administrative Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form satisfactory to the Requisite Lenders;

(b) may rely upon any statement made to it orally and believed by it to be made
by a proper Person, and shall not incur any liability for relying thereon;

(c) may seek and rely upon, and shall be fully protected in relying upon, any
judicial order or judgment, upon any advice, opinion or statement of legal
counsel (including counsel for any Credit Party), independent public
accountants, and other experts selected by it and upon any certification
(including without limitation, any Officer’s Certificate or Responsible
Officer’s Certificate), instruction, notice or other writing delivered to it by
the Borrower or any other Credit Party or delivered to it by any Secured Party,
in each case, believed by it to be made by the proper Person without being
required to determine the authenticity thereof or the correctness of any fact
stated therein or the propriety or validity of service thereof;

(d) to the extent a Responsible Officer’s certificate, Officers’ Certificate or
opinion of counsel is required or permitted under this Agreement or any other
Loan Document to be delivered to the Administrative Agent in respect of any
matter, the Administrative Agent may rely conclusively on a Responsible
Officer’s certificate, Officers’ Certificate or opinion of counsel as to such
matter and such Responsible Officer’s certificate, Officers’ Certificate or
opinion of counsel shall be full warranty and protection to the Administrative
Agent for any action taken, suffered or omitted by it under the provisions of
this Agreement and the other Loan Documents;

(e) may presume that, in determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, such condition is satisfactory to such Lender unless the
Administrative Agent shall have received written notice to the contrary from
such Lender before the making of such Loan;

(f) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties, or representations
made in or in connection with this Agreement or the other Loan Documents;

(g) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document on the part of any Credit Party or to inspect the Property
(including the books and records) of any Credit Party;

(h) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency, or value of this Agreement
or any other Loan Document;

 

86



--------------------------------------------------------------------------------

(i) shall be fully justified in failing or refusing to take, or refraining from
taking (except as expressly required herein) any action under this Agreement or
any other Loan Document (including, without limitation, any action that may be
required or contemplated by the Intercreditor Agreement) unless it shall first
receive such advice or concurrence of the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.1) or such additional indemnity from the
Lenders, in each case, as it deems appropriate and until such instructions, or
indemnity, as applicable are received, the Administrative Agent shall act, or
refrain from acting, as it deems advisable in its sole discretion;

(j) shall be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document (including, without limitation, any action
that may be required or contemplated by the Intercreditor Agreement) in
accordance with a request, direction or consent of the Requisite Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.1) and such request, direction or
consent and any action taken or failure to act pursuant thereto shall be binding
upon all of the Lenders and all holders of Notes;

(k) Reserved; and

(l) shall be entitled to rely upon, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
request, consent, certificate, statement, document or other instrument or
writing (including any facsimile, electronic message, internet or intranet
website posting or other distribution) believed by it to be genuine and signed,
sent or otherwise authenticated by the proper Person.

Section 8.3 The Administrative Agent and Its Affiliates. If the Administrative
Agent shall become a Lender, the Administrative Agent shall have the same rights
and powers under this Agreement in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated, include
Administrative Agent in its individual capacity. The Administrative Agent and
its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, any Credit
Party, and any Person who may do business with or own securities of any Credit
Party, all as if the Administrative Agent were not an agent hereunder and
without any duty to account therefor to Lenders.

Section 8.4 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, covenants,
functions, responsibilities, obligations or liabilities, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise in writing
at the direction of the Requisite Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 10.1); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Documents
or applicable Legal Requirements and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose and
shall not be liable for the failure to disclose, any information relating to

 

87



--------------------------------------------------------------------------------

any Lender or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request or direction of the Requisite
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 10.1). The
Administrative Agent shall not be deemed to have knowledge of any Default unless
and until written notice specifying that such Default has occurred is given to
the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representative made or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, except as otherwise expressly provided in Article III. Without
limiting the generality of the foregoing, the use of the term “agent’ in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties. Each party to this
Agreement acknowledges and agrees that the Administrative Agent may from time to
time use one or more outside providers for the tracking of all UCC financing
statements (and/or other collateral related filings and registrations from time
to time) required to be filed or recorded pursuant to the Loan Documents and the
notification to the Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof, and that each of such service providers will be
deemed to be acting at the request and on behalf of the Borrower and the other
Credit Parties. The Administrative Agent shall not be liable for any action
taken or not taken by any such service provider.

Section 8.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers by or through, or delegate
any and all such rights and powers to, any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and power by or
through their respective Affiliates. The exculpatory provisions of the preceding
Sections shall apply to any such sub-agent and to the Affiliates of the
Administrative Agent and any such sub-agent in connection with their performance
and/or exercise of the Administrative Agent’s duties, rights and powers, and
shall apply to their respective activities as Administrative Agent.

Section 8.6 Mortgages. The Administrative Agent shall only be required to act
and provide consents under the Mortgage(s) to the extent so directed by the
Requisite Term Lenders and Requisite Bridge Lenders provided that Administrative
Agent shall only be required to exercise rights and remedies under the
Mortgage(s) to the extent it is so directed by the Requisite Lenders (provided
that if no Bridge Loan is then outstanding, the Administrative Agent shall only
act at the direction of the Requisite Term Lenders).

 

88



--------------------------------------------------------------------------------

Section 8.7 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis, independent investigation, appraisal and decision
to enter into this Agreement. Each Lender also acknowledges that it shall,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their respective Affiliates and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement any other
Loan Document or related agreement or any document furnished hereunder or
thereunder.

Section 8.8 Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT REIMBURSED BY ANY CREDIT
PARTY AND WITHOUT LIMITING THE OBLIGATION OF THE CREDIT PARTIES TO DO SO),
ACCORDING TO THEIR RESPECTIVE CREDIT FACILITY PRO RATA SHARE OF THE COMMITMENTS
AND LOANS OUTSTANDING ON THE DATE ON WHICH INDEMNIFICATION IS SOUGHT UNDER THIS
SECTION 8.8 (OR, IF INDEMNIFICATION IS SOUGHT AFTER THE DATE UPON WHICH ALL
COMMITMENTS SHALL HAVE TERMINATED AND THE LOANS SHALL HAVE BEEN PAID IN FULL,
RATABLY IN ACCORDANCE WITH SUCH OUTSTANDING LOANS AND COMMITMENTS AS IN EFFECT
IMMEDIATELY BEFORE SUCH DATE), FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, FINES, PENALTIES, ACTIONS, CLAIMS, JUDGMENTS,
SUITS, LITIGATION, INVESTIGATIONS, INQUIRIES OR PROCEEDINGS, COSTS, EXPENSES, OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH AT ANY TIME (WHETHER BEFORE
OR AFTER THE PAYMENT OF THE LOANS) MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS
AGREEMENT, THE COMMITMENTS OR ANY OTHER LOAN DOCUMENT OR ANY ACTION TAKEN OR
OMITTED BY THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, THE COMMITMENTS OR ANY
OTHER LOAN DOCUMENT (INCLUDING IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING,
IN WHOLE OR IN PART, OUT OF THE COMPARATIVE CONTRIBUTORY OR SOLE NEGLIGENCE OF
THE ADMINISTRATIVE AGENT OR ANY RELATED PERSON), AND INCLUDING, WITHOUT
LIMITATION, ENVIRONMENTAL CLAIMS AND ANY LIABILITIES ARISING UNDER ENVIRONMENTAL
LAW, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
CLAIMS, SUITS, LITIGATIONS, INVESTIGATIONS, INQUIRIES OR PROCEEDINGS, COSTS,
EXPENSES, OR DISBURSEMENTS RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND/OR AGENTS AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT. WITHOUT
LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE
AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY OUT OF POCKET EXPENSES
(INCLUDING

 

89



--------------------------------------------------------------------------------

COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR
ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF,
OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT THAT ADMINISTRATIVE AGENT IS NOT
REIMBURSED FOR SUCH BY ANY CREDIT PARTY AND ANY PAYMENTS PAID BY LENDER(S) TO
ADMINISTRATIVE AGENT UNDER THIS SECTION 8.8 SHALL BE ADDED TO THE OBLIGATIONS.
To the extent that the indemnity obligations provided in this Section 8.8 are
for the benefit of the Administrative Agent as the named secured party under the
Liens granted under the Security Instruments, each Lender hereby agrees that if
such Lender ceases to be a Lender hereunder but Obligations owing to such Lender
or an Affiliate of such Lender continue to be secured by such Liens, then such
Lender shall continue to be bound by the provisions of this Section 8.8 until
such time as such Obligations have been satisfied or terminated in full and
subject to the terms of the last sentence of Section 10.9. The agreements in
this Section 8.8 shall survive the payment of the Loans and all other amounts
payable hereunder.

Section 8.9 Successor Administrative Agent. The Administrative Agent may resign
by giving thirty (30) days prior written notice thereof to Lenders and Borrower
and may be removed at any time with or without cause by the Requisite Lenders
upon receipt of written notice from the Requisite Lenders to such effect. Upon
delivering notice to Administrative Agent in regards to its removal or receipt
of notice of any such resignation, the Requisite Lenders shall have the right to
appoint a successor Administrative Agent with, if no Event of Default has
occurred and is continuing and such successor Administrative Agent is not a
Lender or an Approved Fund, the consent of Borrower (provided that Borrower
hereby consents to any Lender as of the Closing Date serving as Administrative
Agent). If no successor Administrative Agent shall have been so appointed by the
Requisite Lenders with the consent of Borrower, if applicable, and shall have
accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation or the Requisite Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of Lenders and Borrower, appoint a successor Administrative
Agent, which shall be, in the case of a successor agent, a Lender, an Approved
Fund or a commercial bank organized under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $500,000,000.00; provided that, if the Administrative Agent shall notify
Borrower and Lenders that no qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the retiring Administrative Agent shall instead be made by or to each
Lender directly, until such time as the Requisite Lenders appoint a successor
Administrative Agent, as provided for above in this paragraph. Upon the
acceptance of any appointment as the Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges, and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. After any retiring Administrative Agent’s resignation or
removal hereunder as the Administrative Agent, the provisions of this Article
VIII, Section 10.4, Section 10.12, Section 10.14 and Section 10.15 shall inure
to its benefit as to any

 

90



--------------------------------------------------------------------------------

actions taken or omitted to be taken by it while it was the Administrative Agent
under this Agreement and the other Loan Documents. Notwithstanding any other
provisions set forth herein, any Person into which the Administrative Agent may
be converted or merged, or with which it may be consolidated, or to which it may
sell or transfer its corporate trust assets as a whole or substantially as a
whole, or any Person resulting from any such conversion, merger, consolidation,
sale or transfer to which the Administrative Agent is a party, shall (provided
it is otherwise qualified to serve as the Administrative Agent hereunder) be and
become a successor Administrative Agent hereunder and be vested with all of the
title to the Collateral and all of the trusts, powers, discretions, immunities,
privileges, estates, properties, rights, duties and obligations as was its
predecessor without the execution or filing of any instrument or any further
act, deed or conveyance on the part of any of the parties hereto or any other
Person, anything herein to the contrary notwithstanding.

Section 8.10 Collateral Matters.

(a) Each Lender irrevocably appoints the Administrative Agent and each other
Lender as its agent and bailee for the purpose of perfecting Liens (whether
pursuant to Section 8-301(a)(2) of the UCC, any equivalent provision of the UCC
or otherwise), for the benefit of the Secured Parties, in assets in which, in
accordance with the UCC or any other applicable Legal Requirement a security
interest can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly following the Administrative Agent’s
request therefor, shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

(b) The Administrative Agent is authorized on behalf of the Secured Parties (but
shall not be required), without the necessity of any notice to or further
consent from the Secured Parties, from time to time, to take any actions with
respect to any Collateral or Security Instruments which may be necessary to
perfect and maintain Acceptable Security Interests in and Liens upon the
Collateral granted pursuant to the Security Instruments (but shall not be
obligated to do so). The Administrative Agent is further authorized on behalf of
the Secured Parties, without the necessity of any notice to or further consent
from the Secured Parties, from time to time, to take any action (other than
enforcement actions requiring the consent of, or request by, the Requisite
Lenders as set forth in Section 7.2 or Section 7.3) in exigent circumstances as
may be reasonably necessary to preserve any rights or privileges of the Secured
Parties under the Loan Documents or applicable law (but shall not be obligated
to do so). By accepting the benefit of the Liens granted pursuant to the
Security Instruments, each Secured Party not party hereto hereby agrees to the
terms of this Section 8.10(b).

 

91



--------------------------------------------------------------------------------

(c) Each Secured Party irrevocably authorizes the Administrative Agent to
release any Lien on any Property granted to or held by the Administrative Agent
under any Loan Document: (i) upon termination of the Commitments and payment and
satisfaction of all the Obligations at any time arising under or in respect of
this Agreement and the Loan Documents and the transactions contemplated hereby
or thereby; (ii) at the time the Property subject to such Lien is sold or to be
sold or otherwise disposed of as part of or in connection with any Disposition,
in each case, permitted under this Agreement or the other Loan Documents (and
the Administrative Agent may rely conclusively on a certificate or document to
that effect provided to it by a Secured Party upon its reasonable request
without further inquiry) to any Person other than a Credit Party; (iii) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under the Loan Documents pursuant to Section 9.9;
(iv) constituting property in which no Credit Party owned any interest at the
time Administrative Agent’s Lien was granted nor at any time thereafter,
(v) constituting property leased or licensed to a Credit Party under a lease or
license that has expired or is terminated in a transaction permitted under this
Agreement or (vi) if the release of such Lien is approved, authorized or
ratified in writing by the applicable Requisite Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.1), as required by Section 10.1. Upon the request of the
Administrative Agent at any time, the Secured Parties will confirm in writing or
the Borrower will provide an Officer’s Certificate confirming, as the case may
be, the Administrative Agent’s authority to take or refrain from taking any
action with respect to the release of particular types or items of Collateral
pursuant to this Section 8.10. By accepting the benefit of the Liens granted
pursuant to the Security Instruments, each Secured Party not party hereto hereby
agrees to the terms of this Section 8.10(c).

(d) Notwithstanding anything contained in any of the Loan Documents to the
contrary, each Credit Party, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce any Guarantees, it being understood and
agreed that all rights and remedies hereunder (and powers in connection
therewith) and under the Security Instruments may be exercised solely by the
Administrative Agent at the direction of the Requisite Lenders (provided that if
no Bridge Loan is then outstanding, Administrative Agent shall only so act at
the direction of the Requisite Term Lenders) in accordance with the terms
hereof. By accepting the benefit of the Liens granted pursuant to the Security
Instruments, to the extent a Secured Party is not a party hereto, it agrees to
the terms of this Section 8.10(d).

(e) In each case as specified in this Section 8.10, the Administrative Agent
will (and each Lender irrevocably authorizes the Administrative Agent to), at
the direction of the Requisite Lenders and at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the security interest granted under the Collateral Documents, in each case in
accordance with the terms of the Loan Documents, Section 9.9, and this
Section 8.10; provided, however, that (1) the Administrative Agent shall not be
required to execute any document necessary to evidence such release on terms
that, in the Administrative Agent’s opinion, would expose it to liability or
create any obligation or entail any consequence other than the release of such
Collateral or such Transferred Guarantor without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly so released) and
the Administrative Agent’s Liens shall automatically attach to the proceeds from
any such sale, license, lease, or other dispositions of any such Collateral.

 

92



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have no obligation whatsoever to any of the
Lenders to assure the value or sufficiency of any Collateral or that the
Collateral exists or is owned by any Credit Party or its Subsidiaries or is
cared for, protected, or insured or has been encumbered, or that the
Administrative Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, maintained, preserved, continued or enforced or
are entitled to any particular priority, or that any particular items of
Collateral meet the eligibility criteria applicable in respect thereof, or
whether to impose, maintain, reduce, or eliminate any particular reserve
hereunder or whether the amount of any such reserve is appropriate or not, or
unless expressly provided in any Loan Documents to deliver any documents,
agreements, instruments, notices, reports or other deliverables to any Lender or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Administrative Agent pursuant
to any of the Loan Documents.

ARTICLE IX.

GUARANTEE

Section 9.1 The Guarantee. The Guarantors (including the JV Holding Sub) hereby
jointly and severally guarantee, as primary obligors and not as a surety, to
each Secured Party and their respective successors and assigns, the prompt
payment in full when due (whether at stated maturity, by required prepayment,
declaration, demand, by acceleration or otherwise) of the principal of and
interest (including any interest, fees, costs or charges that would accrue but
for the provisions of the Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code) on
the Loans made by the Lenders to, and any Notes held by each Lender of, the
Borrower, and all other Obligations from time to time owing to the Secured
Parties by any Credit Party under any Loan Document in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantors (including JV Holding Sub)
hereby, jointly and severally, agree that if the Borrower shall fail to pay any
of the Obligations or any of the other Guarantors shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations or Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

Section 9.2 Obligations Unconditional. The obligations of the Guarantors under
Section 9.1 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable law, are absolute, irrevocable and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations under this Agreement or the
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, to the fullest extent permitted by the
mandatory requirements of applicable law, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of the
Guarantors hereunder which shall remain absolute, irrevocable and unconditional
under any and all circumstances as described above:

 

93



--------------------------------------------------------------------------------

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Obligations and/or
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Obligations and/or Guaranteed Obligations shall
be accelerated, or any of the Obligations and/or Guaranteed Obligations shall be
amended in any respect, or any right under the Loan Documents or any other
agreement or instrument referred to herein or therein shall be amended or waived
in any respect or any other guarantee of any of the Obligations and/or
Guaranteed Obligations or any security therefor shall be released or exchanged
in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of any Lender or
Administrative Agent as security for any of the Obligations and/or Guaranteed
Obligations shall fail to be perfected; or

(v) the release of any other Guarantor.

To the extent permitted by law, the Guarantors hereby expressly waive diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Obligations
and/or Guaranteed Obligations. To the extent permitted by law, the Guarantors
waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Obligations and Guaranteed Obligations and
notice of or proof of reliance by any Secured Party upon this Guarantee or
acceptance of this Guarantee, and the Obligations and Guaranteed Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred in reliance upon this Guarantee, and all dealings between the
Borrower and the Secured Parties shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guarantee. This Guarantee shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Obligations or
Guaranteed Obligations at any time or from time to time held by Secured Parties,
and the obligations and liabilities of the Guarantors hereunder shall not be
conditioned or contingent upon the pursuit by the Secured Parties or any other
Person at any time of any right or remedy against Borrower or against any other
Person which may be or become liable in respect of all or any part of the
Obligations and/or Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the successors and assigns thereof,
and shall inure to the benefit of the Lenders, and their respective successors
and assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Obligations or Guaranteed Obligations outstanding.

 

94



--------------------------------------------------------------------------------

Section 9.3 Reinstatement. The obligations of the Guarantors under this Article
IX shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of the Borrower or any other Credit Party in respect
of the Obligations and/or Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations and/or Guaranteed
Obligations, whether as a result of any proceedings under any Debtor Relief Law
or otherwise.

Section 9.4 Subrogation; Subordination. Each Guarantor hereby agrees that until
the payment and satisfaction in full in cash of all Guaranteed Obligations and
the expiration and termination of the Commitments of the Lenders under this
Agreement, it shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its guarantee in Section 9.1,
whether by subrogation or otherwise, against the Borrower or any other Guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. Any Debt of any Credit Party to another Credit Party permitted
pursuant to this Agreement shall be subordinated to such Credit Party’s
Obligations and/or Guaranteed Obligations, as applicable.

Section 9.5 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrower under this
Agreement, the Notes, if any, and the other Loan Documents may be declared to be
forthwith due and payable as provided in Article VII (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Article VII) for purposes of Section 9.1, notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against the Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Borrower) shall forthwith become due and payable by the Guarantors for
purposes of Section 9.1.

Section 9.6 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article IX constitutes an instrument for
the payment of money, and consents and agrees that any Lender or Administrative
Agent, at its sole option, in the event of a dispute by such Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213 to the extent permitted
thereunder.

Section 9.7 Continuing Guarantee. The guarantee in this Article IX is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

Section 9.8 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable Debtor Relief Law or other law
affecting the rights of creditors generally, if the obligations of any Guarantor
under Section 9.1 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 9.1, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Credit Party
or any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

 

95



--------------------------------------------------------------------------------

Section 9.9 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, all or substantially all of the Equity
Interests of any Guarantor owned by a Credit Party or property of any Guarantor
are sold or otherwise transferred (a “Transferred Guarantor”) to a Person or
Persons, none of which is a Credit Party, such Transferred Guarantor shall,
automatically upon the consummation of such sale or transfer, be released from
its obligations under this Agreement (including under Sections 10.4 and 10.7
hereof) and its obligations to pledge and grant any Collateral owned by it
pursuant to any Security Instrument and, in the case of a sale of all or
substantially all of the Equity Interests of the Transferred Guarantor owed by a
Credit Party, the pledge of such Equity Interests to the Administrative Agent
pursuant to the Security Instrument shall be automatically released, and the
Administrative Agent shall take such actions as the Requisite Lenders shall
direct are necessary to effect each release described in this Section 9.9 in
accordance with the relevant provisions of the Security Instruments.

Section 9.10 Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 9.4. The provisions of
this Section 9.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent, and the Lenders and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

ARTICLE X.

MISCELLANEOUS

Section 10.1 Amendments, Etc.

(a) No amendment or waiver of any provision of this Agreement, any Notes, or any
other Loan Document, nor consent to any departure by any Credit Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Requisite Lenders and each Credit Party, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

(b) Notwithstanding Section 10.1(a) hereof, no amendment, waiver, or consent
shall, unless in writing and signed by all Lenders affected thereby, do any of
the following:

(i) increase the Commitment of such Lender;

(ii) reduce or forgive any principal, interest, fees or reimbursement
obligations payable to such Lender;

(iii) extensions of the Commitments of such Lender or of the date for payment to
such Lender of any interest or fees or any reimbursement obligation; and

(iv) changes that impose any additional restriction on such Lender’s ability to
assign any of its rights or Obligations.

 

96



--------------------------------------------------------------------------------

(c) Notwithstanding Section 10.1(a) hereof, no amendment, waiver, or consent
shall, unless in writing and signed by all Lenders, do any of the following:

(i) reduce the principal of, or interest on, or any fees or other amounts
payable hereunder or under any other Loan Document,

(ii) postpone any date fixed for any payment of principal of, or interest on, or
any fees or other amounts payable hereunder or under any other Loan Document or
extend the Bridge Loan Maturity Date (or any date set forth within such
definition), the Term Loan Maturity Date (or any date set forth within such
definition), the Stated Term Loan Maturity Date, the Stated Bridge Loan Maturity
Date, the Term Loan Availability Period or the Bridge Loan Availability Period,

(iii) change the percentage of Lenders which shall be required for Lenders or
any of them to take any action hereunder or under any other Loan Document,

(iv) amend Section 2.8(h), (i) or (j), Section 2.9, Section 2.10,
Section 2.11(b) or (c), Section 2.12, Section 2.13, Section 2.14, Article III,
Section 7.6, Section 8.8 or this Section 10.1 or the definition of “Pro Rata
Share” or the definition “Credit Facility Pro Rata Share” or the definition of
“Zell Change of Control”,

(v) amend the definition of “Requisite Lenders”, “Requisite Term Lenders”,
“Requisite Bridge Lenders” or “Defaulting Lender”,

(vi) release all or substantially all of the Guarantors from their Guarantees or
all or substantially all of Collateral securing the Obligations,

(vii) any subordination or other modification to the priority of the Liens
securing the Obligations,

(viii) the extension of the Extension Date,

(ix) any increase in the aggregate Commitments,

(x) release Liens on the JV Interests in favor of the Administrative Agent for
the benefit of the Secured Parties except for (i) the sale thereof sold as
permitted by this Agreement or (ii) releases of the Lien on the JV Interests in
favor of the Administrative Agent for the benefit of the Secured Parties as
permitted under Section 8.10(c), or

 

97



--------------------------------------------------------------------------------

(xi) amend the definition of “Secured Parties” or the definition of
“Obligations”, “Term Loan Obligations” or “Bridge Loan Obligations” in this
Agreement or any such corresponding terms in any other Loan Document; and
provided, further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to the Lenders required
above to take such action, affect the rights or duties of Administrative Agent
under this Agreement or any other Loan Document, (B) without limiting the
provisions of this Section 10.1 requiring the consent of all Lenders, no
amendment, modification, termination or waiver of any provision of the Loan
Documents, or consent to any departure by any Credit Party therefrom, shall
(1) amend, modify, terminate or waive Section 2.1 (or any defined terms in such
Section), Section 2.5(a) (or any defined terms in such Section), Section 2.5(b)
(or any defined terms in such Section), Section 2.6(a) (or any defined terms in
such Section), Section 5.20 (or any defined terms in such Section), or
Section 6.20 (or any defined terms in such Section) without the consent of the
Requisite Term Lenders, (2) amend, restate or modify the definitions of
“Borrowing Availability”, “Term Loan Availability Period”, “Term Loan
Commitment”, “Term Loan Maturity Date” or “Stated Term Loan Maturity Date”
(provided that the definition of “Stated Term Loan Maturity Date” shall not be
amended to a date prior to the date set forth in the definition of “Stated
Bridge Loan Maturity Date” (as defined herein on the date hereof) without the
consent of the Requisite Bridge Lenders) without the consent of the Requisite
Term Lenders, (3) amend, modify, terminate or waive Section 2.2 (or any defined
terms in such Section), Section 2.5(c) (or any defined terms in such Section),
Section 2.6(b) (or any defined terms in such Section), Section 5.20 (or any
defined terms in such Section), or Section 6.20 (or any defined terms in such
Section) without the consent of the Requisite Bridge Lenders and (4) amend,
restate or modify the definitions of “Bridge Loan Availability Period”, “Bridge
Loan Commitment”, “Bridge Loan Maturity Date” or “Stated Bridge Loan Maturity
Date” or amend the definition of “Stated Term Loan Maturity Date” to a date
prior to the date set forth in the definition of “Stated Bridge Loan Maturity
Date” (as defined herein on the date hereof), in each case, without the consent
of the Requisite Bridge Lenders, (C) no amendment, modification, termination or
waiver of any provision of the Loan Documents, or consent to any departure by
any Credit Party therefrom, shall amend, modify, terminate or waive any
provision of the Loan Documents in a manner that by its terms directly and
materially adversely affects the rights of Lenders holding Loans of one Class in
respect of payments required to be made to such Lenders hereunder differently
from the rights of Lenders holding Loans of any other Class in respect of their
rights to receive payments on account of such Loans without the prior written
consent of the Lenders of each adversely affected Class of Loans and (D) without
limiting the provisions of this Section 10.1 requiring the consent of all
Lenders, no amendment, modification or waiver of any provision of the Pledge and
Security Agreement and/or the other Security Instruments (or consent to any
departure by any Credit Party therefrom), shall amend, modify or waive any
provisions of the Pledge and Security Agreement and/or the other Security
Instruments without the consent of the Requisite Term Lenders and the Requisite
Bridge Lenders, (E) the consent of all Term Lenders shall be required to amend
or waive any provision in Section 3.2 and (F) the consent of all Bridge Lenders
shall be required to amend or waive any provision in Section 3.3.

Section 10.2 Notices, Etc.

(a) All notices and other communications shall be in writing and, except as
otherwise provided in this Agreement, delivered by messenger, United States
certified mail, return receipt requested, facsimile or other electronic
transmission, or a nationally recognized overnight courier, at the address for
the appropriate party specified in Schedule II or at such other address as shall
be designated by such party in a written notice to the other parties. All such
notices and communications shall, when so mailed, facsimile or electronically
delivered, or hand delivered or delivered by a nationally recognized overnight
courier, be effective when received if mailed, when facsimile is completed and
when confirmed by the sender’s facsimile machine confirmation, or when delivered
by such messenger or courier, respectively, except that notices and
communications to Administrative Agent pursuant to Article II or Article VIII
shall not be effective until received by Administrative Agent, and, if required
thereby, the Lenders.

 

98



--------------------------------------------------------------------------------

(b) Posting. Each Credit Party shall provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement and any other Loan Document,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a Loan, (ii) relates to the
payment of any principal or other amount due under this Agreement before the
scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Borrowing hereunder (all such
non-excluded communications, collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at such e-mail address(es)
provided to the Borrower by the Administrative Agent from time to time or in
such other form, including hard copy delivery thereof, as the Administrative
Agent shall require. In addition, each Credit Party agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
in this Agreement or any other Loan Document or in such other form, including
hard copy delivery thereof, as the Administrative Agent shall require. Nothing
in this Section 10.2(b) shall prejudice the right of the Administrative Agent,
any Lender or any Credit Party to give any notice or other communication
pursuant to this Agreement or any other Loan Document in any other manner
specified in this Agreement or any other Loan Document or as the Administrative
Agent shall require.

To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth on Schedule II shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents; provided that the Borrower shall also
deliver to the Administrative Agent an executed original of each Officer’s
Certificate or Responsible Officer’s Certificate required to be delivered
hereunder.

The Borrower hereby acknowledges that (a) the Administrative Agent may make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, SyndTrak or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
may be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Credit Parties or their securities)
(each, a “Public Lender”). The Borrower hereby agrees that (i) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders on behalf of all Credit Parties to treat
such Borrower Materials as not containing any material non-public information
with respect to the Credit Parties or their securities for purposes of United
States Federal and state securities laws; (iii) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor;” and (iv) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor” and shall post the same only on such portion. Notwithstanding the
foregoing, the following Borrower Materials shall be marked “PUBLIC”, unless the
Borrower notifies the Administrative Agent promptly that any such document
contains material non-public information: (A) the Loan Documents and
(B) notification of changes in the terms of the Loan Documents.

 

99



--------------------------------------------------------------------------------

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Credit Parties or their securities for purposes of United States Federal or
state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PERSONS WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR ANY OTHER PERSON
FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Section 10.3 No Waiver; Remedies. No failure on the part of any Lender or
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note and/or any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

100



--------------------------------------------------------------------------------

Section 10.4 Costs and Expenses. Borrower shall pay (a) all reasonable out of
pocket expenses incurred by Administrative Agent, Lenders and their Affiliates
(limited, in the case of legal fees, to the reasonable fees, charges and
disbursements of only one counsel for Administrative Agent, one counsel for the
Term Lenders and one counsel for the Bridge Lenders and one local counsel for
the Term Lenders, in each applicable jurisdiction, one local counsel for the
Bridge Lenders, in each applicable jurisdiction, and one local counsel for the
Administrative Agent, in each applicable jurisdiction), in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents to be executed on the Closing Date including without limitation
any tax advisory related fees, costs and expenses incurred by any Lender,
(b) all reasonable out of pocket expenses incurred by Administrative Agent,
Lenders and their Affiliates (limited, in the case of legal fees to the
reasonable fees, charges and disbursements of only one counsel for
Administrative Agent, one counsel for the Term Lenders and one counsel for the
Bridge Lenders and one local counsel for the Term Lenders, in each applicable
jurisdiction, one local counsel for the Bridge Lenders, in each applicable
jurisdiction, and one local counsel for the Administrative Agent, in each
applicable jurisdiction), in connection with the administration of this
Agreement and the other Loan Documents, and the preparation of all Loan
Documents and any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated thereby shall be
consummated), in each case, executed after the Closing Date including without
limitation any tax advisory related fees, costs and expenses incurred by any
Lender and (c) all out of pocket expenses incurred by Administrative Agent
and/or any Lender (including all reasonable fees, charges and disbursements of
counsel for Administrative Agent and each Lender) in connection with the
enforcement or protection of its rights (i) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 10.4, or
(ii) in connection with the Loans made, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Loans and the other Obligations. This Section 10.4 shall be subject to
that certain fee letter by and between the Borrower, the Term Lenders and Brown
Rudnick LLP.

Section 10.5 Binding Effect; No Third Party Beneficiaries. This Agreement shall
become effective when it shall have been executed by each Credit Party, the
Administrative Agent and the Lenders and thereafter shall be binding upon and
inure to the benefit of each Credit Party, Administrative Agent, and each Lender
and their respective successors and assigns, except that no Credit Party shall
have the right to assign its rights or delegate its duties under this Agreement
(other than pursuant to a transaction permitted under Section 6.4(a)) or any
interest in this Agreement without the prior written consent of each Lender.
Nothing in this Agreement or in the other Loan Documents, expressed or implied,
is intended to confer upon any Person (other than the parties hereto and
thereto, their respective successors and assigns permitted hereunder and, to the
extent expressly contemplated hereby, any other Indemnitee) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

Section 10.6 Lender Assignments and Participations.

(a) Binding. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder (other than pursuant to a transaction
permitted under Section 6.4(a)) without the prior written consent of each Lender
(and any attempted assignment or transfer by any Credit Party without such
consent shall be null and void) and, to the extent that any Obligations are owed
to the Administrative Agent under any of the Loan Documents, the Administrative
Agent. Nothing in this Agreement, express or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the other Indemnitees) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

101



--------------------------------------------------------------------------------

(b) Assignments.

(i) Any Lender may assign (the “Assignor”) to one or more Eligible Assignees all
or any portion of its rights and obligations under this Agreement other than its
Commitments; provided, however, that (A) each such assignment shall be of a
constant, and not a varying, percentage of such Lender’s rights and obligations
assigned under this Agreement, (B) the amount of the Loans of such Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall be, if to an
entity other than a Lender or an Approved Fund, not less than $1,000,000 (or, if
less, the entire remaining amount of the assigning Lender’s portion of the
Loans) and shall be, if not assigned in full, an integral multiple of $1,000,000
in excess thereof, (C) each such assignment shall be to an Eligible Assignee,
(D) the parties to each such assignment shall execute and deliver to
Administrative Agent, for its acknowledgment, recording in the Register, an
Assignment and Acceptance, together with the Notes subject to such assignment
and (E) each Eligible Assignee (other than, a Lender, an Approved Fund or the
Eligible Assignee of Administrative Agent) shall pay to Administrative Agent a
$3,500 administrative fee. Upon such execution, delivery, acknowledgement and
recording, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be at least three Business Days after the
execution thereof, (A) the assignee thereunder shall be a party hereto for all
purposes and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (B) such Lender thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (other than any rights
which survive the termination hereof under Section 10.9) and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto).

(ii) If any Assignor desires to sell any portion of its Pro Rata Share of the
Loans to any Person (other than to a Lender or an Approved Fund) while the
Obligations are outstanding, then such Lender shall first deliver a written
offer letter (the “Offer Letter”) to the Borrower and the other Lenders
(collectively, the “Other Lenders”) notifying them of its desire to sell a
portion of its Pro Rata Share of the Loans and indicating the exact amount of
the Loans desired to be sold by the Assignor (collectively, the “Offered
Loans”). Upon receipt of the Offer Letter, the Other Lenders (or any of them)
shall have three (3) Business Days to elect to make an offer to collectively
purchase all of the Offered Loans for cash by delivering a written notice of an
offer to the Assignor (the “Offer”). The Offer shall set forth the purchase
price (the “Loans Offer Price”) for all of the Offered Loans that the Other
Lender(s) making the Offer (the “Offering Lenders”) desire(s) to purchase, which
Loans Offer Price shall, in the event the Offering Lenders do not propose the
same Loans Offer Price, be determined by holders of a majority of the principal
amount of the Loans then outstanding held by the Offering Lenders. The Assignor
will then have ten (10) days from its receipt of the Offer to notify the Other
Lenders in writing of its acceptance or rejection of the Offer. If no such
acceptance or rejection notice is given by the Assignor, then the Assignor shall
be

 

102



--------------------------------------------------------------------------------

deemed to have rejected the Offer. In the event that the Assignor accepts the
Offer, any Offering Lender and any Other Lender that desires to purchase a
portion of the Offered Loans, shall have the right to purchase a portion of the
Offered Loans on the terms and conditions set forth in the Offer that was
accepted by the Assignor and shall thereafter be deemed to be an “Offering
Lender” for all purposes hereunder, and the accepted Offer shall be deemed made
on a pro rata basis among such Offering Lenders and Other Lenders on the basis
of their pro rata ownership (together with their Affiliates) of the principal
amount of the Loans prior to such Offer. The closing of the purchase of the
Offered Loans by the Offering Lenders (including and additional Other Lenders
that desire to participate in such Offer) shall occur within thirty (30) days
after the Assignor’s acceptance of the Offer at the offices of the Borrower or
as otherwise mutually agreed by the Assignor and the Offering Lenders (including
and additional Other Lenders that desire to participate in such Offer), with
notice to the Administrative Agent. In the event that more than one Other Lender
elects to be an Assignor, then, unless otherwise agreed by such Offering
Lenders, such Offer shall be made on a pro rata basis among such Offering
Lenders on the basis of their pro rata ownership (together with their
Affiliates) of the principal amount of the Loans prior to such Offer.
Notwithstanding the foregoing, in the event that the Assignor rejects the Offer
or the Offering Lenders, taken together, fail to close such purchase within the
time period provided above, then such Offered Loans may be sold by the Assignor
to a third party within 120 days after the expiration of the applicable time
period set forth above. Any such sale of Offered Loans to a third party shall be
for consideration of not less than the Loans Offer Price and upon other terms
and conditions, if any, not materially less favorable to the purchaser than
those specified in the Offer. Any Offered Loans not sold within such 120-day
period shall continue to be subject to the requirements of a prior offer and
re-sale pursuant to this Section 10.6(b)(ii).

(iii) Terms of Assignments. By executing and delivering an Assignment and
Acceptance, Lender thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency of
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Credit Party or
the performance or observance by any Credit Party of any of their obligations
under this Agreement or any other instrument or document furnished pursuant
hereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent Financial Statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon Administrative
Agent, such Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee appoints and authorizes Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to Administrative Agent by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

 

103



--------------------------------------------------------------------------------

(c) The Register. Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at its address referred to in Section 10.2(a) a
book entry system, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
Lenders and the Commitments of, and principal amount of, and stated interest on,
the Loan owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and Borrower, Administrative Agent, and Lenders shall treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(d) Procedures. Upon its receipt of an Assignment and Acceptance executed by a
Lender and any Person that represents itself to be an Eligible Assignee,
together with any Notes subject to such assignment, Administrative Agent shall,
if such Assignment and Acceptance has been completed and is in substantially the
form of the attached Exhibit A, (i) countersign such Assignment and Acceptance,
(ii) record the information contained therein in the Register, and (iii) give
prompt notice thereof to Borrower. Within five (5) Business Days after its
receipt of such notice, Borrower shall execute and deliver to Administrative
Agent in exchange for the surrendered Notes a new Note if requested by the
Eligible Assignee or the assigning Lender, if applicable. Such new Notes shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of the attached Exhibit E-1 or Exhibit
E-2.

(e) Participations. Each Lender may sell participations to any Eligible Assignee
in or to all or a portion of its rights and obligations under this Agreement;
provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitments to Borrower hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the holder of any such Notes and/or its portion of the Loans for all
purposes of this Agreement, (iv) Borrower, Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(v) such Lender shall not require the participant’s consent to any matter under
this Agreement, except for change in the principal amount of the Notes and/or
the Loans, reductions in fees or interest, releasing all or substantially all of
any Collateral, permitting any Credit Party to enter into any merger or
consolidation with or into any other, postponement of any date fixed for any
payment of principal of, or interest on, any Notes and/or the Loans or any fees
or other amounts payable hereunder, or extensions of the Term Loan Maturity Date
or Bridge Loan Maturity Date, as applicable. Each Credit Party hereby agrees
that participants shall have the same rights under Section 2.9, Section 2.10,
Section 2.12 (provided that such participant shall have complied with all
obligations required of a Lender under Section 2.12), and Section 10.7 as a
Lender to the extent of their respective participations, provided that no Credit
Party shall have any greater obligation pursuant to any such provision that it
would have had absent the sale of the participation. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

104



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.7 Indemnification; Waiver.

(a) INDEMNIFICATION. EACH CREDIT PARTY SHALL, AND DOES HEREBY INDEMNIFY,
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND EACH LENDER, AND EACH
OFFICER, DIRECTOR, EMPLOYEE, AGENT, ATTORNEY-IN-FACT AND AFFILIATE OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED
AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY ANY CREDIT PARTY ARISING OUT OF,
IN CONNECTION WITH, OR AS A RESULT OF THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, THE CONTEMPLATED ACQUISITION, ANY OF THE
PURCHASE DOCUMENTS, THE INTERCREDITOR AGREEMENT, OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, THE ADMINISTRATION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE LOANS OR THE USE OR PROPOSED USE OF
THE PROCEEDS THEREFROM, ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY NOW, HERETOFORE OR HEREAFTER OWNED OR OPERATED
BY ANY CREDIT PARTY OR ANY OF ITS PRESENT, FORMER OR FUTURE SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES OR ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY ANY CREDIT PARTY OR ANY
OF ITS SUBSIDIARIES, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
PROVIDED THAT (A) SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE
TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE AND (B) ANY TAXES OR ANY COSTS ATTRIBUTABLE TO TAXES, WHICH
SHALL BE GOVERNED BY SECTION 2.12 AND THE CLOSING PAYMENT LETTER.

 

105



--------------------------------------------------------------------------------

(b) Waiver of Damages. To the fullest extent permitted by applicable law, no
Credit Party shall assert, and each Credit Party hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document, the Purchase Documents or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
the Loans or the use of the proceeds thereof. No Indemnitee referred to in
Section 10.7(a) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement, the other Loan Documents or the Purchase
Documents or the transactions contemplated hereby or thereby except to the
extent such damages are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the bad faith or willful
misconduct of such Indemnitee.

Section 10.8 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart signature page of this Agreement by facsimile is as
effective as executing and delivering this Agreement in the presence of the
other parties to this Agreement.

Section 10.9 Survival of Representations, Etc. All representations and
warranties contained in this Agreement or made in writing by or on behalf of any
Credit Party in connection herewith shall survive the execution and delivery of
this Agreement and the Loan Documents, the making of the Loans and any
investigation made by or on behalf of Lenders, none of which investigations
shall diminish any Lender’s right to rely on such representations and
warranties. All obligations of each Credit Party provided for in Sections 2.9,
2.10, 2.12, 10.4 and 10.7 and all of the obligations of Lenders in Section 8.8
shall survive any termination of this Agreement and repayment in full of the
Obligations.

Section 10.10 Severability. In case one or more provisions of this Agreement or
the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

Section 10.11 Reserved.

 

106



--------------------------------------------------------------------------------

Section 10.12 Governing Law; Submission to Jurisdiction.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
CERTAIN OF THE MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY, IN THE CASE OF ANY SECURED PARTY,
AND SHALL, IN THE CASE OF ANY CREDIT PARTY, BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK LOCATED IN NEW YORK COUNTY IN THE CITY OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH CREDIT PARTY HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH CREDIT PARTY, FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED
MAIL, POSTAGE PREPAID, TO THE APPLICABLE CREDIT PARTY, AS THE CASE MAY BE, AT
ITS ADDRESS SET FORTH ON SCHEDULE II, SUCH SERVICE TO BECOME EFFECTIVE 5 DAYS
AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER JURISDICTION.

(b) Each Credit Party expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any court, and each Credit Party
hereby waives any objection that such Credit Party may have based upon lack of
personal jurisdiction, improper venue or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.

(c) Each Credit Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 10.12(a). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
any action or proceeding arising out of or relating to any Loan Document, in the
manner provided for notices (other than telecopier) in Section 10.2. Nothing in
this Agreement or any other Loan Document will affect the right of any party to
this Agreement to serve process in any other manner permitted by applicable law.

 

107



--------------------------------------------------------------------------------

Section 10.13 USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT
Act and Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the USA PATRIOT
Act it is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name, address, and tax
identification number of each Credit Party and other information that will allow
such Lender or Administrative Agent, as applicable, to identify each Credit
Party in accordance with the USA PATRIOT Act. This notice is given in accordance
with the requirements of the USA PATRIOT Act and is effective as to the Lenders
and Administrative Agent.

Section 10.14 WAIVER OF JURY TRIAL. EACH CREDIT PARTY, LENDERS, AND
ADMINISTRATIVE AGENT HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED BY AND
HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 10.15 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS,
AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AND ENTIRE AGREEMENT AMONG THE
PARTIES REGARDING THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDES ANY AND
ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 10.16 Confidentiality. Neither Administrative Agent nor any Lender shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to such Administrative Agent’s or such Lender’s
Affiliates and their officers, directors, employees, agents and advisors and to
potential lenders, pledgees under Section 10.6 and participants, and then only
if such Affiliate, potential lender, pledgee or participant has agreed to be
bound by the terms of this Section 10.16 and any other confidentiality agreement
entered into by such Administrative Agent or such Lender with respect to such
Confidential Information, (b) as required by any law, rule or regulation or
judicial process, (c) as requested or required by any state, federal or foreign
Governmental Authority or regulatory authority or examiner regulating such
Administrative Agent or Lender (including the National Association of Insurance
Commissioners), (d) Reserved, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder
in a related court proceeding so long as such Confidential Information is
(i) filed under seal with the applicable court, (ii) used in a

 

108



--------------------------------------------------------------------------------

manner consistent with any applicable protective order entered by any applicable
court proceeding, or (iii) as may be agreed between the Administrative Agent and
the Borrower, (f) Reserved and (g) to other Lenders. Neither any Administrative
Agent nor any Lender shall disclose any Confidential Information to any Person
in contravention of any confidentiality agreement entered into by such
Administrative Agent or such Lender. “Confidential Information” means
information concerning the Borrower of any of its direct or indirect
shareholders, or any of their respective employees, directors, or Subsidiaries,
or Affiliates received by Administrative Agent or any Lender on a confidential
basis from the Borrower or any other Person under or pursuant to this Agreement
or any other Loan Document including without limitation financial terms and
financial and organizational information contained in any documents, statements,
certificates, materials or information furnished, or to be furnished, by or on
behalf of the Borrower or any other Person on a confidential basis in connection
with this Agreement and the Loan Documents, but does not include any such
information that (i) is publicly available at the time of disclosure or becomes
publicly available other than as a result of a breach of this Section 10.16 or
(ii) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Borrower or any of its
direct or indirect shareholders, or any of their respective employees,
directors, Subsidiaries or Affiliates or any of their respective agents or
representatives.

Section 10.17 Reserved.

Section 10.18 Obligations Absolute. To the fullest extent permitted by
applicable law, all obligations of the Credit Parties hereunder with respect to
any Guarantee or granting of any Lien on any property shall be absolute and
unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Credit Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any other Credit Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the other Credit Parties.

Section 10.19 Intercreditor Agreement. This Agreement shall be subject in all
respects to the Intercreditor Agreement.

 

109



--------------------------------------------------------------------------------

Section 10.20 Automatic Release. Administrative Agent, each Lender, and the
Credit Parties agree that:

(a) any Lien granted to or held by the Administrative Agent (for the benefit of
the Secured Parties) under any Loan Document shall be automatically released
(A) from all Collateral upon payment in full of all Obligations (other than
contingent indemnification obligations) and termination of the Commitments
hereunder, (B) from the Collateral subject to such Disposition permitted
hereunder, at the time the property subject to such Lien is transferred in
connection with the consummation of any Disposition permitted hereunder or under
any other Loan Document to any Person other than a Credit Party (and, upon
written request from the Borrower identifying the property to be transferred
pursuant to this clause (B) and confirming that such Disposition is permitted
hereunder, the Administrative Agent (at the direction of the Requisite Term
Lenders and Requisite Bridge Lenders) shall (without further investigation)
provide to the Borrower within ten (10) Business Days a written acknowledgment
that such property shall be automatically released upon consummation of the
Disposition pursuant to this clause (B)), (C) if approved, authorized or
ratified in writing in accordance with this Agreement, or (D) if the Collateral
subject to such Lien is owned by a Guarantor, upon release of such Guarantor
from its obligations under its Guarantee pursuant to clause (b) below; and

(b) any Guarantor shall be automatically released from its obligations under the
Guarantee if such Person ceases to be a Guarantor as a result of a transaction
permitted hereunder.

In each case as specified in this Section 10.20, the Administrative Agent (at
the direction of the Requisite Term Lenders and Requisite Bridge Lenders) will
promptly, at the Borrower’s expense, execute and deliver to the applicable
Credit Party such documents as such Credit Party may reasonably request to
evidence the release of such item of Collateral from the Liens granted under the
Loan Documents or to release such Guarantor from its obligations under the
Guarantee, in each case in accordance with the terms of the Loan Documents. To
the extent of any inconsistency between this Section 10.20 and Section 8.10,
Section 8.10 shall govern.

Section 10.21 Requisite Lenders. If, when any Term Loans are outstanding, all of
the Bridge Loans have been paid in full (other than any contingent
indemnification obligations not yet due) and all Bridge Loan Commitments have
been terminated, then each reference to the phrase “Requisite Bridge Lenders and
Requisite Term Lenders” (or vice versa) shall be deemed to be automatically
deleted and replaced with “Requisite Term Lenders” without any further
modification, notice or other action by the Administrative Agent, Lenders or
Credit Parties. If, when any Bridge Loans are outstanding, all of the Term Loans
have been paid in full (other than any indemnification obligations not yet due)
and the Term Loan Commitments have been terminated, then each reference to the
phrase “Requisite Term Lenders and Requisite Bridge Lenders” (or vice versa)
shall be deemed to be automatically deleted and replaced with “Requisite Bridge
Lenders” without any further modification, notice or other action by the
Administrative Agent, Lenders or Credit Parties.

[Remainder of this page intentionally left blank; Signature page follows.]

 

110



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

BORROWER: PAR PETROLEUM CORPORATION By:   /s/ William Monteleone Name:   William
Monteleone Title:   Chief Executive Officer

GUARANTORS:

 

EWI LLC

HEWW EQUIPMENT LLC

PAR NEW MEXICO LLC

PAR PICEANCE ENERGY EQUITY LLC

PAR POINT ARGUELLO LLC

PAR UTAH LLC

PAR WASHINGTON LLC

By:  

Par Petroleum Corporation,

its sole member

By:   /s/ William Monteleone Name:   William Monteleone Title:   Chief Executive
Officer

 

111



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Jefferies Finance LLC,

as Administrative Agent

By:  

/s/ J. Paul McDonald

Name:   J. Paul McDonald Title:   Managing Director LENDERS: WB Macau55 Ltd., as
a Lender By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Director Highbridge International, LLC, as a
Lender By:  

/s/ Jason Hempel

Name:   Jason Hempel Title:   Managing Director Highbridge Tactical Credit &
Convertibles Master Fund, L.P., as a Lender By:  

/s/ Jason Hempel

Name:   Jason Hempel Title:   Managing Director Chatham Asset High Yield Master
Fund, LTD., as a Lender By:  

/s/ Anthony Melchiorre

Name:   Anthony Melchiorre Title:   Managing Member Chatham Eureka Fund, L.P.,
as a Lender By:  

/s/ Anthony Melchiorre

Name:   Anthony Melchiorre Title:   Managing Member

 

112



--------------------------------------------------------------------------------

ICQ Investments 17, LP, as a Lender By:  

/s/ Kevin Foster

Name:   Kevin Foster Title:   Authorized Signatory ZCOF Par Petroleum Holdings,
L.L.C., as a Lender By:  

/s/ Philip G. Tinkler

Name:   Philip G. Tinkler Title:   Vice President Omega Charitable Partnership,
L.P., as a Lender By:  

/s/ Edward Levy

Name:   Edward Levy Title:   Member and CFO

 

113



--------------------------------------------------------------------------------

APPENDIX I

DEFINITIONS

“ABL Credit Agreement” means the ABL Credit Agreement, dated as of September 25,
2013, among Hawaii Independent Energy, HPE, as guarantor, the lenders party
thereto, and Deutsche Bank AG New York Branch, as administrative agent.

“Acceptable Bank” means:

(a) a financial institution that has a rating for its long-term unsecured and
non credit-enhanced debt obligations of A or higher by Standard & Poor’s Rating
Services, A or higher by Fitch Ratings Ltd., or A-2 or higher by Moody’s
Investor Services Limited (an “A” Equivalent Rating”); or

(b) any other financial institution Approved by the Requisite Lenders.

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of Administrative Agent for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered
thereby, other than certain of the Permitted Liens, (c) secures the Obligations,
and (d) is perfected and enforceable.

“Acquisition” means the purchase by any Credit Party of any business, including
the purchase of all or substantially all the associated assets or operations or
of stock (or other ownership interests) of a Person (other than of a
wholly-owned Subsidiary of any Credit Party).

“Acquisition Consideration” shall mean the cash consideration required to be
paid by Borrower for the Equity Interests of Koko’oha Investments, Inc. pursuant
to the Purchase Agreement.

“Administrative Agent” means Jefferies Finance LLC, in its capacity as agent
pursuant to Article VIII, and any successor agent pursuant to Section 8.9.

“Administrative Fee” has the meaning assigned such term in Section 2.5(a).

“Administrative Agent Fee Letter” means that certain Agency Fee Letter dated as
of the date hereof between the Credit Parties and the Administrative Agent.

“Advance” means any of the First Advance, the Second Advance or the Third
Advance.

“Advances” means, collectively, the First Advance, the Second Advance and the
Third Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under Common Control with, such Person or any Subsidiary of such Person;
provided, however that no Lender shall be deemed to be an Affiliate of any
Credit Party or its Subsidiaries or of Laramie Energy II, LLC solely by virtue
of its (or an Affiliates of its) ownership of Equity Interests in the Borrower.

 

Appendix I-1



--------------------------------------------------------------------------------

“Agreement” means this Delayed Draw Term Loan and Bridge Loan Credit Agreement,
as the same may be amended, supplemented, restated, or otherwise modified from
time to time in accordance with the provisions hereof.

“Anti-Terrorism Law” means any requirement of law related to terrorism financing
or money-laundering including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“Patriot
Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).

“Approval” and “Consent” mean, with respect to any consent or approval sought by
any Credit Party and given by the Administrative Agent (acting at the direction
of the Requisite Lenders, Requisite Term Lenders or Requisite Bridge Lenders, as
applicable) or the Requisite Lenders, Requisite Term Lenders or Requisite Bridge
Lenders, as applicable, the writings executed by Administrative Agent and/or
Requisite Lenders, Requisite Term Lenders or Requisite Bridge Lenders, as
applicable, as applicable, that (a) authorize such Credit Party to take the
action for which the consent or approval is sought and (b) set forth the
conditions, if any, upon which the consent or approval is given by
Administrative Agent and/or Requisite Lenders, Requisite Term Lenders or
Requisite Bridge Lenders, as applicable.

“Approve” and “Approved” have the correlative meaning.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender or (d) any Fund approved by the Requisite
Lenders, the Requisite Term Lenders or the Requisite Bridge Lenders; provided,
however that the term Approved Fund shall not include the Borrower, any Credit
Party or any of their Subsidiaries, the JV Company or Laramie Energy II, LLC
and/or its Affiliates.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and acknowledged by the Administrative Agent in
substantially the form of the attached Exhibit A.

“Assignor” has the meaning assigned such term in Section 10.6(b)(i).

“Bank of Hawaii Credit Agreement” means the Credit Agreement, dated as of
November 14, 2003, among HIE Retail, LLC, Bank of Hawaii and the other financial
institutions party thereto from time to time, and Bank of Hawaii, as
administrative agent and collateral agent.

“Bankruptcy Code” has the meaning assigned such term in Section 8.1(b).

“Board of Directors” means with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person and (ii) in any other case,
the functional equivalent of the foregoing.

“Borrower” means Par Petroleum Corporation, a Delaware corporation.

 

Appendix I-2



--------------------------------------------------------------------------------

“Borrowing” means any Loan permitted to be made hereunder.

“Borrowing Availability” means, as of any date of determination, the Total Term
Loan Commitment minus the aggregate amount of all Advances made prior to such
date (without giving effect to any payments on account thereof and excluding all
Term Loan PIK Interest) and minus the aggregate principal amount of the Existing
Term Loans on the Closing Date immediately after giving effect to this
Agreement.

“Borrower Materials” has the meaning assigned to such term in Section 10.2.

“Borrowing Request” means a request by a Responsible Officer of the Borrower in
accordance with the terms of Sections 2.1(b) and/or 2.2(a) and substantially in
the form of Exhibit G, or such other form as shall be approved by the
Administrative Agent.

“Bridge Lender” means a Lender with a Bridge Loan Commitment or an outstanding
Bridge Loan.

“Bridge Loan” has the meaning assigned to such term in Section 2.2.

“Bridge Loan Availability Period” means the period from and including the
Closing Date to but excluding the earlier of: (i) the one year anniversary of
the Closing Date and (ii) the Bridge Loan Maturity Date.

“Bridge Loan Cash Interest” has the meaning assigned to such term in
Section 2.6(b)(i)(B) hereof.

“Bridge Loan Commitment” means, with respect to each Bridge Lender, the
commitment of such Bridge Lender to fund its Pro Rata Share of the Bridge Loan
in accordance with the provisions hereof up to the amount set forth next to such
Bridge Lender’s name on Schedule I, as the same may be (a) terminated or reduced
pursuant to Section 2.7 and (b) reduced or increased from time to time pursuant
to assignments by or to such Bridge Lender pursuant to Section 10.6.

“Bridge Loan Exit Fee” has the meaning assigned to such term in
Section 2.5(c)(iv) hereof.

“Bridge Loan Maturity Date” means the earliest to occur of (i) the acceleration
(whether automatic or by written notice) of any Obligations in accordance with
the terms of this Agreement and (ii) the Stated Bridge Loan Maturity Date.

“Bridge Loan Obligations” means (a) obligations of the Borrower and the other
Credit Parties from time to time to pay (and otherwise arising under or in
respect of the due and punctual payment of) (i) the principal of and interest
(including interest accruing during the pendency of any proceeding under any
Debtor Relief Law, regardless of whether allowed or allowable in such
proceeding) on the Bridge Loan, and the Bridge Loan Exit Fee (and any other
premium, if any), in each case, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) all
fees, including without limitation, the Commitment Fee, the Extension Fee and
the Funding Fee and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
proceeding under any Debtor Relief Law, regardless of whether allowed or
allowable in such proceeding), of the Borrower and the other Credit Parties on
account of the Bridge Loan under this Agreement and the other Loan Documents and
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Borrower and the other Credit Parties owed to Bridge
Lenders under or pursuant to this Agreement and the other Loan Documents.

 

Appendix I-3



--------------------------------------------------------------------------------

“Bridge Loan PIK Interest” has the meaning assigned to such term in
Section 2.6(b)(i)(A) hereof.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York City are authorized or required by law to close.

“Capital Leases” means, as applied to any Person, any lease of any Property by
such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.

“Casualty Event” means any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of any Credit Party. “Casualty Event”
shall include but not be limited to any taking of all or any part of any Real
Property of any Person or any part thereof, in or by condemnation or other
eminent domain proceedings pursuant to any law, or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property of
any Person or any part thereof by any Governmental Authority, civil or military,
or any settlement in lieu thereof.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Change in Control” means that, for any reason (i) any Person or group (as
defined in Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934)
other than a Permitted Holder shall become the direct or indirect beneficial
owner (as defined in Sections 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934) of greater than 30% of the total voting power of all classes of
capital stock then outstanding of Borrower entitled (without regard to the
occurrence of any contingency) to vote in elections of directors of Borrower,
(ii) any Credit Party ceases to own, either directly or indirectly, 100% of the
Equity Interest in any wholly-owned Subsidiary (other than an Excluded
Subsidiary) other than as a result of a sale of assets, other Disposition or
merger permitted under Section 6.4; and (iii) the occurrence of a “Change of
Control” (or similar defined term as defined in the JV Credit Agreement) under
the JV Credit Agreement, the ABL Credit Agreement, the Framework Agreement or
the Bank of Hawaii Credit Agreement; provided however that for purposes of
determining whether a Change of Control has occurred transfers of Voting
Securities by any Lender or an Affiliate of any Lender to a third party shall be
disregarded.

 

Appendix I-4



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any new Legal
Requirement, (b) any change in any Legal Requirement or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Class” when used herein in regards to Loans, shall mean either the Term Loans
or the Bridge Loan.

“Closing Date” means July 11, 2014.

“Closing Payment” shall have the meaning assigned to such term in Section 2.5(a)
hereof.

“Closing Payment Letter” means that certain closing payment letter dated as of
the date hereof between the Credit Parties and the Term Lenders.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute and the rules and regulations promulgated thereunder.

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by a Credit Party in or upon which a Lien is
granted by such Person in favor of Administrative Agent, for the benefit of the
Secured Parties, under any of the Loan Documents including without limitation,
all “Collateral” and “Mortgaged Properties” (as defined in each of the Mortgages
and the Pledge and Security Agreement, as applicable) or similar terms used in
the Security Instruments, provided that, in each case, Collateral shall not
include Excluded Property.

“Collateral Account” has the meaning assigned to such term in the Pledge and
Security Agreement.

“Commitment Fee” has the meaning assigned to such term in Section 2.5(c)(i)
hereof.

“Commitments” shall mean, collectively, the Term Loan Commitments and the Bridge
Loan Commitments.

“Common Stock” means the common shares of the capital of the Borrower.

“Communications” has the meaning assigned to such term in Section 10.2(b).

“Confidential Information” has the meaning assigned such term in Section 10.16.

 

Appendix I-5



--------------------------------------------------------------------------------

“Contemplated Acquisition” means the acquisition by Borrower of all of the
Equity Interests of Mid Pac Petroleum, LLC, a Delaware limited liability
company, in accordance with that certain agreement and plan of merger dated as
of June 2, 2014 by and among Borrower, Bogey, Inc., a newly formed Hawaii
corporation, and Koko’oha Investments, Inc., a Hawaii corporation (the “Purchase
Agreement”), and a representative of the shareholders of Koko’oha Investments,
Inc. pursuant to which, Bogey, Inc. will merge with and into Koko’oha
Investments, Inc. with the Koko’oha Investments, Inc. surviving the merger as a
wholly owned subsidiary of HPE and as an indirect wholly-owned subsidiary of
Borrower, and in consideration of such merger, the shareholders of Koko’oha
Investments, Inc. will receive consideration in an aggregate amount of
$107,000,000, subject to adjustment as provided in the Purchase Agreement, which
amount includes the assumption of all existing bank debt of Mid Pac Petroleum,
LLC owed to First Hawaiian Bank.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of Voting Securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” and “under Common Control” shall have
meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with Borrower, are treated as a single employer under Section 414 of
the Code.

“Credit Facility Pro Rata Share” means, as of any date of determination, the
fraction (expressed as a percentage), the numerator of which is the aggregate
amount of all of such Lender’s outstanding unfunded Commitments and the
aggregate principal amount of such Lender’s Loans then outstanding and the
denominator of which is the sum of the aggregate amount of all outstanding
unfunded Commitments and the aggregate principal amount of all Loans then
outstanding.

“Credit Party” means the Borrower and each Guarantor.

“Debt,” for any Person, means without duplication:

(a) indebtedness of such Person for borrowed money;

(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

(c) obligations of such Person to pay the deferred purchase price of Property or
services (including, without limitation, obligations that are non-recourse to
the credit of such Person but are secured by the assets of such Person, but
excluding trade accounts payable and royalty payments in regards to
non-exclusive licenses of Intellectual Property in the ordinary course of
business);

(d) obligations of such Person as lessee under Capital Leases and obligations of
such Person in respect of synthetic leases (but excluding, for the avoidance of
doubt, operating leases);

(e) obligations of such Person under letters of credit and agreements relating
to the issuance of letters of credit or acceptance financing

 

Appendix I-6



--------------------------------------------------------------------------------

(f) obligations of such Person under any Hedge Contract;

(g) obligations of such Person owing in respect of Disqualified Equity
Interests;

(h) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (g) above;

(i) guarantees of indebtedness or obligations of others of the kinds referred to
in clauses (a) through (h) above secured by any Lien on or in respect of any
Property of such Person; and

(j) all liabilities of such Person in respect of unfunded vested benefits under
any Plan.

For purposes of this definition, (i) the amount of any Debt represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Debt, (ii) the amount of any Debt represented by a
guaranty which is limited, shall be valued at the limited amount of such
obligations and (iii) the amount of any Debt represented by a guaranty which is
non-recourse to a Person or for which recourse is limited to an identified
asset, shall be valued at the fair market value of such asset to which there is
recourse under such guaranty.

“Debt Issuance” means the incurrence by any Credit Party or any of the
Subsidiaries of the Credit Parties (other than the Excluded Subsidiaries with
the exception of, upon the consummation of the Contemplated Acquisition,
Koko’oha Investments, Inc. and its Subsidiaries including without limitation the
Mid Pac Entities) of any Debt after the Closing Date (other than as permitted by
Section 6.2).

“Debtor Relief Law” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.

“Default Rate” has the meaning assigned such term in Section 2.6(b).

 

Appendix I-7



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.14(b), any Lender or its
Affiliate that (a) has failed to pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder or has failed to
perform any of its funding obligations hereunder, including in respect of its
Loans, in each case, within two (2) Business Days of the date when due unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) has notified the Borrower and the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Requisite Lenders
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.14(b)) upon delivery of written notice of such determination to the
Borrower and each Lender.

“Deposit Account” shall have the meaning given to such term in the UCC (or any
successor statute), as adopted and in force in the State of New York or, when
the laws of any other state govern the method or manner of the perfection or
enforcement of any Lien in any of the Collateral, the UCC (or any successor
statute) of such other state.

“Disposition” means any sale, lease, license, transfer, assignment, conveyance,
Sale Leaseback Transaction or other disposition of any Property (including any
Working Interest, overriding Royalty Interest, production payments, net profits
interest, Royalty Interest, or mineral fee interest).

 

Appendix I-8



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) requires the scheduled payments or dividends in cash or (iv) is or becomes
convertible into or exchangeable for Debt or any other Equity Interests that
would constitute Disqualified Equity Interests, in each case, prior to the date
that is 180 days after the Stated Term Loan Maturity Date, except, in the case
of clauses (i) and (ii), if as a result of a change of control or asset sale, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior payment in full of all
Obligations, and the all termination of the Commitments provided that preferred
stock of the Borrower shall not be deemed to constitute Disqualified Equity
Interests to the extent that any right of redemption, payment of dividends or
distributions or other payments due under such preferred stock are subordinated
to the payment of the Obligations upon the occurrence of an Event of Default
(pursuant to documentation in form and substance satisfactory to the Requisite
Lenders and the Borrower).

“Dividend” with respect to any Person, a dividend or return on equity capital to
the holders of its Equity Interests or any other distribution, payment or
delivery of property or cash to the holders of its Equity Interests as such, or
any redemption, retirement, purchase or other acquisition, directly or
indirectly, for consideration any of its Equity Interests outstanding (or any
options or warrants issued by such Person with respect to its Equity Interests).
Without limiting the foregoing, “Dividends” with respect to any Person shall
also include all payments made by such Person with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower or any other Credit
Party organized under the laws of the United States of America, any State
thereof or the District of Columbia.

“Eligible Assignee” means (a) any Lender (other than a Defaulting Lender),
(b) any Approved Fund, (c) any Subsidiary or Affiliate of a Lender (other than a
Defaulting Lender, the Borrower, any Credit Party or any of their Subsidiaries,
the JV Company or Laramie Energy II, LLC or any of its Affiliates), and (d) any
commercial bank or other financial institution or fund Approved by the Requisite
Lenders in their sole discretion and consented to by Borrower (provided that the
Borrower shall not have any such consent right upon the occurrence and during
the continuation of an Event of Default) provided that Eligible Assignee shall
not include any direct competitor of the Borrower or its Subsidiaries in regards
to the Permitted Business.

“Embargoed Person” has the meaning assigned such term in Section 6.18.

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
9601(8) and shall include, without limitation, soil, soil gas, sediment, fish,
wildlife, biota and all other natural resources.

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation which seeks to impose liability under any Environmental Law.

 

Appendix I-9



--------------------------------------------------------------------------------

“Environmental Law” means, all Legal Requirements relating to Hazardous
Substances, pollution, restoration or protection of the environment or the
health and safety of employees as it related to Hazardous Substances, including,
but not limited to the Federal Water Pollution Control Act (33 U.S.C. §1251 et
seq.), Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.), Safe
Drinking Water Act (42 U.S.C. §3000(f) et seq.), Toxic Substances Control Act
(15 U.S.C. §2601 et seq.), Clean Air Act (42 U.S.C. §7401 et seq.),
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§9601 et seq.) and other similar state and local statutes, in effect as of the
date hereof, including any judicial or administrative interpretation thereof.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization issued under Environmental Laws by any Governmental
Authority.

“Equipment” has the meaning assigned such term in the UCC.

“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or nonvoting) of capital stock of a corporation, any and all equivalent
ownership interests in a Person (other than a corporation), including, without
limitation, partnership interests, limited liability company interests, and
membership interests, whether outstanding on, or issued after, the Closing Date,
and any and all warrants, rights or options to purchase or other arrangement or
rights to acquire any of the foregoing; provided, however, that “Equity
Interest” shall not include any debt securities that are convertible or
exchangeable into any Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“Event of Default” has the meaning assigned to such term in Section 7.1.

“Excluded Property” has the meaning assigned to such term in the Pledge and
Security Agreement.

“Excluded Subsidiary” means (a) HPE and its Subsidiaries, including Hawaii
Independent Energy, HIE Retail, LLC, Smiley’s Super Service, Inc., Bogey, Inc.
and, following the consummation of the Contemplated Acquisition, Koko’oha
Investments, Inc., successor by merger to Bogey, Inc., and its Subsidiaries
(including, without limitation, the Mid Pac Entities), (b) Texadian Energy, Inc.
and Texadian Energy Canada Limited, (c) Castle Exploration Company, Inc.
provided that (i) the Borrower is diligently pursuing the clearances necessary
to apply for the dissolution of Castle Exploration Company, Inc. under
Pennsylvania law and takes commercially reasonable action to complete the
dissolution process (which could take three years or longer) and (ii) Castle
Exploration Company, Inc. does not at any time own more than $250,000 of
Property after the Closing Date, (d) any Subsidiary of Borrower formed after the
Closing Date for the sole purpose of facilitating an acquisition or merger (or
signing an acquisition or merger agreement) permitted hereunder unless and until
the earlier to occur of (i) the consummation of such acquisition or merger or
(ii) such Subsidiary owns more than $1,000,000 of assets at any time and (e) any
Subsidiary of an Excluded Subsidiary referenced in clauses (a), (b) and (c) of
this definition.

 

Appendix I-10



--------------------------------------------------------------------------------

“Excluded Taxes” means, means any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes; (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loans or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.13(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.12, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.12(e), (f), or
(g); and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Executive Orders” has the meaning assigned such term in Section 6.18.

“Existing Term Loans” has the meaning assigned to such term in Section 2.1(a)
hereof.

“Extension Date” means the one (1) year anniversary of the Closing Date.

“Extension Fee” has the meaning assigned to such term in Section 2.5(c)(iii)
hereof.

“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), (b) any current or future
regulations or official interpretations thereof, (c) any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and (d) any intergovernmental
agreement or any fiscal or regulatory legislation, rules, or practices adopted
pursuant to any intergovernmental agreement entered into in connection
therewith.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments, and, with respect to quarterly
financial statements, absence of footnotes.

 

Appendix I-11



--------------------------------------------------------------------------------

“Financial Statements” means the audited financial statements, including the
audited consolidated balance sheet, of Borrower and the Credit Parties in each
case, as of December 31, 2013, or December 31 of the relevant fiscal year then
ended, as applicable, and the related audited consolidated statements of income,
cash flow, and retained earnings of Borrower and the Credit Parties, in each
case, for the fiscal year ending December 31, 2013, or the fiscal year then
ended, as applicable, copies of which have been delivered to Administrative
Agent and Lenders.

“First Advance” has the meaning assigned such term in Section 2.1(c)(i).

“First Amendment to Pledge Agreement” shall mean that certain First Amendment to
Pledge Agreement dated as of even date hereof by and between Administrative
Agent and Par Piceance Energy Equity LLC, which amends the Pledge Agreement.

“Foreign Lender” means any Administrative Agent or Lender that is not a “United
States person” within the meaning of Section 7701(a) (30) of the Code.

“Foreign Subsidiary” means any Subsidiary of a Credit Party that is not a
Domestic Subsidiary and any Subsidiary of any Foreign Subsidiary.

“Framework Agreement” means the Framework Agreement, dated as of September 25,
2013, among Hawaii Independent Energy, HPE and Barclays Bank PLC.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“Funding Fee” has the meaning assigned to such term in Section 2.5(c)(ii)
hereof.

“GAAP” means generally accepted accounting principles recognized as such by the
Financial Accounting Standards Board (or generally recognized successor)
consistently applied and maintained throughout the period indicated and
consistent with applicable laws, except for changes mandated by the Financial
Accounting Standards Board or any similar accounting authority of comparable
standing (except that the determination of whether a lease is to be treated as
an operating lease or capital lease shall be made without giving effect to any
change in accounting for leases pursuant to GAAP, including, without limitation,
resulting from the implementation of proposed changes to Accounting Standards
Codification Topic 840, Leases, by the Exposure Draft issued by the FASB and
IASB on August 17, 2010 (and related updates and changes to the Exposure Draft),
or any successor proposal), applied on a basis consistent with the requirements
of Section 1.3. If any change in any accounting principle or practice is
required by the Financial Accounting Standards Board (or generally recognized
successor) in order for such principle or practice to continue as a generally
accepted principle or practice, all financial reports or statements required
hereunder or in connection herewith may be prepared in connection with such
change, but all calculations and determinations to be made hereunder may be made
in accordance with such change only if Borrower and the Requisite Lenders agree
to do so. Whenever any accounting term is used herein which is not otherwise
defined, it shall be interpreted in accordance with GAAP or International
Financial Reporting Standards (IFRS), as applicable.

 

Appendix I-12



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” means the guarantees issued pursuant to Article IX by each
Guarantor.

“Guaranteed Obligations” has the meaning assigned such term in Section 9.1.

“Guarantor” means a Subsidiary of Borrower that is listed on Schedule 4.21, and
each other Domestic Subsidiary that is or that becomes a party to this Agreement
as a Guarantor pursuant to Sections 5.12 and/or 6.15. For the avoidance of
doubt, Guarantors shall not include any Excluded Subsidiary.

“Hawaii Independent Energy” means Hawaii Independent Energy, LLC, a Hawaii
limited liability company and wholly-owned subsidiary of HPE.

“Hazardous Substance” means any substances, materials, or wastes identified or
regulated as “hazardous,” “toxic,” or “dangerous” pursuant to any Environmental
Law, including without limitation pollutants, contaminants, petroleum, petroleum
products (including crude oil or any faction thereof), radionuclides,
radioactive materials, and medical and infectious waste.

“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, puts, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement provided that a
“Hedge Contract” shall not include any “Master Agreement” or other agreement
that provides for the sale by any Credit Party of physical Hydrocarbons in
exchange for cash in the ordinary course of business.

“HPE” means Hawaii Pacific Energy, LLC, a Delaware limited liability company and
wholly-owned Subsidiary of the Borrower.

 

Appendix I-13



--------------------------------------------------------------------------------

“HPE Pledge Agreement” has the meaning assigned to such term in Section 5.20.

“Hydrocarbon Hedge Agreement” means a Hedge Contract which is intended to reduce
or eliminate the risk of fluctuations in the price of Hydrocarbons.

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a Well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes; and (b) to the
extent not otherwise described in (a), Recording Taxes; provided, however, that
notwithstanding any other provision of (i) this Agreement, including, without
limitation, any exhibit or schedule thereto; or (ii) any other agreement
referenced in or related to the transactions contemplated by this Agreement,
“Indemnified Taxes” shall include U.S. federal withholding Taxes applicable to
any interest or original issue discount paid under this Agreement only to WB
Macau55 Ltd. and to no other Person; provided that “Indemnified Taxes” shall not
include U.S. federal withholding Taxes that result from any of the following
actions by WB Macau55 Ltd. or any of its Affiliates after the Closing Date: (aa)
the assignment by WB Macau55 Ltd. of its rights under the Loan to any of its
Affiliates; (bb) the transfer by any Affiliate of Whitebox Advisors LLC of its
common stock of Borrower to another Affiliate of Whitebox Advisors LLC; or (cc)
a structural reorganization (or similar entity-type reorganization) by Whitebox
Advisors LLC or any of its Affiliates.

“Indemnitee” has the meaning assigned such term in Section 10.7(a).

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by any Credit Party which is an owner of Property subject to a
Mortgage with respect to the applicable Property pursuant to Section 5.2 and all
renewals and extensions thereof.

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon any Credit Party and applicable to the Property subject
to a Mortgage or any use or condition thereof.

 

Appendix I-14



--------------------------------------------------------------------------------

“Intellectual Property” means with respect to any Person, all of such Person’s
rights, title and interest in and to all copyrights, patents and trademarks,
including, without limitation, all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, service mark applications, trade dress, trade
names, business names, designs, logos, slogans (and all translations,
adaptations, derivations and combinations of the foregoing) indicia and other
source and/or business identifiers, and the goodwill of the business relating
thereto and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world (but
excluding intent-to-use trademark applications unless and until a statement of
use or amendment to allege use is filed and accepted by the U.S. Patent and
Trademark Office or any other filing is made or circumstances otherwise change
so that the interests of a Credit Party in such trademarks is no longer on an
“intent-to-use” basis, at which time such trademarks shall automatically and
without further action by the parties be subject to the security interest
granted by such Credit Party to the Administrative Agent hereunder); copyrights
and copyright applications; (including copyrights for computer programs) and all
tangible and intangible property embodying the copyrights, unpatented inventions
(whether or not patentable); patents and patent applications; industrial design
applications and registered industrial designs; license agreements related to
any of the foregoing and income therefrom; books, records, writings, computer
tapes or disks, flow diagrams, specification sheets, computer software, source
codes, object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
August 31, 2012 by and among the Administrative Agent, the JV Company Credit
Facility Agent and the Borrower.

“Interest Payment Date” means (i) the last Business Day of each fiscal quarter
of the Borrower during any period in which any portion of the Loans are
outstanding and (ii) the Term Loan Maturity Date or the Bridge Loan Maturity
Date, as applicable.

“Investments” has the meaning assigned to such term in Section 6.7 hereof.

“JV Company” means Piceance Energy, LLC.

“JV Company Credit Facility Agent” means JPMorgan Chase Bank, N.A. or the
institution part from time to time as “Administrative Agent”, “indenture
trustee” or any similar title under the JV Credit Agreement.

“JV Company Credit Facility Documents” means the JV Credit Agreement and all
other documents compromising the definitive documentation of the transactions
contemplated by the JV Credit Agreement, including, without limitation, all
collateral and security documents and any intercreditor agreements executed in
connection therewith as may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the Intercreditor Agreement and
this Agreement.

“JV Company Credit Facility Lenders” means the institutions party from time to
time as “Lenders” under the JV Credit Agreement, including, without limitation,
J.P. Morgan Chase Bank, N.A. and Wells Fargo Bank, N.A.

“JV Company Credit Facility Obligations” means the “Obligations” (as such term
is defined in the JV Credit Agreement) as in effect on August 31, 2012 or in any
amendment or modification thereto made in accordance with the Intercreditor
Agreement and the Existing Credit Agreement or this Agreement, as applicable.

 

Appendix I-15



--------------------------------------------------------------------------------

“JV Company LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement for the JV Company dated as of August 31, 2012.

“JV Credit Agreement” means that certain Credit Agreement dated as of June 4,
2012 by and among the JV Company, the JV Company Credit Facility Lenders, the JV
Company Credit Facility Agent, and the other financial institutions party
thereto, and any credit agreement, loan agreement, indenture or other document
governing Debt (for purposes of this definition only, the “Refinancing Debt”)
pursuant to which the obligations under such Credit Agreement (for purposes of
this definition only, the “Refinanced Debt”) have been refinanced; provided that
(a) such Refinancing Debt has a later maturity than and a weighted average life
to maturity equal to or greater than the Refinanced Debt, (b) such Refinancing
Debt shall not have a greater principal amount than the principal amount of the
Refinanced Debt plus accrued interest, fees and premiums (if any) thereon and
reasonable fees and expenses associated with the refinancing (provided that the
principal amount of such Refinancing Debt shall not include any principal
constituting interest paid in kind), (c) such Refinanced Debt shall be repaid,
defeased or satisfied and discharged on a dollar-for-dollar basis, and all
accrued interest, fees and premiums (if any) in connection therewith shall be
paid, substantially concurrently with the incurrence of such Refinancing Debt,
(d) the terms and conditions relating to collateral for such Refinancing Debt,
taken as a whole, shall be no more favorable to the secured parties in respect
of such Debt than the terms and conditions with respect to the collateral for
the Refinanced Debt (and the Liens on any collateral securing such Refinancing
Debt shall have the same (or lesser) priority as the Refinanced Debt), and
(e) such Refinancing Debt shall not include any term or provision that is
adverse in any material respect to the interests of the Lenders as determined by
the Requisite Lenders in their sole discretion.

“JV Holding Sub” means Par Piceance Energy Equity LLC, a Delaware limited
liability company.

“JV Interests” means the Borrower’s, JV Holding Sub’s, or any other Credit
Party’s membership interests or other Equity Interests in the JV Company.

“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the owner thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing, including any official policy or
guidance) of, and the terms of any license or permit issued by, any Governmental
Authority, including, but not limited to, Regulations D, T, U, and X, which is
applicable to such Person.

“Lenders” means a party hereto that (a) is a Lender listed on the signature
pages of this Agreement on the date hereof or (b) is an Eligible Assignee that
became a Lender under this Agreement pursuant to Section 2.13 or Section 10.6.

 

Appendix I-16



--------------------------------------------------------------------------------

“Lien” means any recorded or unrecorded, express or implied, written or oral
mortgage, lien (statutory or otherwise), pledge, assignment, charge, deed of
trust, security interest, hypothecation, preference, deposit arrangement or
encumbrance (or other type of arrangement having the practical effect of the
foregoing) to secure or provide for the payment of any obligation of any Person,
whether arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, synthetic lease, Capital Lease, or other title retention agreement).

“Limited Recourse Guaranty” has the meaning assigned to such term in
Section 5.20.

“Liquid Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States maturing within 180 days
from the date of any acquisition thereof;

(b) negotiable or nonnegotiable certificates of deposit, time deposits, or other
similar banking arrangements maturing within 180 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Lender (or any
Affiliate of any Lender) or (B) any other bank or trust company so long as such
certificate of deposit is pledged to secure any Credit Party’s ordinary course
of business bonding requirements, or any other bank or trust company which has
primary capital of not less than $500,000,000, if at the time of deposit or
purchase, such bank debt securities are rated not less than “AA” (or the then
equivalent) by the rating service of Standard & Poor’s Ratings Group or of
Moody’s Investors Service, Inc., and (ii) commercial paper issued by (A) any
Lender (or any Affiliate of any Lender) or (B) any other Person if at the time
of purchase such commercial paper is rated not less than “A 1” (or the then
equivalent) by the rating service of Standard & Poor’s Ratings Group or not less
than “P 1” (or the then equivalent) by the rating service of Moody’s Investors
Service, Inc., or upon the discontinuance of both of such services, such other
nationally recognized rating service or services, as the case may be, as shall
be selected by the applicable Credit Party with the consent of the Requisite
Lenders;

(c) deposits in money market funds investing exclusively in investments
described in clauses (a) and (b) above; and

(d) repurchase agreements relating to investments described in clauses (a) and
(b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $500,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than “AA”
(or the then equivalent) by the rating service of Standard & Poor’s Ratings
Group or of Moody’s Investors Service, Inc.

 

Appendix I-17



--------------------------------------------------------------------------------

“Loans” means the Term Loans made by the Term Lenders to the Borrower pursuant
to Sections 2.1(b) and 2.1(c) and the Bridge Loan made by the Bridge Lenders to
Borrower pursuant to Section 2.2.

“Loans Offer Price” has the meaning assigned such term in Section 10.6(b)(ii).

“Loan Documents” means this Agreement, any Notes, the Security Instruments, the
Limited Recourse Guaranty (if and when executed), the Negative Pledge Agreement
(if and when executed), the Closing Payment Letter and each other agreement,
instrument, or document executed by any Credit Party, any Subsidiary of any
Credit Party or any of their officers at any time in connection with this
Agreement.

“Lost Interest” has the meaning assigned such term in Section 2.15(a).

“Material Adverse Change” means (a) a material adverse change in the business,
assets, property, condition (financial or otherwise) or operations of the Credit
Parties and their Subsidiaries (excluding the Excluded Subsidiaries), taken as a
whole, (b) a material adverse effect on any Credit Party’s ability, as a whole,
to perform its obligations under this Agreement, any Note or any other Loan
Document, or (c) a material adverse change on the validity or enforceability of
this Agreement or any of the other Loan Documents.

“Material Contract” means any contract or other arrangement to which the
Borrower or any of its Subsidiaries (excluding the Excluded Subsidiaries) is a
party (other than the Loan Documents) for which breach, nonperformance,
cancellation or failure to renew would reasonably be expected to have a Material
Adverse Effect.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).

“Mid Pac Entities” shall mean Mid Pac Petroleum LLC and all of its direct and
indirect Subsidiaries.

“Mortgage” means each of the mortgages or deeds of trust executed by any one or
more of the Credit Parties in favor of Administrative Agent for the ratable
benefit of the Secured Parties in substantially the form of the attached Exhibit
D (and including any amendments to or restatements of any existing mortgages or
deeds of trust executed by any one or more of the Credit Parties before the date
hereof in favor of Administrative Agent (or assigned to Administrative Agent) in
connection with the Existing Credit Agreement), which form shall be in the form
of the Mortgage delivered in accordance with Schedule 5.19 and shall be attached
as Exhibit D upon delivery of such Mortgage, or such other form as may be
requested by the Requisite Term Lenders and Requisite Bridge Lenders and that is
satisfactory to the Administrative Agent, Requisite Term Lenders and Requisite
Bridge Lenders and as may be amended, restated, supplemented or otherwise
modified from time to time, together with any assumptions or assignments of the
obligations thereunder by any Credit Party, and “Mortgages” shall mean all of
such Mortgages collectively.

 

Appendix I-18



--------------------------------------------------------------------------------

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37)
and Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA.

“National Priorities List” has the meaning assigned such term in CERCLA.

“Negative Pledge Agreement” means that certain Negative Pledge Agreement by HPE
entered into pursuant to Section 6.20 hereof pursuant to which HPE agrees, among
other things, not to encumber the Equity Interests issued by Koko’oha
Investments, Inc. to HPE.

“Net Cash Proceeds” means

 

  (a) with respect to any Disposition (other than any issuance or sale of Equity
Interests), the cash proceeds received by any Credit Party (including cash
proceeds subsequently received (as and when received by such Credit Party) in
respect of non-cash consideration initially received) net of (i) selling
expenses (including reasonable brokers’ fees or commissions, legal, accounting
and other professional and transactional fees, transfer and similar taxes and
Borrower’s good faith estimate of income taxes paid or payable in connection
with such sale); (ii) amounts provided as a reserve, in accordance with GAAP,
against any liabilities under any indemnification obligations associated with
such Disposition or any other liabilities retained by any Credit Party
associated with the properties sold in such Disposition and, subject to the
provisions of the Pledge and Security Agreement, held in an account subject to
the Administrative Agent’s control (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall
automatically constitute Net Cash Proceeds); (iii) Borrower’s good faith
estimate of payments required to be made with respect to unassumed liabilities
relating to the properties sold within two (2) years of such Disposition and,
subject to the provisions of the Pledge and Security Agreement, held in an
account subject to the Administrative Agent’s control (provided that, to the
extent such cash proceeds are not used to make payments in respect of such
unassumed liabilities within two (2) years of such Disposition and, subject to
the provisions of the Pledge and Security Agreement, placed in an account
subject to the Administrative Agent’s control, such cash proceeds shall
automatically constitute Net Cash Proceeds); and (iv) the principal amount,
premium or penalty, if any, interest and other amounts on any Debt which is
secured by a Lien on the properties sold in such Disposition (so long as such
Lien was permitted to encumber such properties under the Loan Documents at the
time of such sale and the Debt secured by such Liens is permitted hereunder) and
which is repaid with such proceeds (other than any such Debt assumed by the
purchaser of such properties);

 

  (b) with respect to any Debt Issuance (and, for purposes of Section 2.8(d)
hereof, any issuance of Permitted Subordinated Debt) by any Credit Party or any
Subsidiary of any of the Credit Parties (other than the Excluded Subsidiaries
with the exception of, upon the consummation of the Contemplated Acquisition,
Koko’oha Investments, Inc. and its Subsidiaries including without limitation the
Mid Pac Entities), the cash proceeds thereof, net of customary fees,
commissions, costs and other expenses incurred in connection therewith; and

 

Appendix I-19



--------------------------------------------------------------------------------

  (c) with respect to any Casualty Event, the insurance proceeds, condemnation
awards and other compensation received in cash in respect thereof, net of
(i) all reasonable costs and expenses incurred in connection with the collection
of such proceeds and the reasonable cost of putting any real property in a safe
and secure condition, awards or other compensation in respect of such Casualty
Event and (ii) the principal amount, premium or penalty, if any, interest and
other amounts on any Debt for borrowed money which is secured by a Lien on the
properties subject to such Casualty Event (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale and
the Debt secured by such Liens is permitted hereunder) and which is repaid with
such proceeds (other than any such Debt incurred in connection with such
Casualty Event).

“Net Equity Proceeds” means an amount equal to any cash proceeds from a capital
contribution to, or the issuance or sale of any Equity Interests of, the
Borrower or any of its Subsidiaries (other than pursuant to any employee,
director or consultant stock or stock option compensation plan), net of
reasonable underwriting discounts and commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and Borrower’s
good faith estimate of income taxes paid or payable, in each case, in connection
with such contribution or issuance.

“New Term Loan” has the meaning assigned to such term in Section 2.1(b)(i)
hereof.

“New Tranche B Loan” has the meaning assigned to such term in the Existing
Credit Agreement, in effect immediately before giving effect to this Agreement.

“Non-Consenting Lender” means, any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 10.1 and (ii) has been approved by the
Requisite Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note of Borrower payable to a Term Lender or Bridge
Lender, as applicable, in substantially the form of the attached Exhibit E-1 or
Exhibit E-2, as applicable, evidencing indebtedness of Borrower to such Lender
resulting from the portion of the Loans owing to such Lender.

“Obligations” means, collectively, the Term Loan Obligations, the Bridge Loan
Obligations and all obligations owed to the Administrative Agent by the Credit
Parties under the Loan Documents.

“OFAC” means the U.S. Treasury Department Office of Foreign Assets Control.

“Offer” has the meaning assigned such term in Section 10.6(b)(ii).

“Offer Letter” has the meaning assigned such term in Section 10.6(b)(ii).

“Offered Loans” has the meaning assigned such term in Section 10.6(b)(ii).

 

Appendix I-20



--------------------------------------------------------------------------------

“Offering Lenders” has the meaning assigned such term in Section 10.6(b)(ii).

“Officer’s Certificate” shall mean, as to any Person, a certificate executed by
the chairman of the Board of Directors (if an officer), the chief executive
officer or the president of such person, each in his or her official (and not
individual) capacity.

“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under, or attributable to
such oil and gas Properties and interests.

“Organizational Documents” means with respect to any Person, (i) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (ii) in the case of any limited liability company,
the certificate of formation and operating agreement (or similar documents) of
such Person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar documents) of such
Person, (iv) in the case of any general partnership, the partnership agreement
(or similar document) of such Person and (v) in any other case, the functional
equivalent of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Loans or Loan Document).

“Other Lenders” has the meaning assigned such term in Section 10.6(b)(ii).

“Other List” has the meaning assigned such term in Section 6.18.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Parent Guaranty” means that certain Parent Limited Guaranty, dated as of
August 31, 2012, by the JV Holding Sub in favor of the JV Company Credit
Facility Agent, pursuant to which, among other things, the JV Holding Sub has
guaranteed the JV Company Credit Facility Obligations, with recourse thereunder
limited to the JV Holding Sub’s JV Interests and fees and expenses as more fully
set forth therein.

“Parent Pledge Agreement” means that certain Parent Pledge Agreement dated as of
August 31, 2012, by and between the JV Holding Sub and the JV Company Credit
Facility Agent.

“Participant Register” has the meaning assigned to such term in Section 10.6(e).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

Appendix I-21



--------------------------------------------------------------------------------

“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

“Permitted Acquisition” means any acquisition, directly or indirectly, by the
Borrower or any of its wholly owned Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Equity
Interests of, or a business line or unit or a division of, any Person; provided
that, immediately prior to, and after giving effect thereto:

(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all Legal Requirements; and

(iii) in the case of the acquisition of Equity Interests by the Borrower or any
Subsidiary of the Borrower (other than any Excluded Subsidiary), after giving
effect to such Permitted Acquisition, all of the Equity Interests (except for
any such Equity Interests in the nature of directors’ qualifying shares required
pursuant to applicable law) acquired or otherwise issued, directly or
indirectly, by such Person or any newly formed Subsidiary of the Borrower in
connection with such acquisition shall be owned, directly or indirectly, 100% by
the Borrower or a Guarantor, and the Borrower shall have taken, or caused to be
taken, as of the date such Person becomes a Subsidiary of the Borrower, each of
the actions set forth in Sections 5.08, 5.11, 5.12 and/or 6.15, as applicable.

“Permitted Business” has the meaning assigned such term in Section 6.11.

“Permitted Disposition” means any Disposition permitted by Section 6.4.

“Permitted Holder” means any of Whitebox Advisors LLC, Zell Credit Opportunities
Master Fund, L.P., Waterstone Capital Management, LP., and each of their
respective Affiliates.

“Permitted Investment” means any Investment permitted by Section 6.7.

“Permitted Liens” means the Liens permitted under Section 6.1.

 

Appendix I-22



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Person, Debt issued, incurred
or otherwise obtained in exchange for, or to extend, renew, replace or
refinance, in whole or part, any Debt of such Person (solely for purposes of
this definition, “Refinanced Debt”); provided that (a) such Debt has a later
maturity than or does not result in a shortening of the average weighted
maturity (measured as of the refinancing, renewal or extension) of the
Refinanced Debt, (b) except as otherwise permitted hereunder (subject to
dollar-for-dollar reduction of any applicable basket) such Debt shall not have a
greater principal amount than the principal amount of the Refinanced Debt plus
accrued interest, fees and premiums (if any) thereon and reasonable fees and
expenses associated with the refinancing and by the amount of unfunded
commitments with respect thereto (provided that the limitation on principal
amount of such Debt shall not include any principal constituting interest paid
in kind), (c) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged on a dollar-for-dollar basis (unless paid at a discount), and all
accrued interest, fees and premiums (if any) in connection therewith shall be
paid, substantially concurrently with the incurrence of such Permitted
Refinancing, (d) such Debt shall not at any time be guaranteed by any Persons
other than Persons that are guarantors of the Refinanced Debt, and the terms of
such guarantee shall be no more favorable to the secured parties in respect of
such Debt than the terms of the guarantee of the Refinanced Debt, (e) if the
Refinanced Debt is secured and such Liens are permitted under Section 6.1
hereof, the Permitted Refinancing may be secured provided that the terms and
conditions relating to collateral for such Debt, taken as a whole, shall be no
more favorable to the secured parties in respect of such Debt than the terms and
conditions with respect to the collateral for the Refinanced Debt (and the Liens
on any collateral securing such Debt shall have the same (or lesser) priority as
the Refinanced Debt relative to the Liens on the Collateral securing the
Obligations), (f) if the Refinanced Debt is subordinated in right of payment to
the Obligations, such Debt shall be subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as the subordination
terms applicable to the Refinanced Debt, and (g) such Debt shall have covenants,
default and remedy provisions and other terms and conditions that are
substantially identical to, or less favorable to the investors or lenders
providing such Debt than those applicable to the Refinanced Debt.

“Permitted Subordinated Debt” means (a) Debt incurred by Credit Parties;
provided that (i) such Debt shall be subordinated in right of payment to the
payment in full of the Obligations, (ii) such Debt shall be either (x) unsecured
or (y) secured by the Collateral on a junior basis (including with respect to
the control of remedies) with the Obligations, (iii) if such Debt is secured,
the holders of such Debt (or their senior representative or agent) and the
Administrative Agent (and if such Debt is secured by the JV Interests, the JV
Company Credit Facility Agent) shall be party to an subordination agreement
reasonably satisfactory to the Administrative Agent, Requisite Term Lenders and
Requisite Bridge Lenders, (iv) such Debt shall not be at any time guaranteed by
any Subsidiaries other than Subsidiaries that are Guarantors and the terms of
such guarantee shall be no more favorable to the secured parties in respect of
such Debt than the terms of the Guarantee, (v) such Debt shall have covenants,
default and remedy provisions and other terms and conditions (other than
interest, fees, premiums, funding discounts or optional prepayment or redemption
provisions) that are substantially identical to, or less favorable to the
investors providing such Debt than, those set forth in this Agreement, (vi) the
maturity date of such Debt shall be no earlier than the date that is ninety one
(91) days after the Stated Term Loan Maturity Date, and (vii) there shall be no
scheduled amortization of such Debt, and such Debt shall not be subject to
mandatory redemption, repurchase, prepayment or sinking fund obligation (except
customary asset sale or change-of-control provisions that provide for the prior
repayment in full of the Loans and all other Obligations), in each case prior to
the date that is ninety one (91) days after the Stated Term Loan Maturity Date.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability corporation or company, limited
liability partnership, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof or any
trustee, receiver, custodian or similar official.

“Platform” has the meaning assigned to such term in Section 10.2.

 

Appendix I-23



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA, subject to the provisions of Title IV of ERISA, Section 412 of the Code
or Section 302 of ERISA other than a Multiemployer Plan.

“Pledge Agreement” means the Pledge Agreement executed by the JV Holding Sub in
favor of the Administrative Agent, as amended by the First Amendment to Pledge
Agreement and as may be further amended, restated, supplemented or otherwise
modified from time to time.

“Pledge and Security Agreement” means the Amended and Restated Pledge and
Security Agreement executed by each Credit Party in favor of the Administrative
Agent, in substantially the form of the attached Exhibit I and as may be
amended, restated, supplemented or otherwise modified from time to time.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Pro Rata Share” means (x) in regards to any Term Loans, as to any Term Lender,
at the relevant date of determination, the fraction (expressed as a percentage),
the numerator of which is such Term Lender’s outstanding unfunded Term Loan
Commitment (if any) and its portion of the outstanding Term Loans and the
denominator of which is the aggregate amount of all of the outstanding unfunded
Term Loan Commitments and the entire aggregate outstanding amount of the Term
Loans and (x) in regards to any Bridge Loan, as to any Bridge Lender, at the
relevant date of determination, the fraction (expressed as a percentage), the
numerator of which is such Bridge Lender’s outstanding unfunded Bridge Loan
Commitment (if any) and its portion of the outstanding Bridge Loan and the
denominator of which is the aggregate amount of all of the outstanding unfunded
Bridge Loan Commitments and the entire aggregate outstanding amount of the
Bridge Loan.

“Public Lender” has the meaning assigned to such term in Section 10.2.

“Purchase Agreement” shall have the meaning assigned to such term in the
definition of “Contemplated Acquisition” in this Appendix I.

“Purchase Documents” shall mean the Purchase Agreement and all agreements,
documents and/or instruments executed and/or delivered in connection with the
Purchase Agreement but expressly excluding the Loan Documents.

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned, or leased by any person, whether by lease, license or other
means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto and all improvements and appurtenant futures and,
for the avoidance of doubt, includes buildings and fixtures.

“Real Property Approvals” means all approvals, consents, waivers, orders,
agreements, acknowledgments, authorizations, permits and licenses required under
applicable Legal Requirements, or under the terms of any restriction, covenant
or easement affecting the Credit Parties’ Real Property, or otherwise necessary
or desirable, for the ownership, acquisition, construction, equipping, use,
occupancy and operation of such Real Property, whether obtained from a
Governmental Authority or any other Person.

 

Appendix I-24



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.

“Recording Taxes” means any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes, or any other excise
or property Taxes, charges or similar levies (including related interest, fines,
penalties and additions to tax) arising from any payment made or required to be
made under any Loan Document or from the execution, delivery, performance, or
enforcement, registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

“Register” has the meaning set forth in Section 10.6(c).

“Regulations D, T, U, and X” mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

“Release” shall mean any release, deposit, discharge, emission, leaking,
leaching, spilling, seeping, migrating, injecting, pumping, pouring, emptying,
escaping, dumping, or disposing into the Environment or as may be defined in the
Environmental Laws.

“Repayment Date” when used with respect to all or any portion of the Loans to be
prepaid pursuant to Section 2.8(a) (as a result of a voluntary prepayment,
acceleration (as a result of a proceeding commenced under Debtor Relief Laws or
otherwise) of the Loans or otherwise), means the date fixed for such prepayment
pursuant to the terms of Section 2.8(a).

“Requisite Bridge Lenders” means, Bridge Lenders holding outstanding unfunded
Bridge Loan Commitments and the aggregate outstanding principal amount of the
Bridge Loan representing more than fifty percent (50%) of the sum of all
outstanding unfunded Bridge Loan Commitments and the entire outstanding
principal amount of the Bridge Loan; provided further that, if there are two or
more Bridge Lenders, the Bridge Loan Commitment of, and the portion of the
Bridge Loan held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Requisite Bridge Lenders unless all Bridge
Lenders are Defaulting Lenders.

“Requisite Lenders” means, Lenders holding outstanding unfunded Commitments and
the aggregate outstanding principal amount of the Loans representing more than
fifty percent (50%) of the sum of all outstanding unfunded Commitments of the
Lenders and the entire outstanding principal amount of the Loans of the Lenders;
provided further that (i) if there are two or more Lenders, the Commitment of,
and the portion of the Loans held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Requisite Lenders unless
all Lenders are Defaulting Lenders, (ii) if there is no Bridge Loan then
outstanding, “Requisite Lenders” shall mean Lenders holding outstanding unfunded
Commitments and the aggregate outstanding principal amount of the Loans
representing more than seventy five percent (75%) of the sum of all outstanding
unfunded Commitments and the entire outstanding principal amount of the Loans
and (iii) if there is no Bridge Loan and there are no Bridge Loan Commitments
outstanding, “Requisite Lenders” shall mean Term Lenders holding outstanding
unfunded Term Loan Commitments and the aggregate outstanding principal amount of
the Term Loans representing more than seventy five percent (75%) of the sum of
all outstanding unfunded Term Loan Commitments and the entire outstanding
principal amount of the Term Loans provided that, for purposes of this clause
(iii), if there are more than two (2) Term Lenders, “Requisite Lenders” shall
mean sixty six and two thirds percent (66 2/3%) of the sum of all outstanding
unfunded Term Loan Commitments and the entire outstanding principal amount of
the Term Loans (it being understood that, for purposes of determining whether
there are more than two Term Lenders, a Term Lender and each of its Approved
Funds shall be deemed to constitute a single Term Lender).

 

Appendix I-25



--------------------------------------------------------------------------------

“Requisite Term Lenders” means, Term Lenders holding outstanding unfunded Term
Loan Commitments and the aggregate outstanding principal amount of the Term
Loans representing more than seventy five percent (75%) of the sum of all
outstanding unfunded Term Loan Commitments and the entire outstanding principal
amount of the Term Loans; provided that, (i) if there are two or more Term
Lenders, the Term Loan Commitment of, and the portion of the Term Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Term Lenders unless all Term Lenders are Defaulting
Lenders and (ii) if there are more than two (2) Term Lenders, “Requisite Term
Lenders” shall mean sixty six and two thirds percent (66 2/3%) of the sum of all
outstanding unfunded Term Loan Commitments and the entire outstanding principal
amount of the Term Loans (it being understood that, for purposes of determining
whether there are more than two Term Lenders, a Term Lender and each of its
Approved Funds shall be deemed to constitute a single Term Lender).

“Response” shall mean any response, remedial, removal, or corrective actions
undertaken as required pursuant to Environmental Laws to address a Release of
Hazardous Substances to the Environment.

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, Treasurer or General Counsel or for purposes of Section 3.1(a)(iii)
such Person’s Secretary, (b) with respect to any Person that is a limited
liability company, a manager or the Responsible Officer of such Person’s
managing member or manager, and (c) with respect to any Person that is a general
partnership or a limited liability partnership, the Responsible Officer of such
Person’s general partner or partners.

“Responsible Officer’s Certificate” means a certificate executed by a
Responsible Officer of the Borrower in the form of the attached Exhibit B.

“Restricted Payment” means, with respect to any Person, (a) (x) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) on account of any Equity Interest of such Person, or any options,
warrants or rights to purchase or acquire any such Equity Interest of such
Person or (y) any direct or indirect payment of any kind or character (whether
in cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person (including any swap or
exchange of convertible notes for Common Stock or other Equity Interests of
Borrower other than on the conversion terms set forth in such convertible notes
(and/or any indenture pursuant to which such convertible notes were issued) or
(b) principal payments, interest payments or fee, premium or any other payments
(in cash, Property or otherwise) on, or redemptions of, subordinated debt
(including, without limitation, Permitted Subordinated Debt) of such Person;
provided that the term “Restricted Payment” shall not include (x) any dividend
or distribution payable solely in Equity Interests of Borrower or warrants,
options or other rights to purchase such Equity Interests or (y) any conversion
on account of convertible notes in accordance with the provisions set forth in
such convertible notes (and/or any indenture pursuant to which such convertible
notes were issued).

 

Appendix I-26



--------------------------------------------------------------------------------

“Return” has the meaning assigned to such term in Section 4.10(c).

“Royalty Interest” means (a) an expense-free interest retained by a mineral
lessor in a Lease, (b) an overriding royalty reserved by or conveyed to a
Person, or (c) any other expense-free right to receive production or revenues
from any Oil and Gas Property.

“Sale Leaseback Transaction” means any arrangement, directly or indirectly, with
any Person whereby any Credit Party or any of the Subsidiaries of the Credit
Parties shall sell or transfer any property, real or personal, used or useful in
its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property which it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

“SDN List” has the meaning assigned such term in Section 6.18.

“SEC” means the United States Securities and Exchange Commission.

“Second Advance” has the meaning assigned such term in Section 2.1(c)(ii).

“Secured Parties” means collectively, the Administrative Agent and each Lender.

“Security Instruments” means, collectively, (a) the Mortgages, (b) the Pledge
and Security Agreement, (c) the HPE Pledge Agreement (if and when executed),
(d) the First Amendment to Pledge Agreement , (e) each other agreement,
instrument or document executed at any time in connection with the Pledge and
Security Agreement, or the Mortgages, (f) each agreement, instrument or document
executed in connection with any Deposit Account subject to the Administrative
Agent’s control; and (g) each other agreement, instrument or document executed
at any time in connection with securing the Obligations.

“Solvent” means, with respect to any Person, as of the date of any
determination, that on such date (a) the fair value of the Property of such
Person (both at fair valuation and at present fair saleable value) is greater
than the total liabilities, including contingent liabilities, of such Person,
(b) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations, and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s Property would constitute unreasonably small capital after giving
due consideration to current and anticipated future capital requirements and
current and anticipated future business conduct and the prevailing practice in
the industry in which such Person is engaged. In computing the amount of
contingent liabilities at any time, such liabilities shall be computed at the
amount which, in light of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

Appendix I-27



--------------------------------------------------------------------------------

“Stated Bridge Loan Maturity Date” means the Extension Date if the Contemplated
Acquisition has not been consummated by such date provided that such date shall
be extended as of the Extension Date to July 11, 2017 if the Contemplated
Acquisition has been consummated by the Extension Date and the Bridge Loan (or
any portion thereof) remains outstanding as of the Extension Date.

“Stated Term Loan Maturity Date” means July 11, 2018 provided that if any Bridge
Loan Obligations (other than contingent indemnification obligations) remain
outstanding on July 11, 2017, the Stated Term Loan Maturity Date shall mean the
same date as the Stated Bridge Loan Maturity Date.

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(i) any other corporation, limited liability company, association, or other
business entity of which securities or other ownership interests representing
more than 50% of the voting power of all Equity Interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Board of Directors thereof are, as of such date, owned, controlled or held by
the parent and/or one or more subsidiaries of the parent, (ii) any partnership
(a) the sole general partner or the managing general partner of which is the
parent and/or one or more subsidiaries of the parent or (b) the only general
partners of which are the parent and/or one or more subsidiaries of the parent
and (iii) any other Person that is otherwise Controlled by the parent and/or one
or more subsidiaries of the parent. Unless the context requires otherwise,
“Subsidiary” refers to a Subsidiary of Borrower. Notwithstanding the foregoing
or anything contained herein to the contrary, the JV Company shall not be deemed
to constitute a Subsidiary of the Borrower or any of the Credit Parties for
purposes of this Agreement.

“Taking” means any condemnation for public use of, or damage by reason of, the
action of any Governmental Authority, or any transfer by private sale in lieu
thereof, either temporarily or permanently.

“Taxes” has the meaning assigned such term in Section 4.10(b).

“Tax Group” has the meaning assigned such term in Section 4.10(a).

“Term Lender” means a Lender with a Term Loan Commitment or an outstanding Term
Loan.

“Term Loan” means the Existing Term Loans and the New Term Loans.

 

Appendix I-28



--------------------------------------------------------------------------------

“Term Loan Availability Period” means the period from and including the Closing
Date to but excluding the earlier of: (i) nine (9) months after the Closing Date
and (ii) the occurrence of any Event of Default.

“Term Loan Cash Interest” has the meaning assigned to such term in
Section 2.6(a)(i)(A) hereof.

“Term Loan Commitment” means, with respect to each Term Lender, the commitment
of such Term Lender to fund its Pro Rata Share of the Term Loans in accordance
with the provisions hereof up to the amount set forth next to such Term Lender’s
name on Schedule I, as the same may be (a) reduced or terminated pursuant to
Section 2.7 and (b) reduced or increased from time to time pursuant to
assignments by or to such Term Lender pursuant to Section 10.6.

“Term Loan Exit Fee” has the meaning assigned to such term in
Section 2.5(b)(iii) hereof.

“Term Loan Interest” has the meaning assigned to such term in Section 2.6(a)(i)
hereof.

“Term Loan Maturity Date” means the earliest to occur of (i) the acceleration
(whether automatic or by written notice) of any Obligations in accordance with
the terms of this Agreement and (ii) the Stated Term Loan Maturity Date.

“Term Loan Obligations” means (a) obligations of the Borrower and the other
Credit Parties from time to time to pay (and otherwise arising under or in
respect of the due and punctual payment of) (i) the principal of and interest
(including interest accruing during the pendency of any proceeding under any
Debtor Relief Law, regardless of whether allowed or allowable in such
proceeding) on the Term Loans, and the Term Loan Exit Fee (and any other
premium, if any), in each case, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) the
Closing Payment and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
proceeding under any Debtor Relief Law, regardless of whether allowed or
allowable in such proceeding), of the Borrower and the other Credit Parties on
account of the Term Loans under this Agreement and the other Loan Documents and
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Borrower and the other Credit Parties owed to the Term
Lenders under or pursuant to this Agreement and the other Loan Documents.

“Term Loan PIK Interest” has the meaning assigned to such term in
Section 2.6(a)(i)(B) hereof.

“Termination Event” means (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30 day notice to the PBGC or with respect to which
the notice required is waived under such regulations), (b) the withdrawal of
Borrower or any of its Affiliates from a Plan during a plan year in which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, or (d) the institution
of proceedings to terminate a Plan by the PBGC.

 

Appendix I-29



--------------------------------------------------------------------------------

“Texadian” means Texadian Energy, Inc.

“Texadian Trade Facility” means any revolving credit facility entered into by
Texadian and Texadian-Canada, as borrowers, with one or more financial
institutions which finances Texadian and Texadian-Canada’s trading activities by
providing loans, letters of credit, or other extensions of credit in furtherance
of Texadian’s and Texadian-Canada’s business, and which credit facility is
secured by a lien on any or substantially all of the assets of Texadian and
Texadian-Canada.

“Third Advance” has the meaning assigned such term in Section 2.1(c)(iii).

“Total Bridge Loan Commitment” means $75,000,000, as such amount may be reduced
or terminated pursuant to Section 2.7 on and after the Closing Date.

“Total Term Loan Commitment” means $50,000,000, as such amount may be reduced or
terminated pursuant to Section 2.7 on and after the Closing Date, minus the
Existing Term Loans outstanding on the Closing Date immediately after giving
effect to this Agreement. The initial Total Term Loan Commitment on the Closing
Date immediately after giving effect to this Agreement (but before giving effect
to making any Advances) is $15,536,450.23.

“Transferred Guarantor” has the meaning assigned such term in Section 9.9.

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable state or jurisdiction.

“USA PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Voting Securities” means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and (c) with
respect to any limited liability company, membership certificates or interests
having general voting power under ordinary circumstances to elect managers of
such limited liability company.

“Well” means any existing or future oil or gas well, salt water disposal well,
injection well, water supply well or any other well located on or related to the
Properties, and any facility or equipment in addition to or replacement of any
well.

“Working Interest” means the property interest which entitles its owner to
explore and develop certain land for oil and gas production purposes, whether
under an oil and gas lease or unit, a compulsory pooling order or otherwise.

 

Appendix I-30



--------------------------------------------------------------------------------

“Zell Change of Control” shall mean any transaction by Zell Credit Opportunities
Master Fund, L.P. and its Affiliates that results in a reduction after the
Closing Date by more than twenty five percent (25%) of the sum of (x) the total
number of shares of Borrower’s common stock owned by Zell Credit Opportunities
Master Fund, L.P. and its Affiliates as of the Closing Date plus (y) the number
of shares of common stock of Borrower acquired by Zell Credit Opportunities
Master Fund, L.P. and/or its Affiliates on or prior to the date of determination
as to whether a Zell Change of Control has occurred, in accordance with a rights
offering issued by Borrower, a portion of the proceeds from which are used to
either prepay the Bridge Loan or fund the Contemplated Acquisition.

 

Appendix I-31



--------------------------------------------------------------------------------

Annex 1

 

     Cash
Rate     PIK
Rate  

Closing Date through June 30, 2015

     —          9 % 

July 1, 2015 through September 30, 2015

     11.00 %      11.75 % 

October 1, 2015 through December 31, 2015

     11.50 %      12.25 % 

January 1, 2016 through March 31, 2016

     12.00 %      12.75 % 

April 1, 2016 through June 30, 2016

     12.50 %      13.25 % 

July 1, 2016 through September 30, 2016

     13.00 %      N/A   

October 1, 2016 through December 31, 2016

     13.50 %      N/A/   

January 1, 2017 through March 31, 2017

     14.00 %      N/A/   

April 1, 2017 and thereafter

     14.50 %      N/A/   

 

Appendix I-32